Exhibit 10.1
EXECUTION COPY
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 3, 2010
among
HUTTIG BUILDING PRODUCTS, INC.,
and
HUTTIG, INC.,
as Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Lead Arranger, Co-Collateral Agent, Co-Syndication Agent and Lender
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Co-Syndication Agent and Lender
GE CAPITAL MARKETS, INC.
as Co-Lead Arranger
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   AMOUNT AND TERMS OF CREDIT     1  
 
               
 
  1.1   Credit Facilities     1  
 
  1.2   Letters of Credit     5  
 
  1.3   Prepayments     6  
 
  1.4   Use of Proceeds     7  
 
  1.5   Interest and Applicable Margins     8  
 
  1.6   Eligible Accounts     10  
 
  1.7   Eligible Inventory     13  
 
  1.8   [INTENTIONALLY OMITTED]     14  
 
  1.9   Fees     14  
 
  1.10   Receipt of Payments     15  
 
  1.11   Application and Allocation of Payments     15  
 
  1.12   Loan Accounts     16  
 
  1.13   Indemnity     17  
 
  1.14   Access     18  
 
  1.15   Taxes     18  
 
  1.16   Capital Adequacy; Increased Costs; Illegality     19  
 
  1.17   Single Loan     21  
 
  1.18   Increases in Aggregate Commitments     21  
 
                2.   CONDITIONS PRECEDENT     22  
 
               
 
  2.1   Effectiveness of Restatement     22  
 
  2.2   Further Conditions to Each Loan     23  
 
                3.   REPRESENTATIONS AND WARRANTIES     24  
 
               
 
  3.1   Corporate Existence; Compliance with Law     24  
 
  3.2   Executive Offices, Collateral Locations, FEIN     24  
 
  3.3   Corporate Power, Authorization, Enforceable Obligations     24  
 
  3.4   Financial Statements and Projections     25  
 
  3.5   Material Adverse Effect     26  
 
  3.6   Ownership of Property; Liens     26  
 
  3.7   Labor Matters     26  
 
  3.8   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness     27  
 
  3.9   Government Regulation     27  
 
  3.10   Margin Regulations     27  
 
  3.11   Taxes     28  
 
  3.12   ERISA     29  
 
  3.13   No Litigation     29  
 
  3.14   Brokers     30  
 
  3.15   Intellectual Property     30  
 
  3.16   Full Disclosure     30  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  3.17   Environmental Matters     31  
 
  3.18   Insurance     31  
 
  3.19   Deposit Accounts     31  
 
  3.20   Government Contracts     32  
 
  3.21   Customer and Trade Relations     32  
 
  3.22   Bonding; Licenses     32  
 
  3.23   Solvency     32  
 
  3.24   Patriot Act     32  
 
                4.   FINANCIAL STATEMENTS AND INFORMATION     32  
 
               
 
  4.1   Reports and Notices     32  
 
  4.2   Communication with Accountants     33  
 
                5.   AFFIRMATIVE COVENANTS     33  
 
               
 
  5.1   Maintenance of Existence and Conduct of Business     33  
 
  5.2   Payment of Charges     34  
 
  5.3   Books and Records     34  
 
  5.4   Insurance; Damage to or Destruction of Collateral     34  
 
  5.5   Compliance with Laws     36  
 
  5.6   Supplemental Disclosure     36  
 
  5.7   Intellectual Property     36  
 
  5.8   Environmental Matters     36  
 
  5.9   Landlords’ Agreements, Mortgagee Agreements; Bailee Letters and Real
Estate Purchases     37  
 
  5.10   Further Assurances     38  
 
  5.11   [Reserved.]     38  
 
  5.12   Bank Accounts     38  
 
  5.13   Cash Management System     39  
 
                6.   NEGATIVE COVENANTS     39  
 
               
 
  6.1   Mergers, Subsidiaries, Etc.     39  
 
  6.2   Investments; Loans and Advances     42  
 
  6.3   Indebtedness     43  
 
  6.4   Employee Loans and Affiliate Transactions     44  
 
  6.5   Capital Structure and Business     44  
 
  6.6   Guaranteed Indebtedness     45  
 
  6.7   Liens     45  
 
  6.8   Sale of Stock and Assets     45  
 
  6.9   ERISA     45  
 
  6.10   Financial Covenant     45  
 
  6.11   Hazardous Materials     46  
 
  6.12   Sale-Leasebacks     46  
 
  6.13   Restricted Payments     46  
 
  6.14   Change of Corporate Name or Location; Change of Fiscal Year     46  
 
  6.15   No Impairment of Intercompany Transfers     46  
 
  6.16   Real Estate Purchases     46  

ii 



--------------------------------------------------------------------------------



 



                              Page   7.   TERM     47    
 
  7.1   Termination     47  
 
  7.2   Survival of Obligations Upon Termination of Financing Arrangements    
47  
 
                8.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES     47  
 
               
 
  8.1   Events of Default     47  
 
  8.2   Remedies     49  
 
  8.3   Waivers by Credit Parties     50  
 
                9.   ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT     50
 
 
               
 
  9.1   Assignment and Participations     50  
 
  9.2   Appointment of Agent. GE Capital is hereby appointed to act on behalf  
     
 
      of all Lenders as Agent under this Agreement and the other Loan Documents
    52  
 
  9.3   Agent’s Reliance, Etc.     53  
 
  9.4   GE Capital and Affiliates     54  
 
  9.5   Lender Credit Decision     54  
 
  9.6   Indemnification     54  
 
  9.7   Successor Agent     55  
 
  9.8   Setoff and Sharing of Payments     55  
 
  9.9   Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
    56  
 
  9.10   Collateral Determinations     58  
 
  9.11   Syndication Agents     59  
 
                10.   SUCCESSORS AND ASSIGNS     59  
 
               
 
  10.1   Successors and Assigns     59  
 
                11.   MISCELLANEOUS     59  
 
               
 
  11.1   Complete Agreement; Modification of Agreement     59  
 
  11.2   Amendments and Waivers     59  
 
  11.3   Fees and Expenses     61  
 
  11.4   No Waiver     62  
 
  11.5   Remedies     63  
 
  11.6   Severability     63  
 
  11.7   Conflict of Terms     63  
 
  11.8   Confidentiality     63  
 
  11.9   GOVERNING LAW     63  
 
  11.10   Notices     65  
 
  11.11   Section Titles     65  
 
  11.12   Counterparts     65  
 
  11.13   WAIVER OF JURY TRIAL     65  
 
  11.14   Press Releases and Related Matters     66  
 
  11.15   Reinstatement     66  
 
  11.16   Advice of Counsel     66  
 
  11.17   No Strict Construction     67  
 
  11.18   Amendment and Restatement     67  

iii 



--------------------------------------------------------------------------------



 



                              Page  
 
  11.19   Consent and Affirmation     68  
 
  11.20   USA PATRIOT Act.     68  
 
                12.   CROSS-GUARANTY     68  
 
               
 
  12.1   Cross-Guaranty     68  
 
  12.2   Waivers by Borrowers     68  
 
  12.3   Benefit of Guaranty     69  
 
  12.4   Waiver of Subrogation, Etc.     69  
 
  12.5   Election of Remedies     69  
 
  12.6   Limitation     70  
 
  12.7   Contribution with Respect to Guaranty Obligations     70  
 
  12.8   Liability Cumulative     71  

iv 



--------------------------------------------------------------------------------



 



INDEX OF APPENDICES

         
Annex A (Recitals)
  —   Definitions
Annex B (Section 1.2)
  —   Letters of Credit
Annex C (Section 2.1(a))
  —   Restatement Checklist
Annex D (Section 4.1(a))
  —   Financial Statements and Projections — Reporting
Annex E (Section 4.1(b))
  —   Collateral Reports
Annex F (Section 6.10)
  —   Financial Covenants
Annex G (Section 9.9(a))
  —   Lenders’ Wire Transfer Information
Annex H (Section 11.10)
  —   Notice Addresses
Annex I (from Annex A- Revolving Loan Commitments
  —   Revolving Loan Commitments as of Restatement Date
definition)
       
 
       
Exhibit 1.1(a)(i)
  —   Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
  —   Form of Revolving Note
Exhibit 1.1(b)(ii)
  —   Form of Swing Line Note
Exhibit 1.5(e)
  —   Form of Notice of Conversion/Continuation
Exhibit 4.1(b)
  —   Form of Borrowing Base Certificate
Exhibit 9.1(a)
  —   Form of Assignment Agreement
Exhibit B-1
  —   Application for Standby Letter of Credit
Exhibit B-2
  —   Application and Agreement for Documentary Letter of Credit
 
       
Schedule 1.1
  —   Agent’s Representatives
Disclosure Schedule 1.4
  —   Sources and Uses; Funds Flow Memorandum
Disclosure Schedule 3.1
  —   Type of Entity; State of Organization
Disclosure Schedule 3.2
  —   Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(B)
  —   Projections
Disclosure Schedule 3.6
  —   Real Estate and Leases
Disclosure Schedule 3.7
  —   Labor Matters
Disclosure Schedule 3.8
  —   Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
  —   Tax Matters
Disclosure Schedule 3.12
  —   ERISA Plans
Disclosure Schedule 3.13
  —   Litigation
Disclosure Schedule 3.15
  —   Intellectual Property
Disclosure Schedule 3.17
  —   Hazardous Materials
Disclosure Schedule 3.19
  —   Deposit Accounts
Disclosure Schedule 3.20
  —   Government Contracts
Disclosure Schedule 3.22
  —   Bonds; Patent, Trademark Licenses
Disclosure Schedule 5.1
  —   Trade Names
Disclosure Schedule 6.2
  —   Investments
Disclosure Schedule 6.3
  —   Indebtedness
Disclosure Schedule 6.4(a)
  —   Transactions with Affiliates

v 



--------------------------------------------------------------------------------



 



         
Disclosure Schedule 6.7
  —   Existing Liens
Disclosure Schedule 6.8
  —   Sale of Stock and Assets

vi



--------------------------------------------------------------------------------



 



          This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated
as of September 3, 2010 among HUTTIG BUILDING PRODUCTS, INC., a Delaware
corporation (“Parent”) and HUTTIG, INC., a Delaware corporation (“Huttig”)
(Parent and Huttig are sometimes collectively referred to herein as “Borrowers”
and individually as a “Borrower”); the other Credit Parties hereafter signatory
hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its
individual capacity, “GE Capital”), for itself, as Lender, as Co-Syndication
Agent and as Agent for Lenders, Wells Fargo Capital Finance, LLC, as an L/C
Issuer (an “L/C Issuer”), as Co-Collateral Agent (“Co-Collateral Agent”),
Co-Syndication Agent and a Lender and the other Lenders signatory hereto from
time to time.
RECITALS
          WHEREAS, Borrowers, the other Credit Parties thereto, the Lenders
party thereto, and Agent entered into that certain Credit Agreement dated as of
October 20, 2006, as amended from time to time prior to the date hereof (the
“Existing Credit Agreement”);
          WHEREAS, Borrowers have requested that Agent and Lenders amend and
restate the Existing Credit Agreement to, among other things, extend the
maturity date of the revolving credit facility to September 3, 2014, and Agent
and Lenders are willing to amend and restate the Existing Credit Agreement and
to continue the existing loans to Borrowers on the terms and conditions set
forth herein; and
          WHEREAS, Borrowers and the other Credit Parties have agreed to
continue to secure all of their obligations under the Loan Documents by granting
to Agent, for the benefit of Agent and Lenders, a security interest in and lien
upon all of their existing and after-acquired personal and real property; and
          WHEREAS, capitalized terms used in this Agreement shall have the
meanings ascribed to them in Annex A and, for purposes of this Agreement and the
other Loan Documents, the rules of construction set forth in Annex A shall
govern. All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified in this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement. These Recitals shall be construed as
part of the Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree as follows:
1. AMOUNT AND TERMS OF CREDIT
          1.1 Credit Facilities.
          (a) Revolving Credit Facility.
               (i) Subject to the terms and conditions hereof, each Lender
agrees to make available to Borrowers from time to time until the Commitment
Termination Date its Pro Rata Share of advances (each, a “Revolving Credit
Advance”).

1



--------------------------------------------------------------------------------



 



The Pro Rata Share of the Revolving Loan of any Lender shall not at any time
exceed its separate Revolving Loan Commitment. The obligations of each Lender
hereunder shall be several and not joint. Until the Commitment Termination Date,
Borrowers may from time to time borrow, repay and reborrow under this
Section 1.1(a); provided, that the amount of any Revolving Credit Advance to be
made at any time shall not exceed Borrowing Availability at such time. Borrowing
Availability may be further reduced by Reserves imposed by Agent and
Co-Collateral Agent in their reasonable credit judgment. Each Revolving Credit
Advance shall be made on notice by Borrower Representative on behalf of the
applicable Borrower to one of the representatives of Agent identified in
Schedule 1.1 at the address specified therein. Any such notice must be given no
later than (1) 11:00 a.m. (Chicago time) on the Business Day of the proposed
Revolving Credit Advance, in the case of an Index Rate Loan, or (2) 11:00 a.m.
(Chicago time) on the date which is three (3) Business Days prior to the
proposed Revolving Credit Advance, in the case of a LIBOR Loan. Each such notice
(a “Notice of Revolving Credit Advance”) must be given in writing (by telecopy
or overnight courier) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit and such other information as
may be reasonably required by Agent. If any Borrower desires to have the
Revolving Credit Advances bear interest by reference to a LIBOR Rate, Borrower
Representative must comply with Section 1.5(e).
               (ii) Except as provided in Section 1.12, each Borrower shall
execute and deliver to each Lender a note to evidence the Revolving Loan
Commitment of that Lender. Each note shall be in the principal amount of the
Revolving Loan Commitment of the applicable Lender, dated the Restatement Date
and substantially in the form of Exhibit 1.1(a)(ii) (each a “Revolving Note”
and, collectively, the “Revolving Notes”). Each Revolving Note shall represent
the obligation of the applicable Borrower to pay the amount of the applicable
Lender’s Revolving Loan Commitment or, if less, such Lender’s Pro Rata Share of
the aggregate unpaid principal amount of all Revolving Credit Advances to such
Borrower together with interest thereon as prescribed in Section 1.5. The entire
unpaid balance of the Revolving Loan and all other non-contingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Commitment Termination Date.
               (iii) Any provision of this Agreement to the contrary
notwithstanding, at the request of Borrower Representative, in its discretion
Agent may (but shall have absolutely no obligation to), make Revolving Credit
Advances to Borrowers on behalf of Lenders in amounts that cause the outstanding
balance of the aggregate Revolving Loan to exceed the Borrowing Base (less the
Swing Line Loan) (any such excess Revolving Credit Advances are herein referred
to collectively as “Overadvances”); provided that (A) no such event or
occurrence shall cause or constitute a waiver of Agent’s, the Swing Line
Lender’s or Lenders’ right to refuse to make any further Overadvances, Swing
Line Advances or Revolving Credit Advances, or incur any Letter of Credit
Obligations, as the case may be, at any time that an Overadvance exists, and
(B) no Overadvance shall result in a Default or Event of Default based on
Borrowers’ failure to comply with Section 1.3(b)(i) for so long as Agent permits
such Overadvance to remain outstanding, but solely with respect to the amount of
such Overadvance. In addition, Overadvances may be made even if the conditions
to lending set forth in

2



--------------------------------------------------------------------------------



 



Section 2 have not been met. All Overadvances shall constitute Index Rate Loans,
shall bear interest at the Default Rate and shall be payable on the earlier of
demand or the Commitment Termination Date. Except as otherwise provided in
Section 1.11(b), the authority of Agent to make Overadvances is limited to an
aggregate amount not to exceed $1,000,000 at any time, shall not cause the
Revolving Loan to exceed the Maximum Amount, and may be revoked prospectively by
a written notice to Agent signed by Requisite Lenders.
               (iv) On the Closing Date, the “Lenders” issued “Revolving Loan
Commitments” (as each such term is defined in the Existing Credit Agreement) to
the Borrowers (“Existing Revolving Loan Commitments”). On the Restatement Date,
the aggregate outstanding principal balance of the “Revolving Credit Advances”
(as such term is defined in the Existing Credit Agreement) outstanding under the
Existing Revolving Loan Commitments was $49,100,000 (“Existing Revolving
Extensions of Credit”). On the Restatement Date, the Additional Lenders shall
purchase from the Departing Lenders, Existing Revolving Loan Commitments and the
related Existing Credit Advances in amounts such that after giving effect to all
such purchases, the Revolving Loan Commitments of the Lenders shall be as
indicated on Annex I. Such purchase shall be at par and shall be payable by such
Additional Lenders to Agent, for the respective accounts of the applicable
Departing Lenders, by 1:00 p.m. (Chicago time) on the Restatement Date. Upon the
terms and subject to the conditions of this Agreement, such outstanding Existing
Revolving Loan Commitments and Existing Revolving Credit Advances shall
constitute Revolving Loan Commitments and Revolving Credit Advances,
respectively, under this Agreement from and after the Restatement Date, and
shall henceforth be governed by the terms and conditions of this Agreement in
all respects.
          (b) Swing Line Facility.
               (i) Agent shall notify the Swing Line Lender upon Agent’s receipt
of any Notice of Revolving Credit Advance. Subject to the terms and conditions
hereof, the Swing Line Lender may, in its discretion, make available from time
to time until the Commitment Termination Date advances (each, a “Swing Line
Advance”) in accordance with any such notice. The provisions of this
Section 1.1(b) shall not relieve Lenders of their obligations to make Revolving
Credit Advances under Section 1.1(a); provided that if the Swing Line Lender
makes a Swing Line Advance pursuant to any such notice, such Swing Line Advance
shall be in lieu of any Revolving Credit Advance that otherwise may be made by
Lenders pursuant to such notice. The aggregate amount of Swing Line Advances
outstanding shall not exceed at any time the lesser of (A) the Swing Line
Commitment and (B) the lesser of the Maximum Amount and (except for
Overadvances) the Borrowing Base, in each case, less the outstanding balance of
the Revolving Loan at such time (“Swing Line Availability”). Until the
Commitment Termination Date, Borrowers may from time to time borrow, repay and
reborrow under this Section 1.1(b). Each Swing Line Advance shall be made
pursuant to a Notice of Revolving Credit Advance delivered to Agent by Borrower
Representative on behalf of the applicable Borrower in accordance with Section
1.1(a). Any such notice must be given no later than 12:00 noon (Chicago time) on
the Business Day of the proposed

3



--------------------------------------------------------------------------------



 



Swing Line Advance. Unless the Swing Line Lender has received at least one
Business Day’s prior written notice from Requisite Lenders instructing it not to
make a Swing Line Advance, the Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Sections 2.2, be entitled to
fund that Swing Line Advance, and to have such Lender make Revolving Credit
Advances in accordance with Section 1.1(b)(iii) or purchase participating
interests in accordance with Section 1.1(b)(iv). Notwithstanding any other
provision of this Agreement or the other Loan Documents, the Swing Line Loan
shall constitute an Index Rate Loan. Borrowers shall repay the aggregate
outstanding principal amount of the Swing Line Loan upon demand therefor by
Agent.
               (ii) Each Borrower shall execute and deliver to the Swing Line
Lender a promissory note to evidence the Swing Line Commitment. Each note shall
be in the principal amount of the Swing Line Commitment of the Swing Line
Lender, dated the Restatement Date and substantially in the form of
Exhibit 1.1(b)(ii) (each a “Swing Line Note” and, collectively, the “Swing Line
Notes”). Each Swing Line Note shall represent the obligation of each Borrower to
pay the amount of the Swing Line Commitment or, if less, the aggregate unpaid
principal amount of all Swing Line Advances made to such Borrower together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
Swing Line Loan and all other noncontingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.
               (iii) The Swing Line Lender, at any time and from time to time no
less frequently than once weekly, shall on behalf of any Borrower (and each
Borrower hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender (including the Swing Line Lender) to make a
Revolving Credit Advance to each Borrower (which shall be an Index Rate Loan) in
an amount equal to that Lender’s Pro Rata Share of the principal amount of the
applicable Borrower’s Swing Line Loan (the “Refunded Swing Line Loan”)
outstanding on the date such notice is given. Unless any of the events described
in Sections 8.1(h) or 8.1(i) has occurred (in which event the procedures of
Section 1.1(b)(iv) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Credit
Advance are then satisfied, each Lender shall disburse directly to Agent, its
Pro Rata Share of a Revolving Credit Advance on behalf of the Swing Line Lender,
prior to 2:00 p.m. (Chicago time), in immediately available funds on the
Business Day next succeeding the date that notice is given. The proceeds of
those Revolving Credit Advances shall be immediately paid to the Swing Line
Lender and applied to repay the Refunded Swing Line Loan of the applicable
Borrower.
               (iv) If, prior to refunding a Swing Line Loan with a Revolving
Credit Advance pursuant to Section 1.1(b)(iii), one of the events described in
Sections 8.1(h) or 8.1(i) has occurred, then, subject to the provisions of
Section 1.1(b)(v) below, each Lender shall, on the date such Revolving Credit
Advance was to have been made for the benefit of the applicable Borrower,
purchase from the Swing Line Lender an undivided participation interest in the
Swing Line Loan to such Borrower in an amount equal to its Pro Rata Share of
such Swing Line Loan. Upon request, each Lender shall

4



--------------------------------------------------------------------------------



 



promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation interest.
               (v) Each Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(b)(iii) and to purchase participation interests in
accordance with Section 1.1(b)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, any Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of any Borrower to satisfy the conditions precedent to borrowing set forth in
this Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender does
not make available to Agent or the Swing Line Lender, as applicable, the amount
required pursuant to Sections 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the Index Rate thereafter.
          (c) Reliance on Notices; Appointment of Borrower Representative. Agent
shall be entitled to rely upon, and shall be fully protected in relying upon,
any Notice of Revolving Credit Advance, Notice of Conversion/Continuation or
similar notice believed by Agent to be genuine. Agent may assume that each
Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary. Each Borrower hereby designates Parent as its
representative and agent on its behalf for the purposes of issuing Notices of
Revolving Credit Advances and Notices of Conversion/Continuation, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower or Borrowers under the Loan Documents
(as so designated, “Borrower Representative”). Borrower Representative hereby
accepts such appointment. Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from Borrower Representative as a
notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or Borrowers
hereunder to Borrower Representative on behalf of such Borrower or Borrowers.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
          1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of the applicable Borrower, shall have the right to request, and Lenders agree
to incur, or purchase participations in, Letter of Credit Obligations in respect
of each Borrower.

5



--------------------------------------------------------------------------------



 



          1.3 Prepayments.
          (a) Voluntary Prepayments; Reductions in Revolving Loan Commitments.
Borrowers may at any time on at least five (5) days’ prior written notice by
Borrower Representative to Agent permanently reduce (but not terminate) the
Revolving Loan Commitment; provided that (i) any such reductions shall be in a
minimum amount of $5,000,000 and integral multiples of $5,000,000 in excess of
such amount, (B) the Revolving Loan Commitment shall not be reduced to an amount
less than $100,000,000, and (C) after giving effect to such reductions,
Borrowers shall comply with Section 1.3(b)(i). In addition, Borrowers may at any
time on at least ten (10) days’ prior written notice by Borrower Representative
to Agent terminate the Revolving Loan Commitment; provided that upon such
termination, all Loans and other Obligations shall be immediately due and
payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Annex B hereto. Any
such prepayment, reduction or termination of the Revolving Loan Commitment must
be accompanied by the payment of any LIBOR funding breakage costs in accordance
with Section 1.13(b). Upon any such prepayment, reduction or termination of the
Revolving Loan Commitment, each Borrower’s right to request Revolving Credit
Advances, or request that Letter of Credit Obligations be incurred on its
behalf, or request Swing Line Advances, shall simultaneously be permanently
reduced or terminated, as the case may be; provided that a permanent reduction
of the Revolving Loan Commitment shall require a corresponding pro rata
reduction in the L/C Sublimit.
          (b) Mandatory Prepayments.
               (i) If at any time the outstanding balances of the Revolving Loan
and the Swing Line Loan exceed the lesser of (A) the Maximum Amount and (B) the
Borrowing Base, Borrowers shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess. If
any such excess remains after repayment in full of the aggregate outstanding
Revolving Credit Advances, Borrowers shall provide cash collateral for the
Letter of Credit Obligations in the manner set forth in Annex B to the extent
required to eliminate such excess. Notwithstanding the foregoing, any
Overadvance made pursuant to Section 1.1(a)(iii) shall be repaid in accordance
with Section 1.1(a)(iii).
               (ii) At such times as Agent shall have the right to exercise
dominion over Borrowers’ cash balances pursuant to Section 5.13 hereof, no later
than the Business Day following the date of receipt by any Credit Party of any
cash proceeds of any asset disposition, Borrowers shall prepay the Loans in an
amount equal to all such adjustment payments or proceeds, net of (A) commissions
and other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrowers in connection
therewith (in each case, paid to non-Affiliates), (B) transfer taxes, (C)
amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c). The following shall not be subject to mandatory prepayment under
this clause (ii): (1) proceeds of sales of Inventory in the ordinary course of
business; (2) asset disposition proceeds of less than

6



--------------------------------------------------------------------------------



 



$250,000 in the aggregate in any Fiscal Year and (3) asset disposition proceeds
that are reinvested in Equipment, Fixtures or Real Estate within one hundred and
eighty (180) days following receipt thereof; provided that Borrower
Representative on behalf of the applicable Borrower notifies Agent of its intent
to reinvest at the time such proceeds are received and when such reinvestment
occurs; provided, further, that pending such reinvestment, such asset
disposition proceeds shall be delivered to Agent, for distribution first, to the
Swing Line Lender as a prepayment of Swing Line Loans (to the extent of Swing
Line Loans outstanding), but not as a permanent reduction of the Swing Line
Commitment, and thereafter to the Lenders as a prepayment of the Revolving Loans
(to the extent of Revolving Loans then outstanding), but not as a permanent
reduction of the Revolving Loan Commitment.
               (iii) At such times as Agent shall have the right to exercise
dominion over Borrowers’ cash balances pursuant to Section 5.13 hereof, if any
Borrower incurs any Indebtedness (excluding intercompany Indebtedness, purchase
money financing and Capitalized Leases permitted pursuant to Article 6), no
later than the Business Day following the date of receipt of the cash proceeds
thereof, the incurring Borrower shall prepay the Loans in an amount equal to
fifty percent (50%) of such proceeds, net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c).
          (c) Application of Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Sections 1.3(b)(ii) or (b)(iii) above shall be applied as
follows: first, to Fees and reimbursable expenses of Agent then due and payable
pursuant to any of the Loan Documents; second, to interest then due and payable
on the Swing Line Loan; third, to the principal balance of the Swing Line Loan
until the same has been repaid in full; fourth, to interest then due and payable
on the Revolving Credit Advances; fifth, to the outstanding principal balance of
Revolving Credit Advances until the same has been paid in full; and last, to any
Letter of Credit Obligations to provide cash collateral therefor in the manner
set forth in Annex B, until all such Letter of Credit Obligations have been
fully cash collateralized in the manner set forth in Annex B. Neither the
Revolving Loan Commitment nor the Swing Line Commitment shall be permanently
reduced by the amount of any such prepayments.
          (d) No Implied Consent. Nothing in this Section 1.3 shall be construed
to constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
          1.4 Use of Proceeds. Borrowers shall utilize the proceeds of the Loans
solely to pay transaction expenses relating to the amendment and restatement of
the Existing Credit Agreement and for the financing of Borrowers’ ordinary
working capital and general corporate needs. Disclosure Schedule (1.4) contains
a description of Borrowers’ sources and uses of funds as of the Restatement
Date, including Loans and Letter of Credit Obligations to be made or incurred on
that date, and a funds flow memorandum detailing how funds from each source are
to be transferred to particular uses.

7



--------------------------------------------------------------------------------



 



          1.5 Interest and Applicable Margins.
          (a) Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates:
(i) with respect to the Revolving Credit Advances, the Index Rate plus the
Applicable Revolver Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Revolver LIBOR
Margin per annum and (ii) with respect to the Swing Line Loan, the Index Rate
plus the Applicable Revolver Index Margin per annum.
          As of the Restatement Date, the Applicable Margins are as follows:

         
Applicable Revolver Index Margin
    0.50 %
Applicable Revolver LIBOR Margin
    2.50 %
Applicable L/C Margin
    2.50 %
Applicable Unused Line Fee Margin
    0.375 %

          The Applicable Margins (other than the Applicable Unused Line Fee
Margin) may be adjusted by reference to the following grids:

      If Average Availability is:   Level of Applicable Margins:
>$50,000,000
  Level I
>$35,000,000 but <$50,000,000
  Level II
>$25,000,000 but <35,000,000
  Level III
>$25,000,000
  Level IV

                                      Applicable Margins       Level I     Level
II     Level III     Level IV  
Applicable Revolver Index Margin
    0.25 %     0.50 %     0.75 %     1.00 %
Applicable Revolver LIBOR Margin
    2.25 %     2.50 %     2.75 %     3.00 %
Applicable L/C Margin
    2.25 %     2.50 %     2.75 %     3.00 %

          The Applicable Unused Line Fee Margin may be adjusted by reference to
the following grids:

8



--------------------------------------------------------------------------------



 



      If Average Revolving Outstandings:   Level of Applicable Margins:
>$60,000,000
  Level I
<$60,000,000
  Level II

                      Applicable Margins       Level I     Level II  
Applicable Unused Line Fee Margin
    0.30 %     0.375 %

          Adjustments in the Applicable Margins commencing with the Fiscal
Quarter beginning October 1, 2010 shall be implemented quarterly as of the first
day of the Fiscal Quarter in which Agent receives delivery of the Borrowing Base
Certificate dated and accurate as of the last day of the most recently completed
Fiscal Quarter evidencing the need for an adjustment. Concurrently with the
delivery of such Borrowing Base Certificate, Borrower Representative shall
deliver to Agent and Lenders a certificate, signed by its chief financial
officer or treasurer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins, including, without
limitation, a calculation of Average Availability for such period. Failure to
timely deliver such quarter-end Borrowing Base Certificate shall, in addition to
any other remedy provided for in this Agreement, result in an increase in the
Applicable Margins to the highest level set forth in the foregoing grid, until
the first day of the first calendar month following the delivery of a Borrowing
Base Certificate demonstrating that such an increase is not required. If an
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, that reduction shall be deferred until
the first day of the first calendar month following the date on which such Event
of Default is waived or cured.
          (b) If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.
          (c) All computations of Fees calculated on a per annum basis and
interest shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such interest and
Fees are payable. The Index Rate is a floating rate determined for each day.
Each determination by Agent of interest rates and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.
          (d) So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (h) or (i), or so long as any other Event of Default has
occurred and is continuing and at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder unless
Agent or

9



--------------------------------------------------------------------------------



 



Requisite Lenders elect to impose a smaller increase (the “Default Rate”), and
all outstanding Obligations shall bear interest at the Default Rate applicable
to such Obligations. Interest and Letter of Credit Fees at the Default Rate
shall accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand.
          (e) Subject to the conditions precedent set forth in Section 2.2,
Borrower Representative shall have the option to (i) request that any Revolving
Credit Advance be made as a LIBOR Loan, (ii) convert at any time all or any part
of outstanding Loans (other than the Swing Line Loan) from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan subject to
payment of LIBOR breakage costs in accordance with Section 1.13(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued.
Any Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$5,000,000 and integral multiples of $500,000 in excess of such amount. Any such
election must be made by 11:00 a.m. (Chicago time) on the Third Business Day
prior to (1) the date of any proposed Advance which is to bear interest at the
LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to
be continued as such, or (3) the date on which Borrower Representative wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election. If no election is received with
respect to a LIBOR Loan by 11:00 a.m. (Chicago time) on the Third Business Day
prior to the end of the LIBOR Period with respect thereto (or if a Default or an
Event of Default has occurred and is continuing or the additional conditions
precedent set forth in Section 2.2 shall not have been satisfied), that LIBOR
Loan shall be converted to an Index Rate Loan at the end of its LIBOR Period.
Borrower Representative must make such election by notice to Agent in writing,
by telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.5(e).
          (f) Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Restatement Date as otherwise provided in
this Agreement. In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate.
          1.6 Eligible Accounts. All of the Accounts owned by each Borrower and
reflected in the most recent Borrowing Base Certificate delivered by each
Borrower

10



--------------------------------------------------------------------------------



 



to Agent shall be “Eligible Accounts” for purposes of this Agreement, except any
Account to which any of the exclusionary criteria set forth below applies. Agent
and Co-Collateral Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Accounts from time to time in their reasonable credit
judgment. In addition, Agent and Co-Collateral Agent reserve the right, at any
time and from time to time after the Restatement Date, to adjust any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Accounts, in their reasonable credit judgment,
reflecting changes in the collectability or realization values of such Accounts
arising or discovered by Agent and Co-Collateral Agent after the Restatement
Date subject to the approval of Requisite Lenders in the case of adjustments,
new criteria or changes in advance rates which have the effect of making more
credit available. Eligible Accounts shall not include any Account of any
Borrower:
          (a) that does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;
          (b) (i) upon which such Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process, or (iii) if
the Account represents a progress billing consisting of an invoice for goods
sold or used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to such Borrower’s completion
of further performance under such contract or is subject to the equitable lien
of a surety bond issuer;
          (c) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;
          (d) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
          (e) with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor;
          (f) that (i) is not owned by such Borrower or (ii) is subject to any
Lien of any other Person, other than (x) Liens in favor of Agent, on behalf of
itself and Lenders, (y) Liens described in clause (a) of the definition of
Permitted Encumbrances and (z) Liens described in clause (g) of the definition
of Permitted Encumbrances with respect to judgments not in excess of $250,000
and with respect to which lien execution has been stayed within thirty (30) days
by appropriate judicial proceedings or the posting of an appeal bond or other
security;
          (g) that arises from a sale to any director, officer, other employee
or Affiliate of any Credit Party, or to any entity that has any common officer
with any Credit Party;
          (h) that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such

11



--------------------------------------------------------------------------------



 



obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation;
          (i) that is the obligation of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, satisfactory to Agent as to form, amount
and issuer;
          (j) to the extent such Borrower or any Subsidiary thereof is liable
for goods sold or services rendered by the applicable Account Debtor to such
Borrower or any Subsidiary thereof but only to the extent of the potential
offset;
          (k) that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
          (l) that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:
               (i) the Account is not paid within the earlier of: sixty
(60) days following its due date or one hundred twenty (120) days following its
original invoice date; provided, that the aggregate Dollar amount of all
Eligible Accounts consisting of Accounts not paid after ninety (90) days
following the original invoice date shall not exceed $10,000,000;
               (ii) the Account Debtor obligated upon such Account suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or
               (iii) a petition is filed by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors until such proceedings are dismissed;
          (m) that is the obligation of an Account Debtor if fifty percent (50%)
or more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in this Section 1.6;
          (n) as to which Agent’s Lien thereon, on behalf of itself and Lenders,
is not a first priority perfected Lien;
          (o) as to which any of the representations or warranties in the Loan
Documents specifically related to Accounts are untrue;
          (p) to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;

12



--------------------------------------------------------------------------------



 



          (q) to the extent such Account exceeds any credit limit applicable to
the Account Debtor as established by Agent, in its reasonable credit judgment,
following prior notice of such limit by Agent to Borrower Representative;
          (r) to the extent that such Account, together with all other Accounts
owing to such Account Debtor and its Affiliates as of any date of determination
exceed 15% of all Eligible Accounts; provided, that at the sole discretion of
Agent, the aggregate limit for Accounts from Lumberman’s Merchandising
Corporation, or any other such Account Debtors, may be up to an amount not to
exceed 20% of all Eligible Accounts); or
          (s) that is payable in any currency other than Dollars.
          1.7 Eligible Inventory. All of the inventory owned by the Borrowers
and reflected in the most recent Borrowing Base Certificate delivered by each
Borrower to Agent shall be “Eligible Inventory” for purposes of this Agreement,
except any Inventory to which any of the exclusionary criteria set forth below
applies. Agent and Co-Collateral Agent shall have the right to establish,
modify, or eliminate Reserves against Eligible Inventory from time to time in
their reasonable credit judgment. In addition, Agent and Co-Collateral Agent
reserve the right, at any time and from time to time after the Restatement Date,
to adjust any of the criteria set forth below and to establish new criteria and
to adjust advance rates with respect to Eligible Inventory in their reasonable
credit judgment reflecting changes in the salability or realization values of
Inventory arising or discovered by Agent and Co-Collateral Agent after the
Restatement Date, subject to the approval of Requisite Lenders in the case of
adjustments, new criteria or changes in advance rates which have the effect of
making more credit available. Eligible Inventory shall not include any Inventory
of any Borrower that:
          (a) is not owned by such Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Inventory), except (i) the
Liens in favor of Agent, on behalf of itself and Lenders and (ii) Liens
described in clauses (a) or (e) of the definition of Permitted Encumbrances;
          (b) (i) is not located on premises owned, leased or rented by such
Borrower and set forth in Disclosure Schedule (3.2) or (ii) is stored at a
leased location, unless Agent has given its prior consent thereto and unless
(x) a reasonably satisfactory landlord waiver has been delivered to Agent, or
(y) Reserves satisfactory to Agent have been established with respect thereto,
(iii) is stored with a bailee or warehouseman unless a reasonably satisfactory,
acknowledged bailee letter has been received by Agent and Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent, unless a reasonably satisfactory mortgagee waiver has been delivered
to Agent, or (v) is located at any site if the aggregate book value of Inventory
at any such location is less than $100,000;

13



--------------------------------------------------------------------------------



 



          (c) is placed on consignment or is in transit, except for Inventory in
transit between domestic locations of Credit Parties as to which Agent’s Liens
have been perfected at origin and destination;
          (d) is covered by a negotiable document of title, unless such document
has been delivered to Agent with all necessary endorsements, free and clear of
all Liens except those in favor of Agent and Lenders;
          (e) obsolete, slow moving (in excess of one year’s supply, excluding
new products), unsalable, shopworn, seconds, damaged or unfit for sale;
          (f) consists of display items or packing or shipping materials,
manufacturing supplies, work-in-process Inventory or replacement parts;
          (g) consists of defective goods which have been returned by the buyer;
          (h) is not of a type held for sale in the ordinary course of such
Borrower’s business;
          (i) is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders, subject to Permitted Encumbrances as set forth in
clause (e) of the definition thereof (subject to Reserves satisfactory to
Agent);
          (j) breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;
          (k) consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;
          (l) is not covered by casualty insurance reasonably acceptable to
Agent; or
          (m) is subject to any patent or trademark license requiring the
payment of royalties or fees or requiring the consent of the licensor for a sale
thereof by Agent.
          1.8 [INTENTIONALLY OMITTED].
          1.9 Fees.
          (a) Borrowers shall pay to GE Capital, individually, the Fees
specified in the GE Capital Fee Letter.
          (b) As additional compensation for the Lenders, Borrowers shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non-use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time)

14



--------------------------------------------------------------------------------



 



and (y) the average for the period of the daily closing balances of the
Revolving Loan and the Swing Line Loan outstanding during the period for which
the such Fee is due.
          (c) Borrowers shall pay to Agent, for the ratable benefit of Lenders,
the Letter of Credit Fee as provided in Annex B.
          1.10 Receipt of Payments. Borrowers shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. (New York time). Payments received after 2:00 p.m. (New York
time) on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.
          1.11 Application and Allocation of Payments.
          (a) So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts received in the ordinary course
of business shall be applied, first, to the Swing Line Loan and, second, to the
Revolving Loan; (ii) payments matching specific scheduled payments then due
shall be applied to those scheduled payments; (iii) voluntary prepayments shall
be applied in accordance with the provisions of Section 1.3(a); and
(iv) mandatory prepayments shall be applied as set forth in Section 1.3(c). All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when an Event of Default
has occurred and is continuing or following the Commitment Termination Date,
each Borrower hereby irrevocably waives the right to direct the application of
any and all payments received from or on behalf of such Borrower, and each
Borrower hereby irrevocably agrees that Agent shall have the continuing
exclusive right to apply any and all such payments against the Obligations of
Borrowers as Agent may deem advisable notwithstanding any previous entry by
Agent in the Register or any other books and records. In all circumstances,
after acceleration or maturity of the Obligations, all payments and proceeds of
Collateral shall be applied to amounts then due and payable in the following
order: (1) to Fees and Agent’s expenses reimbursable hereunder; (2) to interest
on the Swing Line Loan; (3) to principal payments on the Swing Line Loan; (4) to
interest on the other Loans, ratably in proportion to the interest accrued as to
each Loan; (5) to principal payments on the other Loans and to provide cash
collateral for contingent Letter of Credit Obligations in the manner described
in Annex B, ratably to the aggregate, combined principal balance of the other
Loans and outstanding Letter of Credit Obligations; and (6) to all other
Obligations including, without limitation, the unpaid Bank Product Obligations,
and expenses of Lenders to the extent reimbursable under Section 11.3.
          (b) Agent is authorized to, and at its sole election may, charge to
the Revolving Loan balance on behalf of each Borrower and cause to be paid all
Fees, expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrowers under this

15



--------------------------------------------------------------------------------



 



Agreement or any of the other Loan Documents if and to the extent Borrowers fail
to pay promptly any such amounts as and when due, even if the amount of such
charges would exceed Borrowing Availability at such time. At Agent’s option and
to the extent permitted by law, any charges so made shall constitute part of the
Revolving Loan hereunder.
          1.12 Loan Accounts.
          (a) Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Agent.
          (b) Agent, acting as a non-fiduciary agent of the Borrowers solely for
tax purposes and solely with respect to the actions described in this subsection
1.12(b), shall establish and maintain at its address referred to in
Section 11.10 (or at such other address as Agent may notify the Borrower
Representative) (A) a record of ownership (the “Register”) in which Agent agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of Agent, each Lender and each L/C Issuer in the Revolving Loans,
Swing Line Loans, and Letter of Credit Obligations, each of their obligations
under this Agreement to participate in each Loan, Letter of Credit and Letter of
Credit Obligations, and any assignment of any such interest, obligation or right
and (B) accounts in the Register in accordance with its usual practice in which
it shall record (1) the names and addresses of the Lenders and the L/C Issuers
(and each change thereto pursuant to Sections 1.16(d), 9.1, 9.9(d) and 11.1(d)),
(2) the Revolving Loan Commitments of each Lender, (3) the amount of each Loan
and each funding of any participation described in clause (A) above, and for
LIBOR Loans, the LIBOR Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Obligations due and payable or paid in respect of Letters of Credit and (6) any
other payment received by Agent from a Borrower and its application to the
Obligations.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, for
Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Line Loans) and the L/C Obligations are registered
obligations, the right, title and interest of the Lenders and the L/C Issuers
and their assignees in and to such Loans or L/C Obligations, as the case may be,
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.12
and Section 9.1 shall be construed so that the Loans and L/C Obligations are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC.
          (d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all

16



--------------------------------------------------------------------------------



 



purposes of this Agreement. Information contained in the Register with respect
to any Lender or any L/C Issuer shall be available for access by the Borrowers,
the Borrower Representative, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent. Notwithstanding any provision contained herein to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and rely on the Register as evidence of the amount of
Obligations from time to time owing to it.
          1.13 Indemnity.
          (a) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, Lenders and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from (i) that Indemnified Person’s gross negligence or willful
misconduct or (ii) a dispute among the Lenders and/or their transferees. NEITHER
ANY INDEMNIFIED PERSON NOR ANY CREDIT PARTY SHALL BE RESPONSIBLE OR LIABLE TO
ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.
          (b) To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of any borrowing, conversion into
or continuation of LIBOR Loans after Borrower Representative has given notice
requesting the same in accordance herewith; or (iv) any Borrower shall fail to
make any prepayment of a LIBOR Loan after Borrower

17



--------------------------------------------------------------------------------



 



Representative has given a notice thereof in accordance herewith, then Borrowers
shall jointly and severally indemnify and hold harmless each Lender from and
against all losses, costs and expenses resulting from or arising from any of the
foregoing. Such indemnification shall include any loss (excluding loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection. This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.
          1.14 Access. Each Credit Party that is a party hereto shall, during
normal business hours, from time to time upon two (2) Business Days’ prior
notice as frequently as Agent reasonably determines to be appropriate:
(a) provide Agent and any of its officers, employees and agents access to its
properties, facilities, advisors, officers and employees of each Credit Party
and to the Collateral, (b) permit Agent, and any of its officers, employees and
agents, to inspect, audit and make extracts from any Credit Party’s books and
records, and (c) permit Agent, and its officers, employees and agents, to
inspect, review and evaluate the Accounts, Inventory and other Collateral of any
Credit Party and make test verifications, including without limitation, field
examinations and collateral audits, and counts of the Accounts, Inventory and
other Collateral of any Credit Party (other than, prior to the occurrence and
continuation of an Event of Default, any verifications of Accounts requiring
communications with the Account Debtors of any Credit Party). If an Event of
Default has occurred and is continuing, each such Credit Party shall provide
such access to Agent and to each Lender at all times and without advance notice.
Furthermore, so long as any Event of Default has occurred and is continuing,
Borrowers shall provide Agent and each Lender with access to their suppliers and
customers. Each Credit Party shall make available to Agent and its counsel
reasonably promptly originals or copies of all books and records that Agent may
reasonably request. Each Credit Party shall deliver any document or instrument
necessary for Agent, as it may from time to time request, to obtain records from
any service bureau or other Person that maintains records for such Credit Party,
and shall maintain duplicate records or supporting documentation on media,
including computer tapes and discs owned by such Credit Party. Agent will give
Lenders at least five (5) days’ prior written notice of regularly scheduled
audits. Representatives of other Lenders may accompany Agent’s representatives
on regularly scheduled audits at no charge to Borrowers.
          1.15 Taxes.

18



--------------------------------------------------------------------------------



 



          (a) Any and all payments by each Borrower hereunder (including any
payments made pursuant to Section 12) or under the Notes shall be made, in
accordance with this Section 1.15, free and clear of and without deduction for
any and all present or future Taxes. If Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder (including any
sum payable pursuant to Section 12) or under the Notes, (i) the sum payable
shall be increased as much as shall be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 1.15) Agent or Lenders, as applicable, receive an amount
equal to the sum they would have received had no such deductions been made,
(ii) such Borrower shall make such deductions, and (iii) such Borrower shall pay
the full amount deducted to the relevant taxing or other authority in accordance
with applicable law. Within thirty (30) days after the date of any payment of
Taxes pursuant to this Section 1.15, Borrower Representative shall furnish to
Agent the original or a certified copy of a receipt evidencing payment thereof.
          (b) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and, within ten (10) days of demand therefor, pay Agent and
each Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted; provided, that Agent or such Lender, as
appropriate, shall (at such Credit Party’s expense) provide any assistance
reasonably requested by a Credit Party to recover any such incorrectly or
illegally asserted Taxes.
          (c) Each Lender organized under the laws of a jurisdiction outside the
United States (a “Foreign Lender”) as to which payments to be made under this
Agreement or under the Notes are exempt from United States withholding tax under
an applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No foreign Person
may become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.
          1.16 Capital Adequacy; Increased Costs; Illegality.
          (a) If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Restatement Date, from any central bank or other Governmental
Authority increases or would have the effect of increasing the amount of
capital, reserves or other funds required to be maintained by such Lender and
thereby reducing the rate of return on such Lender’s capital as a consequence of
its obligations hereunder, then Borrowers shall from time to time upon demand by
such Lender (with a copy of such demand to Agent) pay to Agent, for the account
of such Lender, additional amounts sufficient to compensate such Lender for such
reduction. A certificate as to the amount of that reduction and showing the
basis of the

19



--------------------------------------------------------------------------------



 



computation thereof submitted by such Lender to Borrower Representative and to
Agent shall be presumptive evidence of the matters set forth therein.
          (b) If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Restatement Date, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining any Loan, then
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to Agent), pay to Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to Borrower
Representative and to Agent by such Lender, shall be presumptive evidence of the
matters set forth therein. Each Lender agrees that, as promptly as practicable
after it becomes aware of any circumstances referred to above which would result
in any such increased cost, the affected Lender shall, to the extent not
inconsistent with such Lender’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrowers pursuant to this Section 1.16(b).
          (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) each Borrower shall forthwith prepay in full all outstanding
LIBOR Loans owing by such Borrower to such Lender, together with interest
accrued thereon, unless Borrower Representative, on behalf of such Borrower,
within five (5) Business Days after the delivery of such notice and demand,
converts all LIBOR Loans into Index Rate Loans.
          (d) Within thirty (30) days after receipt by Borrower Representative
of written notice and demand from any Lender (an “Affected Lender”) for payment
of additional amounts or increased costs as provided in Sections 1.15(a),
1.16(a) or 1.16(b), Borrower Representative may, at its option, notify Agent and
such Affected Lender of its intention to replace the Affected Lender. So long as
no Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers
obtains a Replacement Lender within ninety (90) days following notice of their
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and such assignment
shall not require the payment of an assignment fee to Agent; provided, that
Borrowers shall have reimbursed such Affected Lender for the additional amounts
or increased costs that it is entitled to receive under this Agreement

20



--------------------------------------------------------------------------------



 



through the date of such sale and assignment. Notwithstanding the foregoing,
Borrowers shall not have the right to obtain a Replacement Lender if the
Affected Lender rescinds its demand for increased costs or additional amounts
within fifteen (15) days following its receipt of Borrowers’ notice of intention
to replace such Affected Lender. Furthermore, if Borrowers give a notice of
intention to replace and do not so replace such Affected Lender within ninety
(90) days thereafter, Borrowers’ rights under this Section 1.16(d) shall
terminate with respect to such Affected Lender and Borrowers shall promptly pay
all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).
          1.17 Single Loan. All Loans to each Borrower and all of the other
Obligations of each Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of that Borrower secured,
until the Termination Date, by all of the Collateral.
          1.18 Increases in Aggregate Commitments. Upon the written consent of
Agent, Borrowers may, at their option, seek to increase the aggregate Revolving
Loan Commitments by up to $40,000,000 on a one-time basis. After receiving such
prior written consent of Agent, Borrower Representative shall first offer the
increase in the aggregate Commitments to each of the existing Lenders on a
pro-rata basis; provided, that neither Agent nor any Lender shall have any
obligation to extend such additional Commitment. Each of the existing Lenders
shall have ten (10) Business Days following receipt of a request for such
increase from Borrower Representative to notify Borrowers and Agent of such
Lender’s commitment to increase its Revolving Loan Commitment. In the event that
Borrowers have not received commitments from the existing Lenders in an amount
equal to the requested increase within such ten (10) Business Day period, then
Borrower Representative may invite other banks, financial institutions or other
entities reasonably satisfactory to Agent to be joined as parties to this
Agreement as Lenders hereunder with respect to the portion of such Revolving
Loan Commitments not taken within such ten (10) Business Day period by existing
Lenders, provided, that, such other banks, financial institutions and investment
funds shall enter into such joinder agreements to give effect thereto as Agent
and Borrowers may reasonably request. No increase in the aggregate Commitments
shall become effective until (a) Borrowers and each existing or new Lender
extending such incremental commitment amount shall have executed and delivered
to Agent an agreement in writing in form and substance reasonably acceptable to
Agent pursuant to which such Lender states its Commitment amount and agrees to
assume and accept the obligations and rights of a Lender hereunder,
(b) Borrowers shall have demonstrated pro forma compliance with the Financial
Covenant (calculated without regard to whether the then current Borrowing
Availability exceeds the Minimum Availability Amount) and (c) Borrower
Representative has provided Agent with such certificates, opinions and other
documents as Agent may reasonably request. In conjunction with such increase,
the Lenders (new or existing) shall accept (and the existing Lenders shall make)
an assignment at par of an interest in the Loans and Letter of Credit
Obligations outstanding at the time of such aggregate Commitment increase such
that, after giving effect thereto, all Loans and Letter of Credit Obligations
are held by the Lenders on a pro-rata basis. Borrowers shall make any payments
under Section 1.13(b) resulting from such assignments.

21



--------------------------------------------------------------------------------



 



2. CONDITIONS PRECEDENT
          2.1 Effectiveness of Restatement. This Agreement shall become
effective when the following conditions have been satisfied or provided for in a
manner reasonably satisfactory to Agent, or waived in writing by Agent,
Co-Collateral Agent and Requisite Lenders:
          (a) Credit Agreement; Loan Documents. This Agreement or counterparts
hereof shall have been duly executed by, and delivered to, Borrowers, each other
Credit Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Restatement Checklist attached
hereto as Annex C, each in form and substance reasonably satisfactory to Agent.
          (b) [Reserved.]
          (c) Approvals. Agent shall have received (i) satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions or (ii) an officer’s certificate in
form and substance reasonably satisfactory to Agent affirming that no such
consents or approvals are required.
          (d) Opening Availability. The Eligible Accounts and Eligible Inventory
supporting the Revolving Credit Advances and the Letter of Credit Obligations
existing and incurred and the amount of the Reserves to be established on the
Restatement Date shall be sufficient in value, as determined by Agent, to
provide Borrowers, collectively, with Borrowing Availability, after giving
effect to the Revolving Credit Advance made to each Borrower, the incurrence of
any Letter of Credit Obligations and the consummation of the Related
Transactions (on a pro forma basis, with trade payables being paid currently,
and expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales) of at least $30,000,000.
          (e) Payment of Fees. Borrowers shall have paid the Fees required to be
paid on the Restatement Date in the respective amounts specified in Section 1.9
(including the Fees specified in the GE Capital Fee Letter), and shall have
reimbursed (i) Co-Collateral Agent for reasonable legal fees of its counsel and
other due diligence fees and expenses in a maximum amount not to exceed $20,000
and (ii) Agent for all fees, costs and expenses of closing presented as of the
Restatement Date.
          (f) Capital Structure: Other Indebtedness. The capital structure of
each Credit Party and the terms and conditions of all Indebtedness of each
Credit Party shall be acceptable to Agent in its sole discretion.
          (g) Due Diligence. Agent shall have completed its business and legal
due diligence, including a roll forward of its previous Collateral audit with
results reasonably satisfactory to Agent.

22



--------------------------------------------------------------------------------



 



          (h) Departing Lender Consents. Agent shall have received a duly
executed and delivered departing lender consent from each Departing Lender in
form satisfactory to Agent.
          (i) Allocations and Purchases. The allocations by Agent, and purchases
among the Departing Lenders and Additional Lenders, described in
Section 1.1(a)(iv), shall have occurred in the manner set forth therein.
          (j) Repayments under Existing Credit Agreement. All interest, fees and
other amounts owing (and not otherwise continuing hereunder) under the Existing
Credit Agreement shall have been (or shall substantially contemporaneously be)
repaid in full.
          2.2 Further Conditions to Each Loan. Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance, convert or
continue any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if,
as of the date thereof:
          (a) (i) any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (without duplication of any materiality qualifier therein) as of such
date as determined by Agent or Requisite Lenders, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted or expressly contemplated by this Agreement,
and (ii) Agent or Requisite Lenders have determined not to make such Advance,
convert or continue any Loan as LIBOR Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect in any material respect (without duplication of any
materiality qualifier therein);
          (b) (i) any Default or Event of Default has occurred and is continuing
or would result after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligation), and (ii) Agent or Requisite Lenders shall have
determined not to make any Advance, convert or continue any Loan as a LIBOR Loan
or incur any Letter of Credit Obligation as a result of that Default or Event of
Default; or
          (c) after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligations), the outstanding principal amount of the Revolving
Loan would exceed the lesser of the Borrowing Base and the Maximum Amount, in
each case, less the then outstanding principal amount of the Swing Line Loan.
The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrowers that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrowers of
the cross-guaranty provisions set forth in Section 12 and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

23



--------------------------------------------------------------------------------



 



3. REPRESENTATIONS AND WARRANTIES
          To induce Lenders to make the Loans and to incur Letter of Credit
Obligations, the Credit Parties executing this Agreement, jointly and severally,
make the following representations and warranties to Agent and each Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Agreement.
          3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is
a corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1); (b) is duly qualified to conduct business and is in good standing in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which could
reasonably be expected to have a Material Adverse Effect; (c) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now conducted or proposed to be conducted;
(d) subject to specific representations set forth herein regarding Environmental
Laws, has all material licenses, permits, consents or approvals from or by, and
has made all material filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct; (e) is in compliance with its charter and
bylaws or partnership or operating agreement, as applicable; and (f) subject to
specific representations set forth herein regarding ERISA, Environmental Laws,
tax and other laws, is in compliance with all applicable provisions of law,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
          3.2 Executive Offices, Collateral Locations, FEIN. As of the
Restatement Date, each Credit Party’s name as it appears in official filings in
its state of incorporation or organization, state of incorporation or
organization, organization type, organization number, if any, issued by its
state incorporation or organization, and the current location of each Credit
Party’s chief executive office and the warehouses and premises at which any
Collateral is located are set forth in Disclosure Schedule (3.2), and none of
such locations has changed within four (4) months preceding the Restatement Date
except as set forth on Disclosure Schedule (3.2). In addition, Disclosure
Schedule (3.2) lists the federal employer identification number of each Credit
Party.
          3.3 Corporate Power, Authorization, Enforceable Obligations. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein:
(a) are within such Person’s power; (b) have been duly authorized by all
necessary corporate, limited liability company or limited partnership action;
(c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority;
(e) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any

24



--------------------------------------------------------------------------------



 



indenture, mortgage, deed of trust, material lease, material agreement or other
material instrument to which such Person is a party or by which such Person or
any of its property is bound; (f) do not result in the creation or imposition of
any Lien upon any of the material property of such Person other than those in
favor of Agent, on behalf of itself and Lenders, pursuant to the Loan Documents;
and (g) do not require the consent or approval of any Governmental Authority or
any other Person, except those referred to in Section 2.1(c), all of which will
have been duly obtained, made or complied with prior to the Restatement Date.
Each of the Loan Documents shall be duly executed and delivered by each Credit
Party that is a party thereto and each such Loan Document shall constitute a
legal, valid and binding obligation of such Credit Party enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).
          3.4 Financial Statements and Projections. Except for the Projections,
all Financial Statements concerning Borrowers and their Subsidiaries that are
referred to below have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.
          (a) Financial Statements. The following Financial Statements have been
delivered on or prior to the date hereof:
               (i) The audited consolidated balance sheets at December 31, 2009
and the related statements of income and cash flows of Borrowers and their
Subsidiaries for the Fiscal Year then ended, certified by KPMG LLP.
               (ii) The unaudited balance sheet at June 30, 2010 and the related
statement of income and cash flows of Borrowers for the two Fiscal Quarters then
ended.
          (b) Projections. The Projections delivered on the date hereof and
attached hereto as Disclosure Schedule (3.4(B)) have been prepared by Borrowers
in light of the past operations of its businesses, but including future payments
of known contingent liabilities, and reflect projections through December 31,
2013 on a month-by-month basis through December 31, 2011 and on a year-by-year
basis thereafter. Except as otherwise disclosed therein, the Projections are
based upon the same accounting principles as those used in the preparation of
the financial statements described above and reflect Borrowers’ good faith and
reasonable estimates of the future financial performance of Borrowers for the
period set forth therein based on good faith assumptions made in light of
current conditions and current facts known to Borrowers. The Projections are not
a guaranty of future performance, and actual results may differ from the
Projections and such differences may be material.

25



--------------------------------------------------------------------------------



 



          3.5 Material Adverse Effect. Between December 31, 2009 and the
Restatement Date, (a) no Credit Party has incurred any obligations, contingent
or noncontingent liabilities, liabilities for Charges, long-term leases or
unusual forward or long-term commitments that are not reflected in the Financial
Statements or Projections delivered pursuant to Section 3.4 and that, alone or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, (b) no contract, lease or other agreement or instrument has been entered
into by any Credit Party or has become binding upon any Credit Party’s assets
and no law or regulation applicable to any Credit Party has been adopted that
has had or would reasonably be expected to have a Material Adverse Effect, and
(c) no Credit Party is in default and to the best of Borrowers’ knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate would reasonably be expected to
have a Material Adverse Effect. Since December 31, 2009, there has been no
Material Adverse Effect.
          3.6 Ownership of Property; Liens. As of the Restatement Date, the real
estate (“Real Estate”) listed in Disclosure Schedule (3.6) constitutes all of
the real property owned, leased, subleased, or used by any Credit Party. Each
Credit Party owns good and marketable fee simple title to all of its owned Real
Estate, and valid and marketable leasehold interests in all of its leased Real
Estate, all as described on Disclosure Schedule (3.6), and copies of all such
leases or a summary of terms thereof reasonably satisfactory to Agent have been
delivered or otherwise made available to Agent. Disclosure Schedule (3.6)
further describes any Real Estate with respect to which any Credit Party is a
lessor, sublessor or assignor as of the Restatement Date. Each Credit Party also
has good and marketable title to, or valid leasehold interests in, all of its
personal property and assets. As of the Restatement Date, none of the properties
and assets of any Credit Party are subject to any Liens other than Permitted
Encumbrances, and there are no facts, circumstances or conditions known to any
Credit Party that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances. Each Credit Party has
received all deeds, assignments, waivers, consents, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and assets.
Disclosure Schedule (3.6) also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate. As of
the Restatement Date, no portion of any Credit Party’s Real Estate has suffered
any material damage by fire or other casualty loss that has not heretofore been
repaired and restored in all material respects to its original condition or
otherwise remedied. As of the Restatement Date, all material permits required to
have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect.
          3.7 Labor Matters. Except as set forth on Disclosure Schedule (3.7),
as of the Restatement Date: (a) no strikes or other material labor disputes
against any Credit Party are pending or, to any Credit Party’s knowledge,
threatened; (b) hours worked by and payment made to employees of each Credit
Party comply with the Fair Labor Standards Act and each other federal, state,
local or foreign law applicable to such matters; (c) all payments due from any
Credit Party for employee health and welfare

26



--------------------------------------------------------------------------------



 



insurance have been paid or accrued as a liability on the books of such Credit
Party; (d) no Credit Party is a party to or bound by any collective bargaining
agreement, management agreement, consulting agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement (and true and complete copies of
any agreements described on Disclosure Schedule (3.7) have been delivered or
otherwise made available to Agent); (e) there is no organizing activity
involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) there are no material complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.
          3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. Except as set forth in Disclosure Schedule (3.8), as of the
Restatement Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person. All of the issued and outstanding Stock of each Credit Party (other than
Parent, which is publicly traded) is owned by each of the Stockholders and in
the amounts set forth in Disclosure Schedule (3.8). Except as set forth in
Disclosure Schedule (3.8), there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or other
equity securities or any Stock or other equity securities of its Subsidiaries.
All outstanding Indebtedness and Guaranteed Indebtedness of each Credit Party as
of the Restatement Date (except for the Obligations) is described in Section 6.3
(including Disclosure Schedule (6.3)).
          3.9 Government Regulation. No Credit Party is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 2005, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.
          3.10 Margin Regulations. No Credit Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as “Margin Stock”). No Credit

27



--------------------------------------------------------------------------------



 



Party owns any Margin Stock (except to the extent received in satisfaction of
claims in a bankruptcy proceeding or the like), and none of the proceeds of the
Loans or other extensions of credit under this Agreement will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Indebtedness that was originally
incurred to purchase or carry any Margin Stock or for any other purpose that
might cause any of the Loans or other extensions of credit under this Agreement
to be considered a “purpose credit” within the meaning of Regulations T, U or X
of the Federal Reserve Board. No Credit Party will take or permit to be taken
any action that might cause any Loan Document to violate any regulation of the
Federal Reserve Board.
          3.11 Taxes. Except as set forth in Disclosure Schedule (3.11), all
Federal and other material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Credit Party have been filed with the appropriate Governmental Authority, and
all Charges have been paid prior to the date on which any fine, penalty,
interest or late charge may be added thereto for nonpayment thereof, excluding
Charges or other amounts being contested in accordance with Section 5.2(b) and
unless the failure to so file or pay would not reasonably be expected to result
in fines, penalties or interest in excess of $500,000 in the aggregate. Proper
and accurate amounts have been withheld by each Credit Party from its respective
employees for all periods in full and complete compliance with all applicable
federal, state, local and foreign laws and such withholdings have been timely
paid to the respective Governmental Authorities. Disclosure Schedule (3.11) sets
forth as of the Restatement Date those taxable years for which any Credit
Party’s tax returns are currently being audited by the IRS or any other
applicable Governmental Authority and any assessments or threatened assessments
in connection with such audit, or otherwise currently outstanding. Except as
described in Disclosure Schedule (3.11), as of the Restatement Date, no Credit
Party has executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Charges. Except as set forth in
Disclosure Schedule (3.11), none of the Credit Parties and their respective
predecessors are liable for any Charges: (a) under any agreement (including any
tax sharing agreements) or (b) to each Credit Party’s knowledge, as a
transferee. As of the Restatement Date, no Credit Party has agreed or been
requested to make any adjustment under IRC Section 481(a), by reason of a change
in accounting method or otherwise, which would reasonably be expected to have a
Material Adverse Effect.

28



--------------------------------------------------------------------------------



 



          3.12 ERISA.
          (a) Disclosure Schedule (3.12) lists as of the Restatement Date, all
Plans and separately identifies all Pension Plans, including Title IV Plans,
Multiemployer Plans, ESOPs and Welfare Plans, including all Retiree Welfare
Plans. Copies of all such listed Plans (other than any Multiemployer Plan),
together with a copy of the latest form IRS/DOL 5500-series for each such Plan
required to file such form have been delivered to Agent. Except with respect to
Multiemployer Plans, each Qualified Plan has been determined by the IRS to
qualify under Section 401 of the IRC, the trusts created thereunder have been
determined to be exempt from tax under the provisions of Section 501 of the IRC,
and, to the knowledge of any Credit Party, nothing has occurred that would cause
the loss of such qualification or tax-exempt status. Each Plan is in compliance
in all material respects with the applicable provisions of ERISA and the IRC,
including the timely filing of all reports required under the IRC or ERISA,
including the statement required by 29 CFR Section 2520.104-23. Neither any
Credit Party nor ERISA Affiliate has failed to make any material contribution or
pay any material amount due as required by either Section 412 of the IRC or
Section 302 of ERISA or the terms of any such Plan. Neither any Credit Party nor
ERISA Affiliate has engaged in a “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the IRC, in connection with any Plan,
that would subject any Credit Party to a material tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the IRC.
          (b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV
Plan has any material Unfunded Pension Liability; (ii) no ERISA Event or event
described in Section 4062(e) of ERISA with respect to any Title IV Plan has
occurred or is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Credit Party, threatened material claims (other than claims
for benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary or sponsor of any Plan;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any material liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; (v) within the last five years no Title IV Plan of
any Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any time
within the past five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate;
(vi) except in the case of any ESOP or other “eligible individual account plan”
as defined in Section 407(d)(3) of ERISA, Stock of all Credit Parties and their
ERISA Affiliates makes up, in the aggregate, no more than 10% of fair market
value of the assets of any Plan measured on the basis of fair market value as of
the latest valuation date of any Plan; and (vii) no liability under any Title IV
Plan has been satisfied with the purchase of a contract from an insurance
company that is not rated AAA by the Standard & Poor’s Corporation or an
equivalent rating by another nationally recognized rating agency.
          3.13 No Litigation. No action, claim, lawsuit, demand, investigation
or proceeding is now pending or, to the knowledge of any Credit Party,
threatened against any Credit Party, before any Governmental Authority or before
any arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which

29



--------------------------------------------------------------------------------



 



it is a party, or the validity or enforceability of any Loan Document or any
action taken thereunder, or (b) that has a reasonable risk of being determined
adversely to any Credit Party and that, if so determined, would reasonably be
expected to have a Material Adverse Effect. Except as set forth on Disclosure
Schedule (3.13), as of the Restatement Date there is no Litigation pending or,
to the best of any Credit Party’s knowledge, threatened that seeks damages in
excess of $500,000 or injunctive relief against, or alleges criminal misconduct
of, any Credit Party.
          3.14 Brokers. Except as set forth on Disclosure Schedule (3.14), no
broker or finder acting on behalf of any Credit Party or Affiliate thereof
brought about the obtaining, making or closing of the Loans or the Related
Transactions, and no Credit Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.
          3.15 Intellectual Property. As of the Restatement Date, each Credit
Party owns or has rights to use all material Intellectual Property necessary to
continue to conduct its business as now conducted by it or presently proposed to
be conducted by it and each Patent, Trademark, Copyright and License reasonably
necessary to continue to conduct its business as now conducted by it or
presently proposed to be conducted by it other than any such License that may be
acquired by purchase or license of a commodity or off-the-shelf software or
other product, is listed, together with application or registration numbers, as
applicable, in Disclosure Schedule (3.15). Each Credit Party conducts its
business and affairs without infringement of or interference in any material
respect with any Intellectual Property of any other Person which is material to
a Credit Party. Except as set forth in Disclosure Schedule (3.15), no Credit
Party is aware of any material infringement claim by any other Person with
respect to any Intellectual Property.
          3.16 Full Disclosure. No information contained in this Agreement, any
of the other Loan Documents, any Projections, Financial Statements or Collateral
Reports or other written reports from time to time prepared by any Credit Party
and delivered hereunder or any written statement prepared by any Credit Party
and furnished by or on behalf of any Credit Party to Agent or any Lender
pursuant to the terms of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. Projections from time to
time delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers’ good faith and
reasonable estimates of the future financial performance of Borrowers and of the
other information projected therein for the period set forth therein. Such
Projections are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Agent, on
behalf of itself and Lenders, pursuant to the Collateral Documents will at all
times be fully perfected first priority Liens in and to the Collateral described
therein, subject, as to priority, only to Permitted Encumbrances.

30



--------------------------------------------------------------------------------



 



          3.17 Environmental Matters.
          (a) Except as set forth in Disclosure Schedule (3.17), as of the
Restatement Date: (i) the Real Estate is free of contamination from any
Hazardous Material except for such contamination that would not adversely impact
the value or marketability of such Real Estate and that would not result in
Environmental Liabilities that, to the extent not covered by insurance, would
reasonably be expected to exceed $500,000; (ii) no Credit Party has caused or
suffered to occur any material Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Estate; (iii) the Credit Parties are
and have been in compliance with all Environmental Laws, except for such
noncompliance that would not result in Environmental Liabilities which would
reasonably be expected to exceed $500,000; (iv) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that would reasonably be expected to exceed $500,000,
and all such Environmental Permits are valid, uncontested and in good standing;
(v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Credit Party
which, to the extent not covered by insurance, would reasonably be expected to
exceed $500,000; (vi) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $500,000 or injunctive
relief against, or that alleges criminal misconduct by, any Credit Party;
(vii) no notice has been received by any Credit Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any Credit Party being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports, reviews and audits pertaining to actual or
potential Environmental Liabilities, in each case relating to any Credit Party
and in each case to the extent in any Credit Party’s possession or control.
          (b) Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party’s affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party’s
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.
          3.18 Insurance. Each Credit Party and each of their respective
Subsidiaries and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrower, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Person operates. A true and complete listing of such
insurance, including issuers, coverages and deductibles, has been provided to
Agent.
          3.19 Deposit Accounts. Disclosure Schedule (3.19) lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Restatement Date, and such Schedule correctly
identifies the name, address and telephone

31



--------------------------------------------------------------------------------



 



number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.
          3.20 Government Contracts. Except as set forth in Disclosure Schedule
(3.20), as of the Restatement Date, no Credit Party is a party to any contract
or agreement with any Governmental Authority and no Credit Party’s Accounts are
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.
          3.21 Customer and Trade Relations. As of the Restatement Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in: the business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 months caused them to be
ranked among the ten largest customers of such Credit Party; or the business
relationship of any Credit Party with any supplier essential to its operations.
          3.22 Bonding; Licenses. Except as set forth on Disclosure Schedule
(3.22), as of the Restatement Date, no Credit Party is a party to or bound by
any surety bond agreement or bonding requirement with respect to products or
services sold by it or any material trademark or patent license agreement with
respect to products sold by it.
          3.23 Solvency. Both before and after giving effect to (a) the Loans
and Letter of Credit Obligations to be made or incurred on the Restatement Date
or such other date as Loans and Letter of Credit Obligations requested hereunder
are made or incurred, (b) the disbursement of the proceeds of such Loans
pursuant to the instructions of Borrower Representative, (c) the consummation of
the other Related Transactions and (d) the payment and accrual of all
transaction costs in connection with the foregoing, each Credit Party is and
will be Solvent.
          3.24 Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used by any Credit Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
4. FINANCIAL STATEMENTS AND INFORMATION
          4.1 Reports and Notices.
          (a) Each Credit Party executing this Agreement hereby agrees that from
and after the Restatement Date and until the Termination Date, it shall deliver
to Agent or to Agent and Lenders, as required, the Financial Statements,
notices, Projections and other information at the times, to the Persons and in
the manner set forth in Annex D.

32



--------------------------------------------------------------------------------



 



          (b) Each Credit Party executing this Agreement hereby agrees that from
and after the Restatement Date and until the Termination Date, it shall deliver
to Agent or to Agent and Lenders, as required, the various Collateral Reports
(including Borrowing Base Certificates in the form of Exhibit 4.1(b)) and
otherwise permit the actions set forth in Annex E, at the times, to the Persons
and in the manner set forth in Annex E.
          4.2 Communication with Accountants. Each Credit Party executing this
Agreement authorizes (a) Agent and (b) so long as an Event of Default has
occurred and is continuing, each Lender, to communicate directly with its
independent certified public accountants, including KPMG LLP, and authorizes and
shall instruct those accountants and advisors to communicate to Agent and each
Lender information relating to any Credit Party with respect to the business,
results of operations and financial condition of any Credit Party. Unless an
Event of Default shall have occurred and be continuing, Agent shall provide
reasonable advance notice of any such communications and Borrowers shall have
the right to participate therein.
5. AFFIRMATIVE COVENANTS
          Each Credit Party executing this Agreement jointly and severally
agrees as to all Credit Parties that from and after the date hereof and until
the Termination Date:
          5.1 Maintenance of Existence and Conduct of Business. Each Credit
Party shall: do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence and its material rights and
franchises; continue to conduct its business substantially as now conducted or
as otherwise permitted hereunder; at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
transact business only in such corporate and trade names as are set forth in
Disclosure Schedule (5.1). The foregoing shall not obligate the Credit Parties
to operate any specific location or limit the Credit Parties’ rights under
Section 6.8.

33



--------------------------------------------------------------------------------



 



          5.2 Payment of Charges.
          (a) Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all Charges payable by it,
including (i) except as to Charges identified in Disclosure Schedule (3.11),
Charges imposed upon it, its income and profits, or any of its property (real,
personal or mixed) and all Charges with respect to tax, social security and
unemployment withholding with respect to its employees, (ii) lawful claims for
labor, materials, supplies and services or otherwise, and (iii) all storage or
rental charges payable to warehousemen and bailees, in each case, before any
thereof shall become past due, except in the case of clauses (ii) and (iii)
where the failure to pay or discharge such Charges would not result in aggregate
liabilities in excess of $500,000.
          (b) Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien shall be imposed to secure payment of such Charges (other
than payments to warehousemen and/or bailees) that is superior to any of the
Liens securing payment of the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest, and (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met.
          5.3 Books and Records. Each Credit Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements.
          5.4 Insurance; Damage to or Destruction of Collateral.
          (a) Each Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of the
Credit Parties and such Subsidiaries (including policies of fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, and employee health and welfare
insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of any Borrower) of a nature
and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
reasonably acceptable to Agent and (ii) cause all such insurance relating to any
property or business of any Credit Party to name Agent as additional insured or
loss payee, as appropriate. All policies of insurance on real and personal
property of the Credit Parties will contain an endorsement, in form and
substance acceptable to Agent, showing loss payable to Agent (Form 438 BFU or
equivalent) and extra expense endorsements. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least

34



--------------------------------------------------------------------------------



 



thirty (30) days’ prior written notice before any such policy or policies of
insurance shall be altered or canceled and that no act or default of any
Borrower or any other Person shall affect the right of Agent to recover under
such policy or policies of insurance in case of loss or damage. Each Credit
Party shall direct all present and future insurers under its “All Risk” policies
of insurance to pay all proceeds payable thereunder directly to Agent, which
direction shall be effective at such time as Agent has the right to exercise
dominion over Borrower’s cash balances pursuant to Section 5.13 hereof. During
such time, if any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Agent reserves the right at any time, upon review of
each Credit Party’s risk profile, to require, in Agent’s reasonable judgment,
additional forms and limits of insurance. Notwithstanding the requirements in
subsection (i) above, Federal Flood Insurance shall not be required for (x) Real
Estate not located in a Special Flood Hazard Area, or (y) Real Estate located in
a Special Flood Hazard Area in a community that does not participate in the
National Flood Insurance Program.
          (b) Unless the Borrower Representative provides Agent with evidence of
the insurance coverage required by this Agreement, Agent may purchase insurance
at the Credit Parties’ expense to protect Agent’s and Lenders’ interests in the
Credit Parties’ and their Subsidiaries’ properties. This insurance may, but need
not, protect the Credit Parties’ and their Subsidiaries’ interests. The coverage
that Agent purchases may not pay any claim that any Credit Party or any
Subsidiary of any Credit Party makes or any claim that is made against such
Credit Party or any Subsidiary in connection with said property. The Borrowers
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that there has been obtained insurance as required by this
Agreement. If Agent purchases insurance, the Credit Parties will be responsible
for the costs of that insurance, including interest and any other charges Agent
may impose in connection with the placement of insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance shall be added to the Obligations. The costs of the insurance may be
more than the cost of insurance the Borrowers may be able to obtain on its own.
          (c) Each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, endorsements to (i) all “All Risk” insurance
naming Agent, on behalf of itself and Lenders, as loss payee, and (ii) all
general liability and other liability policies naming Agent, on behalf of itself
and Lenders, as additional insured. Each Credit Party irrevocably makes,
constitutes and appoints Agent (and all officers, employees or agents designated
by Agent), so long as any Event of Default has occurred and is continuing or at
any time Agent has the right to exercise dominion over Borrowers’ cash balances
pursuant to Section 5.13 hereof, as each Credit Party’s true and lawful agent
and attorney-in-fact for the purpose of making, settling and adjusting claims
under such “All Risk” policies of insurance, endorsing the name of each Credit
Party on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. Borrower Representative shall promptly notify Agent of any
loss, damage, or destruction to the Collateral in the amount of $250,000 or
more, whether or not covered by insurance. After deducting from such proceeds
(i) the expenses incurred by Agent in the collection or handling thereof, and
(ii) amounts required to be paid to

35



--------------------------------------------------------------------------------



 



creditors (other than Lenders) having Permitted Encumbrances, Agent may, at its
option, apply such proceeds to the reduction of the Obligations in accordance
with Section 1.3(d), provided that in the case of insurance proceeds pertaining
to any Credit Party that is not a Borrower, such insurance proceeds shall be
applied ratably to all of the Loans owing by each Borrower, or permit or require
each Credit Party to use such money, or any part thereof, to replace, repair,
restore or rebuild the Collateral in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction. Notwithstanding the foregoing, if the casualty
giving rise to such insurance proceeds occurs at a time when Agent does not have
the right to exercise dominion over Borrowers’ cash balances pursuant to
Section 5.13 hereof, Agent shall promptly release to the Borrower Representative
any insurance proceeds Agent receives with respect to such casualty and permit
the applicable Credit Party to replace, restore, repair or rebuild the property.
          5.5 Compliance with Laws. Each Credit Party shall comply with all
federal, state, local and foreign laws and regulations applicable to it,
including ERISA, labor laws, and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
          5.6 Supplemental Disclosure. From time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of an Event of Default) or at
Credit Parties’ election, the Credit Parties shall supplement each Disclosure
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter hereafter arising that, if existing or occurring at
the date of this Agreement, would have been required to be set forth or
described in such Disclosure Schedule or as an exception to such representation
or that is necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Restatement Date.
          5.7 Intellectual Property. Each Credit Party will conduct its business
and affairs without any actual infringement of or interference with any
Intellectual Property of any other Person in any material respect and shall
comply with the terms of its material Licenses.
          5.8 Environmental Matters. Each Credit Party shall and shall cause
each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that would not reasonably be
expected to have a Material Adverse Effect; (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to maintain the value and marketability of the Real Estate or to
otherwise comply with Environmental Laws and Environmental Permits pertaining to
the presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Material on, at, in,

36



--------------------------------------------------------------------------------



 



under, above, to, from or about any of its Real Estate in all material respects;
(c) notify Agent promptly after such Credit Party becomes aware of any violation
of Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate that is reasonably likely to result in
Environmental Liabilities in excess of $500,000; and (d) promptly forward to
Agent a copy of any order, notice, request for information or any communication
or report received by such Credit Party in connection with any such violation or
Release or any other matter relating to any Environmental Laws or Environmental
Permits that would reasonably be expected to result in Environmental Liabilities
in excess of $500,000 in each case whether or not the Environmental Protection
Agency or any Governmental Authority has taken or threatened any action in
connection with any such violation, Release or other matter. If Agent at any
time has a reasonable basis to believe that there may be a violation of any
Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, that, in
each case, would reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Agent’s written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrowers’
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
(ii) permit Agent or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Agent deems
appropriate, including subsurface sampling of soil and groundwater. Borrowers
shall reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.
          5.9 Landlords’ Agreements, Mortgagee Agreements; Bailee Letters and
Real Estate Purchases. To the extent not already provided to Agent in connection
with the Existing Credit Agreement, each Credit Party shall use commercially
reasonable efforts to obtain a landlord’s agreement, mortgagee agreement or
bailee letter, as applicable, from the lessor of each leased property, mortgagee
of owned property or bailee with respect to any warehouse, processor or
converter facility or other location where Collateral is stored or located,
which agreement or letter shall contain a waiver or subordination of all Liens
or claims that the landlord, mortgagee or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to Agent. With respect to such locations or warehouse space
leased or owned as of the Restatement Date and thereafter, if Agent has not
received a landlord or mortgagee agreement or bailee letter as of the
Restatement Date (or, if later, as of the date such location is acquired or
leased), any Borrower’s Eligible Inventory at that location shall, in Agent’s
and Co-Collateral Agent’s discretion, be excluded from the Borrowing Base or be
subject to such Reserves as may be established by Agent in its reasonable credit
judgment. After the Restatement Date, no Inventory or other material Collateral
shall be shipped to a processor, converter, warehouse or other third-party
property under arrangements established after the Restatement Date without the
prior written consent of Agent (which consent, in Agent’s discretion, may be
conditioned upon the exclusion from the Borrowing Base of Eligible Inventory at
that location or the establishment of Reserves acceptable to Agent) or, unless
and until a satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location; provided, however,
that the Credit Parties may ship Inventory having a book value not to exceed
$100,000 in each instance to third party properties

37



--------------------------------------------------------------------------------



 



without Agent’s consent and without receipt of a landlord waiver or bailee
letter in the ordinary course of business. The Credit Parties acknowledge and
agree that such Inventory shall be excluded from the Borrowing Base or subject
to such Reserves as may be established by Agent and Co-Collateral Agent in their
reasonable credit judgment. Each Credit Party shall timely and fully pay and
perform its obligations under all leases and other agreements with respect to
each leased location or public warehouse where any Collateral is or may be
located. To the extent permitted hereunder, if any Credit Party proposes to
acquire a fee ownership interest in Real Estate after the Restatement Date, it
shall first provide to Agent a mortgage or deed of trust granting Agent a first
priority Lien on such Real Estate, together with environmental audits, mortgage
title insurance commitment, real property survey, local counsel opinion(s), and,
if required by Agent, supplemental casualty insurance and flood insurance, and
such other documents, instruments or agreements reasonably requested by Agent,
in each case, in form and substance reasonably satisfactory to Agent; including,
without limitation, appraisals complying with FIRREA (such appraisals shall be
completed by appraisers chosen by Agent and shall not count against the limited
number of appraisals for which expense reimbursement may be sought) and Flood
Insurance as otherwise required herein.
          5.10 Further Assurances. (a) Each Credit Party executing this
Agreement agrees that it shall and shall cause each other Credit Party to, at
such Credit Party’s expense and upon the reasonable request of Agent, duly
execute and deliver, or cause to be duly executed and delivered, to Agent such
further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Agent to carry out more
effectively the provisions and purposes of this Agreement and each Loan
Document.
          (b) Each Credit Party shall (i) cause each Person, upon its becoming a
Subsidiary of such Credit Party (provided that this shall not be construed to
constitute consent by Agent or any of the Lenders to any acquisition or other
transaction not expressly permitted by the terms of this Agreement), promptly to
guaranty the Obligations and to grant to Agent, for the benefit of Agent and
Lenders, a security interest in the real, personal and mixed property of such
Subsidiary to secure the Obligations, together, in the case of Real Estate
located in a Special Flood Hazard Area, Federal Flood Insurance as required by
Section 5.4(a), and (ii) pledge, or cause to be pledged, to Agent, for the
benefit of Agent and Lenders, all of the Stock and any intercompany Indebtedness
of such Subsidiary to secure the Obligations. The documentation for such
guaranty, security and pledge (including any mortgage) shall be substantially
similar to the Loan Documents (and other real estate deliveries) executed and
delivered concurrently herewith with such modifications as are reasonably
requested by Agent. In addition to the obligations set forth in Section 5.4(a)
and this clause (b) above, within 45 days after written notice from Agent to
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
Credit Parties shall satisfy the Federal Flood Insurance requirements of
Section 5.4(a).
          5.11 [Reserved.]
          5.12 Bank Accounts. On or before the date which is sixty (60) days
after the Restatement Date, the Borrowers shall, in consultation with Wells
Fargo, review and analyze their cash management functions and consider the use
of Wells Fargo as the Borrowers’ primary provider of cash management services,
including the possible transition of deposit accounts and other treasury
services to Wells Fargo, which shall be subject to the delivery to Agent of
fully

38



--------------------------------------------------------------------------------



 



executed Control Letters or control agreements, as applicable, as required
pursuant to Section 5.13. The foregoing shall not obligate the Borrowers to move
any cash management functions to Wells Fargo and Borrowers shall not thereafter
be obligated to maintain any cash management functions with Wells Fargo.
          5.13 Cash Management System. Each Credit Party shall enter into, and
cause each depository, securities intermediary or commodities intermediary to
enter into, Control Letters or control agreements, with respect to each deposit,
securities, commodity or similar account maintained by such Person (other than
any payroll account so long as such payroll account is a zero balance account
and withholding tax and fiduciary accounts) providing springing cash dominion to
Agent in the case of deposit accounts as of or after the Restatement Date;
provided, that Agent shall not assert such cash dominion until such time as
either (i) an Event of Default has occurred and is continuing or (ii) Borrowing
Availability is less than $20,000,000; provided, further, that in any instance
where Borrowing Availability is less than $20,000,000, such right shall be
terminated with respect to such instance following certification by Borrower
Representative to Agent and Agent’s confirmation that Borrowing Availability has
exceeded $25,000,000 for ninety (90) consecutive days.
6. NEGATIVE COVENANTS
          Each Credit Party executing this Agreement jointly and severally
agrees as to all Credit Parties that from and after the date hereof until the
Termination Date:
          6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or
indirectly, by operation of law or otherwise, (a) form or acquire any Subsidiary
unless such Subsidiary, upon its formation or acquisition, as applicable, become
a Credit Party hereunder and Borrowers and such Subsidiary take such actions as
required by Section 5.10, or (b) merge with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person; provided, that (x) any Borrower may merge with and into
another Borrower so long as the Borrower Representative shall be the survivor of
any such merger to which it is a party, (y) any Subsidiary may merge with and
into a Borrower so long as such Borrower shall be the survivor of any such
merger to which it is a party and (z) any Subsidiary may merge with, consolidate
with, acquire all, or substantially all the assets or Stock of another
Subsidiary so long as, if either is a Borrower, then the survivor of any such
merger, consolidation or acquisition is a Borrower and, if either is a Credit
Party that is not a Borrower, then the survivor of any such merger,
consolidation or acquisition is a Credit Party. Notwithstanding the foregoing,
any Borrower may acquire all or substantially all of the assets or Stock of any
Person (the “Target”) (in each case, a “Permitted Acquisition”) subject to the
satisfaction of each of the following conditions:
               (i) Agent shall receive at least thirty (30) days’ prior written
notice of such proposed Permitted Acquisition, which notice shall include a
reasonably detailed description of such proposed Permitted Acquisition;
               (ii) such Permitted Acquisition shall only involve assets located
in the United States or Canada (subject to immaterial amounts of assets not so
located) and comprising a business, or those assets of a business, of the type
engaged in

39



--------------------------------------------------------------------------------



 



by Borrowers as of the Restatement Date, and which business would not subject
Agent or any Lender to regulatory or third party approvals in connection with
the exercise of its rights and remedies under this Agreement or any other Loan
Documents other than approvals of the type applicable to the exercise of such
rights and remedies with respect to Borrowers prior to such Permitted
Acquisition;
               (iii) such Permitted Acquisition shall be consensual and shall
have been approved by the Target’s board of directors or persons performing
similar functions;
               (iv) no additional Indebtedness, Guaranteed Indebtedness,
contingent obligations or other liabilities shall be incurred, assumed or
otherwise be reflected on a consolidated balance sheet of Borrowers and Target
after giving effect to such Permitted Acquisition, except (A) Loans made
hereunder, (B) ordinary course trade payables, accrued expenses and unsecured
Indebtedness of the Target to the extent no Default or Event of Default has
occurred and is continuing or would result after giving effect to such Permitted
Acquisition and (C) other debt that would constitute Indebtedness permitted
under Section 6.3;
               (v) unless Agent otherwise consents, the sum of all amounts
payable in connection with all Permitted Acquisitions (including all transaction
costs and all Indebtedness, liabilities and contingent obligations incurred or
assumed in connection therewith or otherwise reflected in a consolidated balance
sheet of Borrowers and Target) shall not exceed $50,000,000 (and $15,000,000 for
any single Permitted Acquisition) and the portion thereof allocable to goodwill
and intangible assets for all such Permitted Acquisitions during the term hereof
shall not exceed $10,000,000;
               (vi) unless Agent otherwise consents, the Target shall not have
incurred negative EBITDA for the trailing twelve-month period preceding the date
of the Permitted Acquisition, as determined based upon the Target’s financial
statements for its most recently completed fiscal year and its most recent
interim financial period completed within sixty (60) days prior to the date of
consummation of such Permitted Acquisition;
               (vii) the business and assets acquired in such Permitted
Acquisition shall be free and clear of all Liens (other than Permitted
Encumbrances);
               (viii) at or prior to the closing of any Permitted Acquisition,
Agent will be granted a first priority perfected Lien (subject to Permitted
Encumbrances) in all assets acquired pursuant thereto or in the assets and Stock
of the Target, and Borrowers and the Target shall have executed such documents
and taken such actions as may be required by Agent in connection therewith;
               (ix) Concurrently with delivery of the notice referred to in
clause (i) above, Borrowers shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent:

40



--------------------------------------------------------------------------------



 



          (A) a pro forma consolidated balance sheet, income statement and cash
flow statement of Borrowers and its Subsidiaries (the “Acquisition Pro Forma”),
based on recent financial statements, which shall be complete and shall fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Borrowers and its Subsidiaries in accordance with
GAAP consistently applied, but taking into account such Permitted Acquisition
and the funding of all Loans in connection therewith, and such Acquisition Pro
Forma shall reflect that (x) average daily Borrowing Availability of all
Borrowers for the 90-day period preceding the consummation of such Permitted
Acquisition would have exceeded $30,000,000 on a pro forma basis (after giving
effect to such Permitted Acquisition and all Loans funded in connection
therewith as if made on the first day of such period) and the Acquisition
Projections (as hereinafter defined) shall reflect that such Borrowing
Availability of $30,000,000 shall continue for at least ninety (90) days after
the consummation of such Permitted Acquisition, and (y) on a pro forma basis, no
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition and either (i) Borrowers would have been in
compliance with the Financial Covenant for the four quarter period reflected in
the Compliance Certificate most recently delivered to Agent pursuant to Annex D
prior to the consummation of such Permitted Acquisition (after giving effect to
such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period and calculated without regard to whether
the then current Borrowing Availability exceeds the Minimum Availability Amount
or (ii) the sum of all amounts payable (including all transaction costs and all
Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
Borrowers and the applicable Target(s)) in connection with (A) all Permitted
Acquisitions shall not exceed $10,000,000 in the aggregate and (B) any such
Permitted Acquisition shall not exceed $5,000,000 (or such greater amount agreed
to by Agent, but in any event not to exceed, when aggregated with all other
Permitted Acquisitions for purposes of this clause (ii), $10,000,000);
          (B) updated versions of the most recently delivered Projections
covering the 1-year period commencing on the date of such Permitted Acquisition
and otherwise prepared in accordance with the Projections (the “Acquisition
Projections”) and based upon historical financial data of a recent date
reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and
          (C) a certificate of the chief financial officer or treasurer of
Borrower each to the effect that: (w) each Borrower (after taking into
consideration all rights of contribution and indemnity such Borrower has against
each Borrower and each other Subsidiary of Borrower) will be Solvent upon the
consummation of the Permitted Acquisition; (x) the

41



--------------------------------------------------------------------------------



 



Acquisition Pro Forma fairly presents the financial condition of Borrowers (on a
consolidated basis) as of the date thereof after giving effect to the Permitted
Acquisition; (y) the Acquisition Projections are reasonable and good faith
estimates of the future financial performance of Borrowers subsequent to the
date thereof based upon the historical performance of Borrowers and the Target
and based upon good faith assumptions made in light of current conditions and
current facts known to Borrowers and show that Borrowers shall continue to be in
compliance with the Financial Covenant for the 2-year period thereafter; and
(z) Borrowers have completed their due diligence investigation with respect to
the Target and such Permitted Acquisition, which investigation was conducted in
a manner similar to that which would have been conducted by a prudent purchaser
of a comparable business and the non-privileged results of which investigation
were delivered to Agent and Lenders;
               (x) on or prior to the date of such Permitted Acquisition, Agent
shall have received, in form and substance reasonably satisfactory to Agent,
copies of the acquisition agreement and related agreements and instruments, and
all opinions, certificates, lien search results and other documents reasonably
requested by Agent including those specified in the last sentence of
Section 5.9; and
               (xi) at the time of such Permitted Acquisition and after giving
effect thereto, no Default or Event of Default has occurred and is continuing.
          Notwithstanding the foregoing, the Accounts and Inventory of the
Target shall not be included in Eligible Accounts and Eligible Inventory until
Agent has notified Borrower Representative that it has completed such diligence
matters (including, audits and appraisals (which shall be completed by
appraisers chosen by Agent), as applicable) necessary to determine the
eligibility thereof; provided; that Agent shall agree to act as promptly as
practicable to complete such diligence matters; provided, further, that any
audits, field examinations and/or appraisals in connection with Permitted
Acquisitions shall not count against the limited number of audits, field
examinations and appraisals for which expense reimbursement may be sought. The
foregoing shall not preclude the Borrowers from including the Accounts and
Inventory of the Target in any pro forma calculations required pursuant to this
Section 6.1.
          6.2 Investments; Loans and Advances. No Credit Party shall make or
permit to exist any investment in, or make, accrue or permit to exist loans or
advances of money to, any Person, through the direct or indirect lending of
money, holding of securities or otherwise, except that: (a) the Credit Parties
may hold investments comprised of notes payable, or stock or other securities
issued by Account Debtors to a Credit Party pursuant to negotiated agreements
with respect to settlement of such Account Debtor’s Accounts in the ordinary
course of business, consistent with past practices or received pursuant to the
settlement of a Credit Party’s claims in any bankruptcy proceeding; (b) each
Credit Party may maintain its existing investments in its Subsidiaries as of the
Restatement Date and may make additional debt and equity investments therein
from time to time to extent specifically permitted hereunder; (c) so long as no
Default or Event of Default has occurred and is continuing and Agent does not

42



--------------------------------------------------------------------------------



 



have the right to exercise dominion over Borrowers’ cash balances pursuant to
Section 5.13 hereof, Credit Parties may make investments (which shall be limited
to overnight investments of funds received after 2:00 pm (Chicago time) or
otherwise in an aggregate amount of up to $1,000,000 at any time when there is
any outstanding Revolving Loan balance at the time of investment), subject to
Control Letters in favor of Agent for the benefit of Lenders or otherwise
subject to a perfected security interest in favor of Agent for the benefit of
Lenders, in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having the
highest rating obtainable from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc., (iii) certificates of deposit maturing no more than one
year from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States of America, each having combined capital,
surplus and undivided profits of not less than $300,000,000 and having a senior
unsecured rating of “A” or better by a nationally recognized rating agency (an
“A Rated Bank”), (iv) time deposits maturing no more than thirty (30) days from
the date of creation thereof with A Rated Banks and (v) mutual funds that invest
solely in one or more of the investments described in clauses (i) through (iv)
above; (d) loans to employees specifically permitted by Section 6.4(b);
(e) Permitted Acquisitions; (f) investments set forth in Disclosure
Schedule 6.2; (g) guaranties of the obligations of another Credit Party
specifically permitted by Section 6.6; (h) bank deposits in the ordinary course
of business in deposit accounts which satisfy the provisions of Section 5.13;
and (i) investments constituting Indebtedness specifically permitted by
Section 6.3.
          6.3 Indebtedness.
          (a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c),
(ii) the Loans and the other Obligations, (iii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Disclosure Schedule (6.3) and refinancings thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable to any
Credit Party, Agent or any Lender, than the terms of the Indebtedness being
refinanced, amended or modified, (v) Indebtedness specifically permitted under
Section 6.1, (vi) hedging obligations under swaps, caps and collar arrangements
arranged by GE Capital or provided by any Lender entered into or for the sole
purpose of hedging in the normal course of business and consistent with industry
practices, and (vii) Indebtedness consisting of intercompany loans and advances
made by any Borrower to any other Credit Party; provided, that: (A) such Credit
Party shall have executed and delivered to such Borrower, on the Restatement
Date for any such Indebtedness to be outstanding on the Restatement Date and
otherwise prior to any such intercompany loan or advance, a demand note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such Credit Party to such Borrower which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the

43



--------------------------------------------------------------------------------



 



applicable Pledge Agreement or Security Agreement as additional collateral
security for the Obligations; (B) the obligations of such Borrower and such
Credit Party under any such Intercompany Notes shall be subordinated to the
Obligations of such Borrower and such Credit Party hereunder in a manner
reasonably satisfactory to Agent; (C) at the time any such intercompany loan or
advance is made by any Borrower to any other Credit Party and after giving
effect thereto, each of Borrower and such Credit Party shall be Solvent; and
(D) no Default or Event of Default would occur and be continuing after giving
effect to any such proposed intercompany loan; (viii) contingent liabilities
arising with respect to customary indemnification obligations in favor of
sellers in connection with Permitted Acquisitions or in favor of buyers in
connection with asset dispositions permitted hereby; and (ix) other unsecured
Indebtedness in an aggregate amount not to exceed $10,000,000.
          (b) No Credit Party shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Encumbrance if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Sections 6.8(b) or (c);
(iii) Indebtedness permitted by Section 6.3(a)(iv) upon any refinancing thereof
in accordance with Section 6.3(a)(iv); and (iv) so long as (A) no Event of
Default shall have occurred and be continuing or would result therefrom and
(B) Borrowing Availability shall be in excess of $25,000,000 after giving effect
thereto, purchase money financing and Capitalized Leases permitted pursuant to
Section 6.3 in an aggregate amount not to exceed $2,500,000 for the term of the
Agreement.
          6.4 Employee Loans and Affiliate Transactions.
          (a) Except as otherwise expressly permitted in this Section 6 with
respect to Affiliates, no Credit Party shall enter into or be a party to any
transaction with any other Credit Party or any Affiliate thereof except in the
ordinary course of and pursuant to the reasonable requirements of such Credit
Party’s business and upon fair and reasonable terms that are no less favorable
to such Credit Party than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of such Credit Party. In addition, if
any such transaction or series of related transactions involves payments in
excess of $500,000 in the aggregate, the terms of these transactions must be
disclosed in advance to Agent and Lenders. All such transactions existing as of
the date hereof are described in Disclosure Schedule 6.4(a).
          (b) No Credit Party shall enter into any lending or borrowing
transaction with any employees of any Credit Party, except loans to its
respective employees on an arm’s-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $100,000 to any employee and up to
a maximum of $250,000 in the aggregate at any one time outstanding.
          6.5 Capital Structure and Business. If all or part of a Credit Party’s
Stock is pledged to Agent, that Credit Party shall not issue additional Stock
unless such Stock is pledged to Agent, on behalf of itself and Lenders, on terms
and conditions reasonably satisfactory to Agent. No Credit Party shall amend its
charter or bylaws in a manner that would adversely affect Agent or Lenders or
such Credit Party’s duty or ability to repay the Obligations. No Credit

44



--------------------------------------------------------------------------------



 



Party shall engage in any business other than the businesses currently engaged
in by it or businesses reasonably related thereto.
          6.6 Guaranteed Indebtedness. No Credit Party shall create, incur,
assume or permit to exist any Guaranteed Indebtedness except (a) by endorsement
of instruments or items of payment for deposit to the general account of any
Credit Party, and (b) for Guaranteed Indebtedness incurred for the benefit of
any other Credit Party if the primary obligation is expressly permitted to be
incurred by such Person by this Agreement.
          6.7 Liens. No Credit Party shall create, incur, assume or permit to
exist any Lien on or with respect to its Accounts or any of its other properties
or assets (whether now owned or hereafter acquired) except for (a) Permitted
Encumbrances; (b) Liens in existence on the date hereof and summarized on
Disclosure Schedule (6.7) securing Indebtedness described on Disclosure Schedule
(6.3) and permitted refinancings, extensions and renewals thereof, including
extensions or renewals of the Indebtedness secured by any such Liens; provided
that the principal amount so secured is not increased and the Lien does not
attach to any other property; and (c) Liens created after the date hereof by
conditional sale or other title retention agreements (including Capital Leases)
or in connection with purchase money Indebtedness with respect to Equipment and
Fixtures acquired by any Credit Party in the ordinary course of business,
involving the incurrence of an aggregate amount of purchase money Indebtedness
and Capital Lease Obligations of not more than $7,500,000 outstanding at any one
time for all such Liens (provided that such Liens attach only to the assets
subject to such purchase money debt and such Indebtedness is incurred within
twenty (20) days following such purchase and does not exceed 100% of the
purchase price of the subject assets). In addition, no Credit Party shall become
a party to any agreement, note, indenture or instrument, or take any other
action, that would prohibit the creation of a Lien on any of its properties or
other assets in favor of Agent, on behalf of itself and Lenders, as additional
collateral for the Obligations, except operating leases, Capital Leases or
Licenses which prohibit Liens upon the assets that are subject thereto.
          6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer,
convey, assign or otherwise dispose of any of its properties or other assets,
including the Stock of any of its Subsidiaries (whether in a public or a private
offering or otherwise) or any of its Accounts, other than (a) the sale of
Inventory in the ordinary course of business, (b) the sale or other disposition
by a Credit Party of Equipment, Fixtures or Real Estate that are obsolete or no
longer used or useful in such Credit Party’s business, (c) the sale or other
disposition of other Equipment and Fixtures having a book value not exceeding
$3,500,000 in the aggregate in any Fiscal Year, (d) the sale of assets or Stock
by one Credit Party to another Credit Party, subject to compliance with
Section 6.4 and (e) the property and assets described on Disclosure Schedule
(6.8).
          6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or (ii) an ERISA Event to the extent such ERISA Event would reasonably be
expected to result in taxes, penalties and other liability in excess of $500,000
in the aggregate.
          6.10 Financial Covenant. Borrowers shall not breach or fail to comply
with the Financial Covenant.

45



--------------------------------------------------------------------------------



 



          6.11 Hazardous Materials. No Credit Party shall cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Real Estate where such Release would (a) violate in any respect, or
form the basis for any Environmental Liabilities under, any Environmental Laws
or Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities that could not reasonably be
expected to have a Material Adverse Effect.
          6.12 Sale-Leasebacks. No Credit Party shall engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets.
          6.13 Restricted Payments. No Credit Party shall make any Restricted
Payment, except (a) dividends and distributions by Subsidiaries of any Borrower
paid to such Borrower, (b) employee loans permitted under Section 6.4(b),
(c) payments to redeem, purchase, repurchase, or retire, or to obtain the
surrender of, any outstanding warrants, options, or other rights to acquire
Stock of any Credit Party now or hereafter outstanding in connection with
employee benefit plans or compensation of directors of a Credit Party in the
ordinary course of business, so long as, prior to and after giving effect to any
such payment, (i) no Default or Event of Default exists, and (ii) Borrower is in
compliance with the Financial Covenant (calculated without regard to whether the
then current Borrowing Availability exceeds the Minimum Availability Amount and
(d) dividends or payments made in respect of the Stock of Parent made in the
form of additional units of Parent’s Stock and the issuance of options to
acquire shares of Parent’s Stock.
          6.14 Change of Corporate Name or Location; Change of Fiscal Year. No
Credit Party shall (a) change its name as it appears in official filings in the
state of its incorporation or other organization, (b) change its chief executive
office, principal place of business, or corporate offices or add new warehouses
or locations at which Collateral is held or stored, or change the location of
its records concerning the Collateral except as permitted in the Loan Documents,
(c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization, in each
case without at least thirty (30) days prior written notice to Agent and
provided that any such new location shall be in the continental United States.
No Credit Party shall change its Fiscal Year.
          6.15 No Impairment of Intercompany Transfers. No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement and the other Loan
Documents) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary of any Borrower
to any Borrower.
          6.16 Real Estate Purchases. No Credit Party shall purchase fee simple
ownership interest Real Estate (excluding any such purchase pursuant to a
Permitted Acquisition) with an aggregate purchase price in excess of (i)
$5,000,000 in any Fiscal Year and (ii) $25,000,000 during the term hereof;
provided, that at or prior to the closing of any such purchase, Borrowers shall
have made such deliveries as required pursuant to the last sentence of

46



--------------------------------------------------------------------------------



 



Section 5.9; provided, further, that after giving effect to any such purchase,
Borrowing Availability is greater than $25,000,000.
7. TERM
          7.1 Termination. The financing arrangements contemplated hereby shall
be in effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
          7.2 Survival of Obligations Upon Termination of Financing
Arrangements. Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
          8.1 Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:
          (a) Any Borrower (i) fails to make any payment of principal of the
Loans or any of the other Obligations when due and payable, (ii) fails to make
any payment of interest on, or Fees owing in respect of, the Loans within three
(3) Business Days after the date such payment is due and payable, or (iii) fails
to pay or reimburse Agent or Lenders for any expense reimbursable hereunder or
under any other Loan Document within five (5) Business Days following Agent’s
demand for such reimbursement or payment of expenses.
          (b) Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Sections 1.4, 5.4(a), 5.13 or 6, or any of the provisions
set forth in Annex F, respectively.
          (c) Any Borrower fails or neglects to perform, keep or observe any of
the provisions of Section 4.1 or any provisions set forth in Annexes D or E,
respectively, and the same shall remain unremedied for three (3) Business Days
or more.
          (d) Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain

47



--------------------------------------------------------------------------------



 



unremedied for thirty (30) days from the earlier of (i) the date that an officer
of such Credit Party has actual knowledge of such failure or (ii) the date
written notice thereof is given to the Borrower Representative by Agent or
Requisite Lenders.
          (e) A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party in
excess of $1,000,000 in the aggregate (including amounts owing to all creditors
under any combined or syndicated credit arrangements), or (ii) causes, or
permits any holder of such Indebtedness or Guaranteed Indebtedness or a trustee
to cause, Indebtedness or Guaranteed Indebtedness or a portion thereof in excess
of $1,000,000 in the aggregate to become due prior to its stated maturity or
prior to its regularly scheduled dates of payment, or cash collateral to be
demanded in respect thereof, in each case, regardless of whether such default is
waived, or such right is exercised, by such holder or trustee.
          (f) Any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect (other than (i) inadvertent, immaterial
errors not exceeding the greater of (A) $250,000 or (B) up to two percent (2%)
of the then current Borrowing Availability, in the aggregate in any Borrowing
Base Certificate and (ii) errors understating the Borrowing Base) or any
representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect as of the date when made or
deemed made.
          (g) Assets of any Credit Party, with a fair market value equal to the
greater of (i) $250,000 or (ii) up to two percent (2%) of the then current
Borrowing Availability, are attached, seized, levied upon or subjected to a writ
or distress warrant, or come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors of any Credit Party and such
condition continues for thirty (30) days or more.
          (h) A case or proceeding is commenced against any Credit Party seeking
a decree or order in respect of such Credit Party (i) under the Bankruptcy Code
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of such Credit Party, and such case or proceeding
shall remain undismissed or unstayed for sixty (60) days or more or a decree or
order granting the relief sought in such case or proceeding is granted by a
court of competent jurisdiction.
          (i) Any Credit Party (i) files a petition seeking relief under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner to the institution of proceedings thereunder or to the filing
of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party’s assets, (iii) makes an assignment for the benefit of creditors, or
(iv) takes any action in furtherance of any of the

48



--------------------------------------------------------------------------------



 



foregoing, or (v) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due.
          (j) A final judgment or judgments for the payment of money in excess
of the greater of (i) $250,000 or (ii) up to two percent (2%) of the then
current Borrowing Availability, in the aggregate, at any time are outstanding
against one or more of the Credit Parties (which judgments are not covered by
insurance policies as to which liability has been accepted by the insurance
carrier), and the same are not, within thirty (30) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.
          (k) Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any
Collateral with a fair market value in excess of an aggregate amount of
$1,000,000 purported to be covered thereby.
          (l) Any Change of Control occurs.
          8.2 Remedies.
          (a) If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice,
suspend the Revolving Loan facility with respect to additional Advances and/or
the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional Letter of Credit Obligations shall be made or
incurred in Agent’s sole discretion (or in the sole discretion of the Requisite
Lenders, if such suspension occurred at their direction) so long as such Default
or Event of Default is continuing. If any Event of Default has occurred and is
continuing, Agent may (and at the written request of Requisite Lenders shall),
without notice except as otherwise expressly provided herein, increase the rate
of interest applicable to the Loans and the Letter of Credit Fees to the Default
Rate.
          (b) If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice:
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) reduce the
Revolving Loan Commitment from time to time; (iii) declare all or any portion of
the Obligations, including all or any portion of any Loan to be forthwith due
and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Revolving Loan Commitments shall be immediately

49



--------------------------------------------------------------------------------



 



terminated and all of the Obligations, including the Revolving Loan, shall
become immediately due and payable without declaration, notice or demand by any
Person.
          8.3 Waivers by Credit Parties. Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives (including, for
purposes of Section 12): (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which any Credit Party may in any way be liable, and hereby ratifies and
confirms whatever Agent may do in this regard, (b) all rights to notice and a
hearing prior to Agent’s taking possession or control of, or to Agent’s replevy,
attachment or levy upon, the Collateral or any bond or security that might be
required by any court prior to allowing Agent to exercise any of its remedies,
and (c) the benefit of all valuation, appraisal, marshaling and exemption laws.
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
          9.1 Assignment and Participations.
          (a) Subject to the terms of this Section 9.1, any Lender may make an
assignment to a Qualified Assignee of, or sale of participations in, at any time
or times, the Loan Documents, Loans, Letter of Credit Obligations and any
Revolving Loan Commitment or any portion thereof or interest therein, including
any Lender’s rights, title, interests, remedies, powers or duties thereunder.
Any assignment by a Lender shall: (i) require the consent of Agent (which
consent shall not be unreasonably withheld or delayed with respect to a
Qualified Assignee and shall not be required in connection with assignments to a
Lender or an Affiliate of a Lender) and the execution of an assignment agreement
(an “Assignment Agreement” substantially in the form attached hereto as
Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory to,
and acknowledged by, Agent; (ii) be conditioned on such assignee Lender
representing to the assigning Lender and Agent that it is purchasing the
applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iii) after giving
effect to any such partial assignment, the assignee Lender shall have Revolving
Loan Commitments in an amount at least equal to $5,000,000 and the assigning
Lender shall have retained Revolving Loan Commitments in an amount at least
equal to $5,000,000; (iv) include a payment to Agent of an assignment fee of
$3,500 and (v) so long as no Event of Default has occurred and is continuing,
require the consent of Borrower Representative, (which consent shall be deemed
to have been given unless an objection is delivered to Agent within five
(5) Business Days after notice of a proposed assignment is delivered to Borrower
Representative); provided that no such consent shall be required for an
assignment to a Qualified Assignee. Subject to the recording of the assignment
by Agent in the Register pursuant to Section 1.12(b) (i) in the case of an
assignment by a Lender under this Section 9.1, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder and (ii) the assigning Lender shall be relieved of its
obligations hereunder with respect to its Revolving Loan Commitments or assigned
portion thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and

50



--------------------------------------------------------------------------------



 



not joint and shall be limited to such Lender’s Pro Rata Share of the applicable
Revolving Loan Commitment. In the event Agent or any Lender assigns or otherwise
transfers all or any part of the Obligations, Agent or any such Lender shall so
notify Borrowers and Borrowers shall, upon the request of Agent or such Lender,
execute new Notes in exchange for the Notes, if any, being assigned. Upon
receipt (i) by Agent of an executed copy of the Assignment Agreement and the
assignment fee set forth above and (ii) of the new Notes by the applicable
Person, and conditioned upon such receipt and upon Agent (and the Borrower
Representative, if applicable) consenting to such assignment (following
confirmation of the condition set forth in this Section 9.1) from and after the
effective date specified in such Assignment Agreement, Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment Agreement. Notwithstanding the foregoing provisions of this
Section 9.1(a), any Lender may at any time pledge the Obligations held by it and
such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, and any lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.
          (b) Any participation by a Lender of all or any part of its Revolving
Loan Commitments shall be made with the understanding that all amounts payable
by Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.8, each Borrower acknowledges and agrees that a participation
shall give rise to a direct obligation of Borrowers to the participant and the
participant shall be considered to be a “Lender”. Except as set forth in the
preceding sentence no Borrower or Credit Party shall have any obligation or duty
to any participant. Neither Agent nor any Lender (other than the Lender selling
a participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.
          (c) Except as expressly provided in this Section 9.1, no Lender shall,
as between Borrowers and that Lender, or Agent and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Loans, the Notes or other Obligations owed to such Lender.
          (d) Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants. Each Credit
Party executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the

51



--------------------------------------------------------------------------------



 



Credit Parties and their respective affairs contained in any selling materials
provided by it and all other information provided by it and included in such
materials, except that any Projections delivered by Borrowers shall only be
certified by Borrowers as having been prepared by Borrowers in compliance with
the representations contained in Section 3.4(c).
          (e) A Lender may furnish any information concerning Credit Parties in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
          (f) So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Revolving Loan Commitments to a potential Lender or participant, if, as of the
date of the proposed assignment or sale, the assignee Lender or participant
would be subject to capital adequacy or similar requirements under Section
1.16(a), increased costs under Section 1.16(b), an inability to fund LIBOR Loans
under Section 1.16(c), or withholding taxes in accordance with Section 1.15(a).
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”), may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing by the Granting Lender to Agent and
Borrowers, the option to provide to Borrowers all or any part of any Loans that
such Granting Lender would otherwise be obligated to make to Borrowers pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Revolving
Loan Commitment of the Granting Lender to the same extent, and as if such Loan
were made by such Granting Lender. No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). Any SPC may (i) with notice to, but without
the prior written consent of, Borrowers and Agent and assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by Borrowers and Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 9.1(g) may not be amended without the prior written consent of
each Granting Lender, all or any of whose Loans are being funded by an SPC at
the time of such amendment. For the avoidance of doubt, the Granting Lender
shall for all purposes, including without limitation, the approval of any
amendment or waiver of any provision of any Loan Document or the obligation to
pay any amount otherwise payable by the Granting Lender under the Loan
Documents, continue to be the Lender of record in the Register hereunder.
          9.2 Appointment of Agent. GE Capital is hereby appointed to act on
behalf of all Lenders as Agent under this Agreement and the other Loan
Documents. The provisions of this Section 9.2 are solely for the benefit of
Agent and Lenders and no Credit Party nor any other Person shall have any rights
as a third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, Agent

52



--------------------------------------------------------------------------------



 



shall act solely as an agent of Lenders (except to the limited extent provided
in Section 1.12(b)) and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any Credit
Party or any other Person. Agent shall have no duties or responsibilities except
for those expressly set forth in this Agreement and the other Loan Documents.
The duties of Agent shall be mechanical and administrative in nature and Agent
shall not have, or be deemed to have, by reason of this Agreement, any other
Loan Document or otherwise a fiduciary relationship in respect of any Lender.
Except as expressly set forth in this Agreement and the other Loan Documents,
Agent shall not have any duty to disclose, and shall not be liable for failure
to disclose, any information relating to any Credit Party or any of their
respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.
          If Agent shall request instructions from Requisite Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.
          9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) rely on the Register to the extent set forth in Section 1.12, (c) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (d) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (e) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(f) shall not be responsible to any Lender

53



--------------------------------------------------------------------------------



 



for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (g) shall incur
no liability under or in respect of this Agreement or the other Loan Documents
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopy, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
          9.4 GE Capital and Affiliates. With respect to its Revolving Loan
Commitments hereunder, GE Capital shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GE Capital in its individual
capacity. GE Capital and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders. GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders. Each Lender acknowledges the potential conflict of interest
between GE Capital as a Lender holding disproportionate interests in the Loans
and GE Capital as Agent.
          9.5 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
          9.6 Indemnification. Lenders agree to indemnify Agent (to the extent
not reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of

54



--------------------------------------------------------------------------------



 



rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by Credit Parties.
          9.7 Successor Agent. (a) Agent may resign at any time by giving not
less than thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative. Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.
          (b) Co-Collateral Agent may resign at any time upon written notice to
Borrower Representative and Agent, and such resignation shall become effective
immediately upon the delivery of such written notice. In addition, if, at any
time, the Revolving Loan Commitment of Wells Fargo shall be less than
$40,000,000, then Wells Fargo shall be deemed to have resigned as Co-Collateral
Agent as of such date. Upon a resignation or deemed resignation by Co-Collateral
Agent pursuant to this clause (b), all Collateral Determinations shall
thereafter be made solely by Agent.
          9.8 Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.9(f), each Lender is hereby authorized at any time or
from time to time, without prior notice to any Credit Party or to any Person
other than Agent, any such notice being hereby expressly waived, to offset and
to appropriate and to apply any and all balances held by it at any of its
offices for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that

55



--------------------------------------------------------------------------------



 



Lender or that holder to or for the credit or for the account of any Borrower or
Guarantor against and on account of any of the Obligations that are not paid
when due; provided that the Lender exercising such offset rights shall give
notice thereof to the affected Credit Party promptly after exercising such
rights. Any Lender exercising a right of setoff or otherwise receiving any
payment on account of the Obligations in excess of its Pro Rata Share thereof
shall purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares, (other than offset rights exercised by any
Lender with respect to Sections 1.13, 1.15 or 1.16). Each Lender’s obligation
under this Section 9.8 shall be in addition to and not in limitation of its
obligations to purchase a participation in an amount equal to its Pro Rata Share
of the Swing Line Loans under Section 1.1. Each Credit Party that is a Borrower
or Guarantor agrees, to the fullest extent permitted by law, that (a) any Lender
may exercise its right to offset with respect to amounts in excess of its Pro
Rata Share of the Obligations and may sell participations in such amounts so
offset to other Lenders and holders and (b) any Lender so purchasing a
participation in the Loans made or other Obligations held by other Lenders or
holders may exercise all rights of offset, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Loans and the other Obligations in the amount
of such participation. Notwithstanding the foregoing, if all or any portion of
the offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.
          9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
          (a) Advances; Payments.
               (i) Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(b). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Lenders, promptly after receipt of a Notice of Revolving
Advance and in any event prior to 1:00 p.m. (Chicago time) on the date such
Notice of Revolving Advance is received, by telecopy, telephone or other similar
form of transmission. Each Lender shall make the amount of such Lender’s Pro
Rata Share of such Revolving Credit Advance available to Agent in same day funds
by wire transfer to Agent’s account as set forth in Annex G not later than 2:00
p.m. (Chicago time) on the requested funding date, in the case of an Index Rate
Loan and not later than 11:00 a.m. (Chicago time) on the requested funding date
in the case of a LIBOR Loan. After receipt of such wire transfers (or, in
Agent’s sole discretion, before receipt of such wire transfers), subject to the
terms hereof, Agent shall make the requested Revolving Credit Advance to the
Borrower designated by Borrower Representative in the Notice of Revolving Credit
Advance. All payments by each Lender shall be made without setoff, counterclaim
or deduction of any kind.
               (ii) Not less than once during each calendar week or more
frequently at Agent’s election (each, a “Settlement Date”), Agent shall advise
each Lender by telephone, or telecopy of the amount of such Lender’s Pro Rata
Share of principal, interest and Fees paid for the benefit of Lenders with
respect to each applicable Loan. Provided that each Lender has

56



--------------------------------------------------------------------------------



 



funded all payments and Advances required to be made by it and purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents as of such Settlement Date, Agent shall pay to each Lender such
Lender’s Pro Rata Share of principal, interest and Fees paid by Borrowers since
the previous Settlement Date for the benefit of such Lender on the Loans held by
it. To the extent that any Lender (a “Non-Funding Lender”) has failed to fund
all such payments and Advances or failed to fund the purchase of all such
participations, Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
Borrowers. Such payments shall be made by wire transfer to such Lender’s account
(as specified by such Lender in Annex G or the applicable Assignment Agreement)
not later than 1:00 p.m. (Chicago time).
          (b) Availability of Lender’s Pro Rata Share. Agent may assume that
each Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon Agent’s demand, Agent shall promptly notify Borrower Representative and
Borrowers shall immediately repay such amount to Agent. Nothing in this
Section 9.9(b) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Revolving Loan Commitments
hereunder or to prejudice any rights that Borrowers may have against any Lender
as a result of any default by such Lender hereunder. To the extent that Agent
advances funds to any Borrower on behalf of any Lender and is not reimbursed
therefor on the same Business Day as such Advance is made, Agent shall be
entitled to retain for its account all interest accrued on such Advance until
reimbursed by the applicable Lender.
          (c) Return of Payments.
               (i) If Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Agent from Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
               (ii) If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
          (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make
any Revolving Credit Advance or any payment required by it hereunder, or to
purchase any participation in any Swing Line Loan to be made or purchased by it
on the date specified therefor shall not relieve any other Lender (each such
other Lender, an “Other Lender”) of its obligations

57



--------------------------------------------------------------------------------



 



to make such Advance or purchase such participation on such date, but neither
any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder. Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” (or be
included in the calculation of “Requisite Lenders” hereunder) for any voting or
consent rights under or with respect to any Loan Document. At Borrower
Representative’s request, Agent or a Person acceptable to Agent shall have the
right with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the Revolving Loan Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.
          (e) Dissemination of Information. Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s gross negligence or willful misconduct.
Lenders acknowledge that Borrowers are required to provide Financial Statements
and Collateral Reports to Lenders in accordance with Annexes D and E hereto and
agree that Agent shall have no duty to provide the same to Lenders.
          (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.
          9.10 Collateral Determinations. If Agent or the Co-Collateral Agent
proposes an adjustment or revision to Borrowing Base eligibility standards,
advance rates applicable to the Borrowing Base or Reserves, or makes any other
proposal regarding a determination or action relating to Collateral which is to
be made by Agent and the Co-Collateral Agent pursuant to this Agreement (each a
“Collateral Determination” and collectively, the “Collateral Determinations”),
the other Person shall respond to such proposal promptly, but in any event,
within three (3) Business Days of its receipt of such written proposal. The
failure of such Person to respond to such proposal within such three
(3) Business Day time frame shall be deemed a rejection by such Person of such
proposal. In the event that Agent and the Co-Collateral Agent cannot agree on
any Collateral Determination (which shall include any deemed rejection pursuant
to the preceding sentence), such Collateral Determination shall be made by the
Person either asserting the more conservative credit judgment or declining to
permit the requested action for which consent is being sought by the Borrowers,
as applicable.

58



--------------------------------------------------------------------------------



 



          9.11 Syndication Agents. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Co-Syndication Agents (in their capacity as such) shall not have any duties or
responsibilities, nor shall the Co-Syndication Agents have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Co-Syndication Agents. At any time that any Lender serving as a Co-Syndication
Agent shall have transferred to any other Person all of its interests in the
Loans and the Revolving Loan Commitment, such Lender shall be deemed to have
concurrently resigned as such Co-Syndication Agent.
10. SUCCESSORS AND ASSIGNS
          10.1 Successors and Assigns. This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agent, Lenders and their respective successors and assigns (including, in
the case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders. Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be void.
The terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent and Lenders with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.
11. MISCELLANEOUS
          11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the GE Capital
Fee Letter and any market flex provisions contained in the final commitment
letter between Agent and Borrower shall survive the execution and delivery of
this Agreement and shall continue to be binding obligations of the parties.
          11.2 Amendments and Waivers.
          (a) Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers and by Requisite Lenders or all
affected Lenders, as applicable. Except as set forth in clauses (b) and

59



--------------------------------------------------------------------------------



 



(c) below, all such amendments, modifications, terminations or waivers requiring
the consent of any Lenders shall require the written consent of Requisite
Lenders.
          (b) No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that increases the percentage
advance rates set forth in the definition of the Borrowing Base, or that makes
less restrictive the nondiscretionary criteria for exclusion from Eligible
Accounts and Eligible Inventory set forth in Sections 1.6 and 1.7, shall be
effective unless the same shall be in writing and signed by Agent, Co-Collateral
Agent, Requisite Lenders and Borrowers. No amendment, modification, termination
or waiver of or consent with respect to any provision of this Agreement that
waives compliance with the conditions precedent set forth in Section 2.2 to the
making of any Loan or the incurrence of any Letter of Credit Obligations shall
be effective unless the same shall be in writing and signed by Agent, Requisite
Lenders and Borrowers. Notwithstanding anything contained in this Agreement to
the contrary, no waiver or consent with respect to any Default or any Event of
Default shall be effective for purposes of the conditions precedent to the
making of Loans or the incurrence of Letter of Credit Obligations set forth in
Section 2.2 unless the same shall be in writing and signed by Agent, Requisite
Lenders and Borrowers.
          (c) No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender and each L/C Issuer directly
affected thereby: (i) except as set forth in Section 1.18, increase the
principal amount of any Lender’s Revolving Loan Commitment (which action shall
be deemed to directly affect all Lenders); (ii) reduce the principal of, rate of
interest on or Fees payable with respect to any Loan or Letter of Credit
Obligations of any affected Lender; (iii) extend any scheduled payment date
(other than payment dates of mandatory prepayments under Section 1.3(b)(ii) or
(iii) or final maturity date of the principal amount of any Loan of any affected
Lender; (iv) waive, forgive, defer, extend or postpone any payment of interest
or Fees as to any affected Lender; (v) release any Guaranty or, except as
otherwise permitted herein or in the other Loan Documents, release, or permit
any Credit Party to sell or otherwise dispose of, any Collateral with a value
exceeding $5,000,000 in the aggregate (which action shall be deemed to directly
affect all Lenders and the L/C Issuers); (vi) change the percentage of the
Revolving Loan Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder; (vii) amend or waive this Section 11.2 or the definition of the term
“Requisite Lenders” insofar as such definition affects the substance of this
Section 11.2; and (viii) amend, modify or waive Section 1.11. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent, Co-Collateral Agent or an L/C Issuer under this Agreement or any other
Loan Document, including any increase in the L/C Sublimit or any release of any
Guaranty or Collateral requiring a writing signed by all Lenders, shall be
effective unless in writing and signed by Agent, Co-Collateral Agent or each
such L/C Issuer, as the case may be, in addition to Lenders required hereinabove
to take such action. Each amendment, modification, termination or waiver shall
be effective only in the specific instance and for the specific purpose for
which it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.
No amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that Note.
No notice to or demand on any Credit Party in any case shall entitle such Credit
Party or any other Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification,

60



--------------------------------------------------------------------------------



 



termination, waiver or consent effected in accordance with this Section 11.2
shall be binding upon each holder of the Notes at the time outstanding and each
future holder of the Notes.
          (d) If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”):
               (i) requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clauses (ii), (iii) and (iv) below being
referred to as “Non Consenting Lender”); or
               (ii) requiring the consent of Requisite Lenders, the consent of
Lenders holding 51% or more of the aggregate Revolving Loan Commitments is
obtained, but the consent of Requisite Lenders is not obtained;
then, so long as Agent is not a Non Consenting Lender, at Borrower
Representative’s request, Agent, or a Person reasonably acceptable to Agent,
shall have the right with Agent’s consent and in Agent’s sole discretion (but
shall have no obligation) to purchase from such Non Consenting Lenders, and such
Non Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Revolving Loan Commitments of such
Non Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.
          (e) Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Revolving Loan Commitments and a release of all claims against Agent and
Lenders, and so long as no suits, actions proceedings, or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Agent shall deliver to Borrowers
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.
          11.3 Fees and Expenses. Borrowers shall reimburse Agent (and, with
respect to clauses (c) and (d) below, all Lenders) for all fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors, consultants and auditors (including environmental and management
consultants and appraisers) incurred in connection with the negotiation,
preparation and filing and/or recordation of the Loan Documents and incurred in
connection with:
          (a) any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or Related Transactions
Documents or advice in connection with the syndication and administration of the
Loans made pursuant hereto or its rights hereunder or thereunder;
          (b) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any

61



--------------------------------------------------------------------------------



 



other agreement to be executed or delivered in connection herewith or therewith,
including any litigation, contest, dispute, suit, case, proceeding or action,
and any appeal or review thereof, in connection with a case commenced by or
against any or all of the Credit Parties or any other Person that may be
obligated to Agent or any Lender by virtue of the Loan Documents, including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that no Person shall be entitled to
reimbursement under this clause (c) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;
          (c) any attempt to enforce any remedies of Agent or any Lender against
any or all of the Credit Parties or any other Person that may be obligated to
Agent or any Lender by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent, such reimbursement shall be limited to one counsel for all such Lenders;
          (d) any workout or restructuring of the Loans during the pendency of
one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders; and
          (e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.
          11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times,
to require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan

62



--------------------------------------------------------------------------------



 



Documents and no Default or Event of Default by any Credit Party shall be deemed
to have been suspended or waived by Agent or any Lender, unless such waiver or
suspension is by an instrument in writing signed by an officer of or other
authorized employee of Agent and the applicable required Lenders and directed to
Borrowers specifying such suspension or waiver.
          11.5 Remedies. Agent’s and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.
          11.6 Severability. Wherever possible, each provision of this Agreement
and the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
          11.7 Conflict of Terms. Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.
          11.8 Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintain the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential for a period of two (2) years following receipt
thereof, except that Agent and each Lender may disclose such information (a) to
Persons employed or engaged by Agent or such Lender, so long as such Persons are
informed of the confidential nature of the information and Agent or such Lender,
as applicable, takes all steps reasonably necessary to insure that such Persons
will hold such information confidential; (c) to any bona fide assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 11.8 (and any such bona fide assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (d) as
required or requested by any Governmental Authority or reasonably believed by
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (e) as, on the advice of Agent’s or such
Lender’s counsel, is required by law; (f) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (g) that ceases to be confidential
through no fault of Agent or any Lender.
          11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS

63



--------------------------------------------------------------------------------



 



OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK
COUNTY, CITY OF CHICAGO, ILLINOIS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
COOK COUNTY AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX H OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

64



--------------------------------------------------------------------------------



 



          11.10 Notices.
          (a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex H, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System set up by or at the direction of Agent in an appropriate
location or (iv) addressed to such other address as shall be notified in writing
(A) in the case of Borrower Representative, Agent and Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System.
          (b) Effectiveness. All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower Representative or Agent)
designated in Annex H to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication. The giving of any notice required hereunder may be waived
in writing by the party entitled to receive such notice.
          11.11 Section Titles. The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
          11.12 Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
          11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND

65



--------------------------------------------------------------------------------



 



EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.
          11.14 Press Releases and Related Matters. Each Credit Party executing
this Agreement agrees that neither it nor its Affiliates will in the future
issue any press releases or other public disclosure using the name of GE Capital
or its affiliates or referring to this Agreement, the other Loan Documents or
the Related Transactions Documents without at least two (2) Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure
unless restricted from doing so by law. The Credit Parties’ undertaking to
consult with Agent shall not in any event preclude the Credit Parties from
effecting timely and comprehensive public disclosures as required by law. Each
Credit Party consents to the publication by Agent or any Lender of advertising
material relating to the financing transactions contemplated by this Agreement
using Borrowers’ name, product photographs, logo or trademark. Agent or such
Lender shall provide a draft of any advertising material to each Credit Party
for review and comment prior to the publication thereof. Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
          11.15 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Credit Party for liquidation or reorganization, should any Credit Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
          11.16 Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 11.9 and 11.13, with its counsel.

66



--------------------------------------------------------------------------------



 



          11.17 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
          11.18 Amendment and Restatement.
          (a) On the Restatement Date, the Existing Credit Agreement shall be
amended, restated and superseded in its entirety. The parties hereto acknowledge
and agree that (i) this Agreement, the Notes delivered pursuant to
Sections 1.1(a)(ii) and 1.1(b)(i) (the “Restated Notes”) and the other Loan
Documents executed and delivered in connection herewith do not constitute a
novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement as
in effect prior to the Restatement Date; (ii) such “Obligations” are in all
respects continuing with only the terms thereof being modified as provided in
this Agreement; (iii) the Liens as granted under the Collateral Documents
securing payment of such “Obligations” are in all respects continuing and in
full force and effect and secure the payment of the Obligations (as defined in
this Agreement) and are hereby fully ratified and affirmed; and (iv) upon the
effectiveness of this Agreement all loans and letters of credit outstanding
under the Existing Credit Agreement immediately before the effectiveness of this
Agreement will be part of the Loans hereunder on the terms and conditions set
forth in this Agreement. Without limitation on the foregoing, each of the
Borrowers and the other Credit Parties hereby fully and unconditionally ratifies
and affirms all Collateral Documents and agree that all collateral granted
thereunder shall from and after the date hereof secure all Obligations
hereunder.
          (b) Notwithstanding the modifications effected by this Agreement of
the representations, warranties and covenants of the Borrowers contained in the
Existing Credit Agreement, each of the Borrowers and the other Credit Parties
acknowledges and agrees that any choses in action or other rights created in
favor of any Lender and its respective successors arising out of the
representations and warranties of Borrower contained in or delivered (including
representations and warranties delivered in connection with the making of the
Loans or other extensions of credit thereunder) in connection with the Existing
Credit Agreement, shall survive the execution and delivery of this Agreement;
provided, however, that it is understood and agreed that the Borrowers’ monetary
obligations under the Existing Credit Agreement in respect of the loans and
letters of credit thereunder are evidenced by this Agreement as provided in
Article I hereof.
          (c) All indemnification obligations of Borrowers and the other Credit
Parties pursuant to the Existing Credit Agreement shall survive the amendment
and restatement of the Existing Credit Agreement pursuant to this Agreement.
          (d) On and after the Restatement Date, (i) each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or similar words
referring to the Credit Agreement shall mean and be a reference to this
Agreement (as amended, restated, supplemented or otherwise modified from time to
time) and (ii) each reference in the Loan Documents to a “Note” shall mean and
be a Note as defined in this Agreement.

67



--------------------------------------------------------------------------------



 



          11.19 Consent and Affirmation. By its execution hereof, each
Continuing Lender confirms its consent to the payment of the “Departing Lender
Obligations” (as defined in the applicable departing lender consents) to the
Departing Lenders without a corresponding payment to the Continuing Lenders.
          11.20 USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies Borrowers that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow such Lender to identify
Borrowers in accordance with the Patriot Act.
12. CROSS-GUARANTY
          12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Agent and Lenders and their respective successors and assigns, the
full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to Agent
and Lenders by each other Borrower. Each Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 12 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 12 shall be absolute and
unconditional, irrespective of, and unaffected by,
          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;
          (b) the absence of any action to enforce this Agreement (including
this Section 12) or any other Loan Document or the waiver or consent by Agent
and Lenders with respect to any of the provisions thereof;
          (c) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent and Lenders in respect thereof (including the release of
any such security);
          (d) the insolvency of any Credit Party; or
          (e) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
          12.2 Waivers by Borrowers. Each Borrower expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel Agent or Lenders to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
Credit Party, any other party or against any

68



--------------------------------------------------------------------------------



 



security for the payment and performance of the Obligations before proceeding
against, or as a condition to proceeding against, such Borrower. It is agreed
among each Borrower, Agent and Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Section 12 and such waivers,
Agent and Lenders would decline to enter into this Agreement.
          12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of
this Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.
          12.4 Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 12.7, each Borrower hereby expressly and irrevocably waives any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.
          12.5 Election of Remedies. If Agent or any Lender may, under
applicable law, proceed to realize its benefits under any of the Loan Documents
giving Agent or such Lender a Lien upon any Collateral, whether owned by any
Borrower or by any other Person, either by judicial foreclosure or by
non-judicial sale or enforcement, Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Section 12. If, in the exercise of any of its
rights and remedies, Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable laws pertaining
to “election of remedies” or the like, each Borrower hereby consents to such
action by Agent or such Lender and waives any claim based upon such action, even
if such action by Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Agent or such Lender. Any election of remedies that results in
the denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. In the event Agent or any
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, Agent or such Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Agent or such Lender but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 12, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

69



--------------------------------------------------------------------------------



 



          12.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 12 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:
          (a) the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and
          (b) the amount that could be claimed by Agent and Lenders from such
Borrower under this Section 12 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 12.7.
          12.7 Contribution with Respect to Guaranty Obligations.
          (a) To the extent that any Borrower shall make a payment under this
Section 12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.
          (b) As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 12 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
          (c) This Section 12.7 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

70



--------------------------------------------------------------------------------



 



          (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.
          (e) The rights of the indemnifying Borrowers against other Credit
Parties under this Section 12.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.
          12.8 Liability Cumulative. The liability of Borrowers under this
Section 12 is in addition to and shall be cumulative with all liabilities of
each Borrower to Agent and Lenders under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any Obligations or
obligation of the other Borrower, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

71



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

            HUTTIG BUILDING PRODUCTS, INC., as
Borrower
      By:   /s/ Philip W. Keipp         Name:   Philip W. Keipp        Title:  
Vice President & CFO        HUTTIG, INC., as Borrower
      By:   /s/ Philip W. Keipp         Name:   Philip W. Keipp        Title:  
Vice President        GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
      By:   /s/ Jack F. Morrone         Duly Authorized Signatory               
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Collateral Agent, an L/C Issuer and Lender
      By:   /s/ Anwar S. Young         Name:   Anwar S. Young        Title:  
Director   

A-1



--------------------------------------------------------------------------------



 



         

ANNEX A (Recitals)
to
CREDIT AGREEMENT
DEFINITIONS
          Capitalized terms used in the Loan Documents shall have (unless
otherwise provided elsewhere in the Loan Documents) the following respective
meanings and all references to Sections, Exhibits, Schedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules or Annexes of
or to the Agreement:
          “Account Debtor” means any Person who may become obligated to any
Credit Party under, with respect to, or on account of, an Account, Chattel Paper
or General Intangibles (including a payment intangible).
          “Accounting Changes” has the meaning ascribed thereto in Annex F.
          “Accounts” means all “accounts,” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.
          “ACH Transactions” means any cash management or related services
(including the Automated Clearing House processing of electronic fund transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of any Credit Party.
          “Additional Lenders” means each of the Lenders party hereto on the
Restatement Date other than the Continuing Lenders and the Departing Lenders.
          “Advance” means any Revolving Credit Advance or Swing Line Advance, as
the context may require.
          “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary,

A-2



--------------------------------------------------------------------------------



 



10% or more of the Stock having ordinary voting power in the election of
directors of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person, (c) each of such Person’s officers,
directors, joint venturers and partners and (d) in the case of Borrowers, the
immediate family members, spouses and lineal descendants of individuals who are
Affiliates of any Borrower. For the purposes of this definition, “control” of a
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that the term “Affiliate” shall specifically exclude Agent and each Lender.
          “Agent” means GE Capital in its capacity as Agent for Lenders or its
successor appointed pursuant to Section 9.7.
          “Agreement” means the Credit Agreement by and among Borrowers, the
other Credit Parties party thereto, GE Capital, as Agent and Lender and the
other Lenders from time to time party thereto, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
          “Appendices” has the meaning ascribed to it in the recitals to the
Agreement.
          “Applicable L/C Margin” means the per annum fee, from time to time in
effect, payable with respect to outstanding Letter of Credit Obligations as
determined by reference to Section 1.5(a).
          “Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin.
          “Applicable Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Index Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
          “Applicable Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Revolving Loan, as determined by reference to Section 1.5(a).
          “Applicable Unused Line Fee Margin” means the per annum fee, from time
to time in effect, payable in respect of Borrowers’ non-use of committed funds
pursuant to Section 1.9(b), which fee is determined by reference to
Section 1.5(a).
          “Assignment Agreement” has the meaning ascribed to it in
Section 9.1(a).
          “Average Availability” means, on any day, an amount equal to the
quotient of (a) the sum of the end of day Borrowing Availability for each day of
the immediately preceding thirty (30) day period, divided by (b) thirty (30),
all as determined by Agent.
          “Average Revolving Outstandings” means as of any date of
determination, an amount equal to the quotient of (a) the sum of the end of day
(i) Revolving Loans and (ii) Swing

A-3



--------------------------------------------------------------------------------



 



Line Loans outstanding for each day during the most recently ended Fiscal
Quarter, divided by (b) the number of days in such Fiscal Quarter, all as
determined by Agent based on Borrowing Base Certificates previously delivered to
Agent by Borrower Representative.
          “Banking Services” means treasury management services, (including,
without limitation, controlled disbursement, automated clearing house
transactions, returned items, overdrafts, interstate depository network
services, credit cards and credit card services) provided to any Credit Party by
any Lender (or Affiliate of a Lender).
          “Bank Product” means any financial accommodation extended to Credit
Parties, by a Bank Product Provider (other than pursuant to the Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards (including so-called “procurement cards” or “P
cards”), (e) ACH Transactions, (f) cash management, including controlled
disbursement, accounts or services, (g) transactions under Hedge Agreements in
the normal course of their business, or (h) Banking Services.
          “Bank Product Agreements” means those agreements entered into from
time to time by any Credit Party with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
          “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Credit Party to any
Bank Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and (b) all amounts that Credit Parties are obligated to reimburse to any Lender
or any Bank Product Provider as a result of such Lender or such Bank Product
Provider purchasing participations from, or executing guarantees or indemnities
or reimbursement obligations to, a Bank Product Provider with respect to the
Bank Products provided by such Bank Product Provider to Credit Parties.
          “Bank Product Provider” means any Lender or any of its Affiliates.
          “Bankruptcy Code” means the provisions of Title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq.
          “Borrower Representative” has the meaning ascribed thereto in
Section 1.1(c).
          “Borrowers” has the meaning ascribed thereto in the preamble to the
Agreement.
          “Borrowing Availability” means as of any date of determination the
lesser of (i) the Maximum Amount and (ii) the Borrowing Base, in each case, less
the sum of the Revolving Loan and Swing Line Loan then outstanding.
          “Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:
          (a) 85% of Borrowers’ Eligible Accounts at such time;

A-4



--------------------------------------------------------------------------------



 



      (b) the lesser of (i) 65% of Borrowers’ Eligible Inventory valued at the
lower of cost (determined on an average cost basis) or market at such time and
(ii) 85% of the NOLV Factor times Borrowers’ Eligible Inventory at such time;
          (c) the Real Estate Borrowing Base; and
          (d) the Incremental Borrowing Base;
in each case, less any Reserves established by Agent pursuant to the terms of
this Agreement and in effect at such time; provided, that the aggregate amount
of the Borrowing Base comprised of clauses (c) and (d) above shall not exceed
(x) 25% of the Borrowing Base (including the Real Estate Borrowing Base and the
Incremental Borrowing Base), during any period where the Borrowers and their
Subsidiaries shall have on a consolidated basis as of the end of the most
recently ended Fiscal Quarter a Fixed Charge Coverage Ratio for the 12 month
period then ended of at least 1.25 to 1.00, and (y) 20% of the Borrowing Base
(including the Real Estate Borrowing Base and the Incremental Borrowing Base),
during any period where the Borrowers and their Subsidiaries shall have on a
consolidated basis as of the end of the most recently ended Fiscal Quarter a
Fixed Charge Coverage Ratio for the 12 month period then ended of less than
1.25:1.00.
          “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by each Borrower in the form attached to the
Agreement as Exhibit 4.1(b).
          “Business Day” means any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the States of Illinois
and/or New York and in reference to LIBOR Loans shall mean any such day that is
also a LIBOR Business Day.
          “Capital Expenditures” means, with respect to any Person, all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) by
such Person during any measuring period for any fixed assets or improvements or
for replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under GAAP.
          “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.
          “Capital Lease Obligation” means, with respect to any Capital Lease of
any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
          “Cash Collateral Account” has the meaning ascribed to it Annex B.
          “Change of Control” means the occurrence of any of the following
events: (a) any “person” or “group” (as such terms are used in Section 1(d) and
14(d) of the Securities Exchange Act of 1934), as amended (the “Exchange Act”)),
excluding CEMEX, S.A. de C.V. (or its Affiliates), shall become, or obtain
rights (whether by means of warrants, options or

A-5



--------------------------------------------------------------------------------



 



otherwise) to become the “beneficial owner”, directly or indirectly of 20% or
more of the outstanding Stock of Parent (on a fully diluted basis and taking
into account any securities or contract rights exercisable, exchangeable or
convertible into voting Stock) or have or obtained the power to elect 20% or
more of the board of directors of Parent; (b) the board of directors of Parent
shall cease to consist of a majority of the Continuing Directors; (c) except as
permitted in this Agreement, each Borrower shall cease to, directly or
indirectly, own and control 100% of each class of outstanding Stock of its
wholly-owned Subsidiaries; or (d) CEMEX, S.A. de C.V. (or its Affiliates) shall
obtain control of, whether through ownership of Stock, by contract or otherwise,
a majority or greater of the seats on the board of directors of Parent, or
CEMEX, S.A. de C. V. (or its Affiliates) shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become the “beneficial owner”,
directly or indirectly of 35% or more of the Stock of Parent (on a fully diluted
basis and taking into account any securities or contract rights exercisable,
exchangeable or convertible into voting Stock). As used in this definition,
“beneficial owner” has the meaning provided in the rules to the Exchange Act. As
used in this definition, “Continuing Directors” means a member of the board of
directors of Parent who either (i) was a member of Parent’s board of directors
on the day before the Closing Date and has been such continuously thereafter or
(ii) became a member of such board of directors after the day before the Closing
Date and whose election or nomination for election was approved by a vote of the
majority of the Continuing Directors then members of Parent’s board of
directors.
          “Charges” means all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Credit Party,
(d) any Credit Party’s ownership or use of any properties or other assets, or
(e) any other aspect of any Credit Party’s business.
          “Chattel Paper” means any “chattel paper,” as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Credit Party, wherever located.
          “Closing Date” means October 20, 2006.
          “Co-Collateral Agent” has the meaning ascribed thereto in the preamble
to the Agreement.
          “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of Illinois; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of Illinois, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

A-6



--------------------------------------------------------------------------------



 



          “Collateral” means the property covered by the Security Agreement, the
Mortgages and the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Agent, on behalf of itself and Lenders, to secure the Obligations.
          “Collateral Documents” means the Security Agreement, the Pledge
Agreements, the Guaranties, the Mortgages, the Patent Security Agreement, the
Trademark Security Agreement, the Copyright Security Agreement and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.
          “Collateral Determinations” has the meaning ascribed to it in
Section 9.10.
          “Collateral Reports” means the reports with respect to the Collateral
referred to in Annex E.
          “Collection Account” means that certain account of Agent, account
number 502-795-13 in the name of Agent at Deutsche Bank in New York, New York
ABA No. 021 001 033, or such other account as may be specified in writing by
Agent as the “Collection Account.”
          “Commitment Termination Date” means the earliest of (a) September 3,
2014, (b) the date of termination of Lenders’ obligations to make Advances and
to incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrowers of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Annex B, and the permanent
reduction of the Revolving Loan Commitments to zero dollars ($0).
          “Compliance Certificate” has the meaning ascribed to it in Annex D.
          “Continuing Lender” means any Lender that (i) is a “Lender” (as
defined under the Existing Credit Agreement) on the Restatement Date prior to
giving effect to this Agreement and (ii) has a Revolving Loan Commitment under
this Agreement.
          “Contracts” means all “contracts,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Credit Party may now or hereafter have any right, title or interest, including
any agreement relating to the terms of payment or the terms of performance of
any Account.
          “Control Letter” means a letter agreement between Agent and (i) the
issuer of uncertificated securities with respect to uncertificated securities in
the name of any Credit Party, (ii) a securities intermediary with respect to
securities, whether certificated or uncertificated, securities entitlements and
other financial assets held in a securities account in the name of any Credit
Party, (iii) a futures commission merchant or clearing house, as applicable,
with respect to commodity accounts and commodity contracts held by any Credit
Party, whereby, among other

A-7



--------------------------------------------------------------------------------



 



things, the issuer, securities intermediary or futures commission merchant
limits any security interest in the applicable financial assets in a manner
reasonably satisfactory to Agent, acknowledges the Lien of Agent, on behalf of
itself and Lenders, on such financial assets, and agrees to follow the
instructions or entitlement orders of Agent without further consent by the
affected Credit Party.
          “Copyright License” means any and all rights now owned or hereafter
acquired by any Credit Party under any written agreement granting any right to
use any Copyright or Copyright registration.
          “Copyright Security Agreements” means the Copyright Security
Agreements made in favor of Agent, on behalf of itself and Lenders, by each
applicable Credit Party.
          “Copyrights” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
          “Credit Parties” means each Borrower and each Guarantor.
          “Default” means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.
          “Default Rate” has the meaning ascribed to it in Section 1.5(d).
          “Departing Lender” means “Lender” as defined under the Existing Credit
Agreement that is not a Continuing Lender. For purposes of clarity, no Departing
Lender shall be deemed a Lender hereunder.
          “Deposit Accounts” means all “deposit accounts” as such term in
defined in the Code, now or hereafter held in the name of any Credit Party.
          “Disclosure Schedules” means the Schedules prepared by Borrowers and
denominated as Disclosure Schedules (1.4) through (6.7) in the Index to the
Agreement.
          “Documents” means any “documents,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located.
          “Dollars” or “$” means lawful currency of the United States of
America.
          “EBITDA” means, with respect to any Person for any fiscal period,
without duplication, an amount equal to (a) consolidated net income of such
Person for such period, determined in accordance with GAAP, minus (b) the sum of
(i) income tax credits, (ii) interest income, (iii) gain from extraordinary
items for such period, (iv) any aggregate net gain (but not any aggregate net
loss) during such period arising from the sale, exchange or other disposition of

A-8



--------------------------------------------------------------------------------



 



capital assets by such Person (including any fixed assets, whether tangible or
intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities), and (v) any other non-cash gains that have been
added in determining consolidated net income, in each case to the extent
included in the calculation of consolidated net income of such Person for such
period in accordance with GAAP, but without duplication, plus (c) any unusual or
non-recurring non-cash losses (excluding those related to current assets) or
fixed asset write-offs or intangible asset write-offs that were not paid in cash
during such period and will not be paid in cash thereafter, plus (d) the sum of
(i) any provision for income taxes, (ii) Interest Expense, (iii) loss from
extraordinary items for such period, (iv) depreciation and amortization for such
period, (v) amortized debt discount for such period, and (vi) the amount of any
deduction to consolidated net income as the result of any grant of any Stock or
any Stock option pursuant to an equity incentive plan, in each case to the
extent included in the calculation of consolidated net income of such Person for
such period in accordance with GAAP, but without duplication. For purposes of
this definition, the following items shall be excluded in determining
consolidated net income of a Person: (1) the income (or deficit) of any other
Person accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, such Person or any of such Person’s Subsidiaries; (2) the
income (or deficit) of any other Person (other than a Subsidiary) in which such
Person has an ownership interest, except to the extent any such income has
actually been received by such Person in the form of cash dividends or
distributions; (3) the undistributed earnings of any Subsidiary of such Person
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (5) any write-up of any asset; (6) any net gain from the collection of
the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets; and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.
          “E-Fax” means any system used to receive or transmit faxes
electronically.
          “Eligible Accounts” has the meaning ascribed to it in Section 1.6 of
the Agreement.
          “Eligible Inventory” has the meaning ascribed to it in Section 1.7 of
the Agreement.
          “Environmental Laws” means all applicable federal, state, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the

A-9



--------------------------------------------------------------------------------



 



Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.
          “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
          “Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
          “Equipment” means all “equipment,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located and,
in any event, including all such Credit Party’s machinery and equipment,
including processing equipment, conveyors, machine tools, data processing and
computer equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefore,
all substitutes for any of the foregoing, fuel therefor, and all manuals,
drawings, instructions, warranties and rights with respect thereto, and all
products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
          “ERISA Affiliate” means, with respect to any Credit Party, any trade
or business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.

A-10



--------------------------------------------------------------------------------



 



          “ERISA Event” means, with respect to any Credit Party or any ERISA
Affiliate, (a) any event described in Section 4043(c) of ERISA with respect to a
Title IV Plan, except for any such event for which the notice requirement has
been waived by the PBGC; (b) the withdrawal of any Credit Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Credit Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit
Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within thirty
(30) days; (g) any other event or condition that would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of liability under Section 4069 or 4212(c) of ERISA;
(h) the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.
          “ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.
          “E-System” means any electronic system, including Intralinks® and any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
          “Event of Default” has the meaning ascribed to it in Section 8.1.
          “Existing Revolving Loan Commitments” has the meaning ascribed to it
in Section 1.1(a)(iv).
          “Existing Revolving Credit Advances” has the meaning ascribed to it in
Section 1.1(a)(iv).
          “Fair Labor Standards Act” means the Fair Labor Standards Act, 29
U.S.C. §201 et seq.
          “Federal Flood Insurance” means Federally backed Flood Insurance
available under the National Flood Insurance Program to owners of real property
improvements located in Special Flood Hazard Areas in a community participating
in the National Flood Insurance Program.
          “Federal Funds Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal

A-11



--------------------------------------------------------------------------------



 



Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.
          “Fees” means any and all fees payable to Agent or any Lender pursuant
to the Agreement or any of the other Loan Documents.
          “FEMA” means the Federal Emergency Management Agency, a component of
the U.S. Department of Homeland Security that administers the National Flood
Insurance Program.
          “Financial Covenant” means the financial covenant set forth in Annex
F.
          “Financial Statements” means the consolidated income statements,
statements of cash flows and balance sheets of Borrowers delivered in accordance
with Section 3.4 and Annex D.
          “FIRREA” means the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.
          “Fiscal Month” means any of the monthly accounting periods of
Borrowers.
          “Fiscal Quarter” means any of the quarterly accounting periods of
Borrowers, ending on March 31, June 30, September 30 and December 31 of each
year.
          “Fiscal Year” means any of the annual accounting periods of Borrowers
ending on December 31 of each year.
          “Fixed Charges” means, with respect to any Person for any fiscal
period, (a) the aggregate of all Interest Expense paid or accrued during such
period, plus (b) scheduled payments of principal with respect to Indebtedness
during such period, plus (c) to the extent not deducted in determining EBITDA,
Restricted Payments made pursuant to Section 6.13 during such period, plus
(d) any current amortization of the Real Estate Borrowing Base scheduled to take
place over the next 12 months; provided, however, that in no event shall the
amortization of deferred financing fees be deemed a Fixed Charge.
          “Fixed Charge Coverage Ratio” means, with respect to any Person for
any fiscal period, the ratio of (i)(a) EBITDA, minus (b) Capital Expenditures
during such period, minus (c)income taxes paid or payable in cash during such
period to (ii) Fixed Charges.
          “Fixtures” means all “fixtures” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party.
          “Flood Insurance” means, for any Real Estate located in a Special
Flood Hazard Area, Federal Flood Insurance or private insurance that meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines. Flood Insurance shall be in an amount equal to the replacement cost
of improvements on the premises located in any Special

A-12



--------------------------------------------------------------------------------



 



Flood Hazard Area plus any prior liens on the Real Estate up to the maximum
policy limits set under the National Flood Insurance Program, or as otherwise
required by Agent, with deductibles not to exceed $50,000.
          “Funded Debt” means, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
          “GAAP” means generally accepted accounting principles in the United
States of America, consistently applied, as such term is further defined in
Annex F to the Agreement.
          “GE Capital” means General Electric Capital Corporation, a Delaware
corporation.
          “GE Capital Fee Letter” means that certain letter, dated as of
July 15, 2010, between GE Capital and Borrowers with respect to certain Fees to
be paid from time to time by Borrowers to GE Capital.
          “General Intangibles” means “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor
and reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, chooses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Credit Party or any computer bureau or service company from time to time acting
for such Credit Party.
          “Goods” means any “goods” as defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent

A-13



--------------------------------------------------------------------------------



 



included in “goods” as defined in the Code, manufactured homes, standing timber
that is cut and removed for sale and unborn young of animals.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Guaranteed Indebtedness” means, as to any Person, any obligation of
such Person guaranteeing, providing comfort or otherwise supporting any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
          “Guaranties” means, collectively, any guaranty executed by any
Guarantor in favor of Agent and Lenders in respect of the Obligations.
          “Guarantors” means each Subsidiary of each Borrower and each other
Person, if any, that executes a guaranty or other similar agreement in favor of
Agent, for itself and the ratable benefit of Lenders, in connection with the
transactions contemplated by the Agreement and the other Loan Documents.
          “Hazardous Material” means any substance, material or waste that is
regulated by, or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance that is (a) defined as a
“solid waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.
          “Hedge Agreement” means any and all agreements or documents now
existing or hereafter entered into by any Credit Party that provide for an
interest rate, credit, commodity or equity swap, cap, floor, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar

A-14



--------------------------------------------------------------------------------



 



transactions, for the purpose of hedging any Credit Party’s exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security, or
currency valuations or commodity prices.
          “Huttig” has the meaning ascribed thereto in the preamble to the
Agreement.
          “Incremental Borrowing Base” means, as of any date determined by
Agent, from time to time, an amount equal to the lesser of (a) the sum of (i) 5%
of the book value of Borrowers’ Eligible Accounts at such time and (ii) 5% of
the NOLV Factor times the book value of Borrowers’ Eligible Inventory at such
time, and (b) $4,000,000.
          “Indebtedness” means, with respect to any Person, without duplication
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred six (6) months or more,
but excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than 6 months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Restatement Date) of
future rental payments under all synthetic leases, (f) all obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.
          “Indemnified Liabilities” has the meaning ascribed to it in
Section 1.13.
          “Indemnified Person” has the meaning ascribed to it in Section 1.13.
          “Index Rate” means, for any day, a floating rate equal to the highest
of (i) the rate publicly quoted from time to time by The Wall Street Journal as
the “prime rate” (or, if The Wall Street Journal ceases quoting a prime rate,
the highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), and (ii) the Federal
Funds Rate plus 50 basis points per annum and (iii) the sum of (A) the LIBOR
Rate calculated for each such day based on a one month LIBOR Period determined
two (2) Business Days prior to such date plus (B) the excess of the Applicable
Margin for LIBOR Loans over the Applicable Margin for Index Rate Loans, in each
instance, as of such day. Each change in any interest rate provided

A-15



--------------------------------------------------------------------------------



 



for in the Agreement based upon the Index Rate shall take effect at the time of
such change in the Index Rate.
          “Index Rate Loan” means a Loan or portion thereof bearing interest by
reference to the Index Rate.
          “Instruments” means all “instruments,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located,
and, in any event, including all certificated securities, all certificates of
deposit, and all promissory notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
          “Intellectual Property” means any and all Licenses, Patents,
Copyrights, Trademarks, and the goodwill associated with such Trademarks.
          “Interest Expense” means, with respect to any Person for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.
          “Interest Payment Date” means (a) as to any Index Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided that,
in addition to the foregoing, each of (x) the date upon which all of the
Revolving Loan Commitments have been terminated and the Loans have been paid in
full and (y) the Commitment Termination Date shall be deemed to be an “Interest
Payment Date” with respect to any interest that has then accrued under the
Agreement.
          “Inventory” means any “inventory,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located, and
in any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Credit Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, supplies or
materials of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
          “Investment Property” means all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of such Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.

A-16



--------------------------------------------------------------------------------



 



          “IRC” means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.
          “IRS” means the Internal Revenue Service.
          “L/C Issuer” means Wells Fargo Capital Finance, LLC and any other
Lender or an Affiliate thereof or a bank or other legally authorized Person, in
each case, reasonably acceptable to Agent, in such Person’s capacity as an
issuer of Letters of Credit hereunder.
          “L/C Sublimit” has the meaning ascribed to in it Annex B.
          “Lenders” means GE Capital, the other Lenders named on the signature
pages of the Agreement, and, if any such Lender shall decide to assign all or
any portion of the Obligations, such term shall include any assignee of such
Lender.
          “Letter of Credit Fee” has the meaning ascribed to it in Annex B.
          “Letter of Credit Obligations” means all outstanding obligations
incurred by Agent, Lenders and any L/C Issuer at the request of Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by any L/C Issuer or
the purchase of a participation as set forth in Annex B with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by L/C Issuers, Agent or Lenders
thereupon or pursuant thereto.
          “Letters of Credit” means documentary or standby letters of credit
issued for the account of Borrower by any L/C Issuer, and bankers’ acceptances
issued by any Borrower, for which Agent and Lenders have incurred Letter of
Credit Obligations.
          “Letter-of Credit Rights” means “letter-of-credit rights” as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
          “LIBOR Business Day” means a Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.
          “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.
          “LIBOR Period” means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower Representative pursuant
to the Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:
     (a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period

A-17



--------------------------------------------------------------------------------



 



into another calendar month in which event such LIBOR Period shall end on the
immediately preceding LIBOR Business Day;
     (b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
     (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
     (d) Borrower Representative shall select LIBOR Periods so as not to require
a payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan;
and
     (e) Borrower Representative shall select LIBOR Periods so that there shall
be no more than eight (8) separate LIBOR Loans in existence at any one time.
          “LIBOR Rate” means, for each LIBOR Period, a rate of interest
determined by Agent equal to the offered rate per annum for deposits of Dollars
for the applicable LIBOR Period that appears on Reuters Screen LIBOR 01 Page as
of 11:00 a.m. (London, England time) two (2) Business Days prior to the first
day in such LIBOR Period. If no such offered rate exists, such rate will be the
rate of interest per annum, as determined by Agent at which deposits of Dollars
in immediately available funds are offered at 11:00 a.m. (London, England time)
two (2) Business Days prior to the first day in such LIBOR Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such LIBOR Period for the applicable principal amount on such date of
determination.
          “License” means any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.
          “Lien” means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).
          “Litigation” has the meaning ascribed to it in Section 3.13.
          “Loan Documents” means the Agreement, the Notes, the Collateral
Documents, the Master Standby Agreement, and all other agreements, instruments,
documents and certificates identified in the Restatement Checklist executed and
delivered to, or in favor of, Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan

A-18



--------------------------------------------------------------------------------



 



Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to the Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.
          “Loans” means the Revolving Loan and the Swing Line Loan.
          “Margin Stock” has the meaning ascribed to it in Section 3.10.
          “Master Standby Agreement” means that Master Agreement for Standby
Letter of Credit dated as of the Closing Date between Borrowers, as Applicant
and GE Capital.
          “Material Adverse Effect” (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Credit Parties and the Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform in any material respect its obligations under any Loan Document; or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien granted to the Lenders or to Agent for the benefit of the Lenders under any
of the Collateral Documents and encumbering assets having a fair market value in
excess of $500,000.
          “Maximum Amount” means, as of any date of determination, an amount
equal to the Revolving Loan Commitment of all Lenders as of that date.
          “Minimum Availability Amount” means, as of any date of determination,
an amount equal to the greater of (a) $10,000,000 and (b) 12.5% of the Borrowing
Base (but not to exceed 12.5% of the Maximum Amount) as of that date.
          “Mortgaged Properties” has the meaning assigned to it in Annex C.
          “Mortgages” means each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents, including any amendments, restatements or
modifications thereof, delivered by any Credit Party to Agent on behalf of
itself and Lenders with respect to the Mortgaged Properties, all in form and
substance reasonably satisfactory to Agent.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
          “Net Orderly Liquidation Value” means the cash proceeds of Inventory
which could be obtained in an orderly liquidation (net of all liquidation
expenses, costs of sale, operating expenses and retrieved and related costs), as
determined pursuant to the most recent third party appraisals of such Inventory
delivered to Agent by an appraiser chosen by Agent.

A-19



--------------------------------------------------------------------------------



 



          “NOLV Factor” means, as of the date of the appraisal of Inventory most
recently received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the cost basis of Inventory, expressed as a percentage. The
NOLV Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.
          “National Flood Insurance Program” means the program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.
          “Non-Funding Lender” has the meaning ascribed to it in
Section 9.9(a)(ii).
          “Notes” means, collectively, the Revolving Notes and the Swing Line
Note.
          “Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).
          “Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).
          “Obligations” means all loans, advances, debts, liabilities and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under the Agreement or any of the other Loan Documents. This term includes all
principal, interest (including all interest that accrues after the commencement
of any case or proceeding by or against any Credit Party in bankruptcy, whether
or not allowed in such case or proceeding), Fees, Bank Product Obligations,
hedging obligations under swaps, caps and collar arrangements provided by any
Lender in accordance with the terms of the Agreement, expenses, attorneys’ fees
and any other sum chargeable to any Credit Party under the Agreement or any of
the other Loan Documents. Obligations shall also include obligations of the
Credit Parties to any Lender (or any Affiliate of any Lender) in respect of
Banking Services.
          “Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).
          “Parent” has the meaning ascribed thereto in the preamble to the
Agreement.
          “Parent Pledge Agreement” means the Pledge Agreement dated as of the
Closing Date executed by Parent in favor of Agent, on behalf of itself and
Lenders, pledging all Stock of its Subsidiaries.
          “Patent License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right with respect to any
invention on which a Patent is in existence.

A-20



--------------------------------------------------------------------------------



 



          “Patent Security Agreements” means the Patent Security Agreements made
in favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
          “Patents” means all of the following in which any Credit Party now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means a Plan described in Section 3(2) of ERISA.
          “Permitted Encumbrances” means the following encumbrances: (a) Liens
for taxes or assessments or other governmental Charges not yet due and payable
or which are being contested in accordance with Section 5.2(b); (b) pledges or
deposits of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities that are not past due or
otherwise not yet due and payable, so long as such Liens attach only to
Inventory; (f) deposits securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(j); (h)
zoning restrictions, easements, licenses, or other restrictions on the use of
any Real Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; and (j) Liens expressly permitted
under clauses (b) and (c) of Section 6.7 of the Agreement.
          “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).
          “Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.
          “Pledge Agreements” means, collectively, the Parent Pledge Agreement
and any other pledge agreement entered into after the Restatement Date by any
Credit Party (as required by the Agreement or any other Loan Document).

A-21



--------------------------------------------------------------------------------



 



          “Proceeds” means “proceeds,” as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Credit Party from time to time with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
          “Projections” means Borrowers’ forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; (c) cash flow and liquidity projections,
all consistent with the historical Financial Statements of Borrowers, together
with appropriate supporting details and a statement of underlying assumptions.
          “Pro Rata Share” means with respect to all matters relating to any
Lender (a) the percentage obtained by dividing (i) the Revolving Loan Commitment
of that Lender by (ii) the aggregate Revolving Loan Commitments of all Lenders,
and (b) on and after the Commitment Termination Date, the percentage obtained by
dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders.
          “Qualified Assignee” means (a) any Lender, any Affiliate of any Lender
and, with respect to any Lender that is an investment fund that invests in
commercial loans, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor, and (b) any commercial bank, savings
and loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and which, through its
applicable lending office, is capable of lending to Borrowers without the
imposition of any withholding or similar taxes; provided, that (i) so long as no
Event of Default exists, no Person proposed to become a Lender after the
Restatement Date and determined by Agent to be acting in the capacity of a
vulture fund or distressed debt purchaser shall be a Qualified Assignee, and
(ii) no Person or Affiliate of such Person proposed to become a Lender after the
Restatement Date and that holds 1% or more of the Stock having ordinary voting
power in the election of directors of Parent, or Subordinated Debt issued by any
Credit Party shall be a Qualified Assignee.

A-22



--------------------------------------------------------------------------------



 



          “Qualified Plan” means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.
          “Real Estate” has the meaning ascribed to it in Section 3.6.
          “Real Estate Borrowing Base” means, as of any date determined by
Agent, from time to time, an amount equal to the lesser of (a) 50% of the
appraised fair market value of Borrowers’ owned Real Estate and (b) $30,000,000;
provided that the amount of the Real Estate Borrowing Base shall amortize
monthly on a ten-year straight-line basis, beginning on the Restatement Date.
          “Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(b)(iii).
          “Register” has the meaning ascribed to it in Section 1.12(b).
          “Related Transactions” means the borrowing under the Revolving Loan on
the Restatement Date, and the payment of all fees, costs and expenses associated
with the foregoing and the execution and delivery of all of the Related
Transactions Documents.
          “Related Transactions Documents” means the Loan Documents and all
other agreements or instruments executed in connection with the Related
Transactions.
          “Release” means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material in the indoor or outdoor environment, including the movement of
Hazardous Material through or in the air, soil, surface water, ground water or
property.
          “Requisite Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Loans; provided that at any time that more than one Lender has a
Revolving Loan Commitment, one Lender shall not by itself constitute “Requisite
Lenders.”
          “Reserves” means, with respect to the Borrowing Base of Borrowers
(a) reserves established by Agent and Co-Collateral Agent from time to time
against Eligible Inventory pursuant to Section 5.9, (b) reserves established
pursuant to Section 5.4(c), and (c) such other reserves against Eligible
Accounts, Eligible Inventory or Borrowing Availability of any Borrower that
Agent and Co-Collateral Agent may, in their reasonable credit judgment,
establish from time to time. Without limiting the generality of the foregoing,
Reserves established to ensure the payment of accrued Interest Expenses or
Indebtedness shall be deemed to be a reasonable exercise of Agent’s and
Co-Collateral Agent’s credit judgment.
          “Restatement Checklist” means the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Agreement, the other Loan Documents and the
transactions contemplated thereunder, substantially in the form attached hereto
as Annex C.

A-23



--------------------------------------------------------------------------------



 



          “Restatement Date” means September 3, 2010.
          “Restricted Payment” means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party’s Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any subordinated debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees or directors of such Credit Party; and (g) any
payment of management fees (or other fees of a similar nature) by such Credit
Party to any Stockholder of such Credit Party or its Affiliates.
          “Retiree Welfare Plan” means, at any time, a Welfare Plan that
provides for continuing coverage or benefits for any participant or any
beneficiary of a participant after such participant’s termination of employment,
other than continuation coverage provided pursuant to Section 4980B of the IRC
or applicable state law and at the sole expense of the participant or the
beneficiary of the participant.
          “Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).
          “Revolving Loan” means, at any time, the sum of (i) the aggregate
amount of Revolving Credit Advances outstanding to Borrowers plus (ii) the
aggregate Letter of Credit Obligations incurred on behalf of Borrowers. Unless
the context otherwise requires, references to the outstanding principal balance
of the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
          “Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make Revolving Credit Advances or incur Letter of
Credit Obligations as set forth on Annex I to the Agreement or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make Revolving Credit Advances or
incur Letter of Credit Obligations, which aggregate commitment shall be One
Hundred Twenty Million Dollars ($120,000,000) on the Restatement Date, as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.
          “Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

A-24



--------------------------------------------------------------------------------



 



          “Security Agreement” means the Security Agreement dated as of the
Closing Date entered into by and among Agent, on behalf of itself and Lenders,
and each Credit Party that is a signatory thereto.
          “Software” means all “software” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, other than software
embedded in any category of Goods, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
          “Special Flood Hazard Area” means an area that FEMA’s current flood
maps indicate has at least a one percent (1%) chance of a flood equal to or
exceeding the base flood elevation (a 100-year flood) in any given year.
          “Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).
          “Stockholder” means, with respect to any Person, each holder of Stock
of such Person.
          “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a

A-25



--------------------------------------------------------------------------------



 



general partner. Unless the context otherwise requires, each reference to a
Subsidiary shall be a reference to a Subsidiary of a Borrower.
          “Supporting Obligations” means all “supporting obligations” as such
term is defined in the Code, including letters of credit and guaranties issued
in support of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, or Investment Property.
          “Swing Line Advance” has the meaning ascribed to it in
Section 1.1(b)(i).
          “Swing Line Availability” has the meaning ascribed to it in
Section 1.1(b)(i).
          “Swing Line Commitment” means, as to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Advances as set forth on
Annex I to the Agreement, which commitment constitutes a subfacility of the
Revolving Loan Commitment of the Swing Line Lender.
          “Swing Line Lender” means GE Capital.
          “Swing Line Loan” means, as the context may require, at any time, the
aggregate amount of Swing Line Advances outstanding to any Borrower or to all
Borrowers.
          “Swing Line Note” has the meaning ascribed to it in
Section 1.1(b)(ii).
          “Taxes” means taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of Agent or a Lender by the jurisdictions under
the laws of which Agent and Lenders are organized or conduct business or any
political subdivision thereof.
          “Termination Date” means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged, (c) all Letter of
Credit Obligations have been cash collateralized, cancelled or backed by standby
letters of credit in accordance with Annex B, and (d) none of Borrowers shall
have any further right to borrow any monies under the Agreement.
          “Title IV Plan” means a Pension Plan (other than a Multiemployer
Plan), that is covered by Title IV of ERISA, and that any Credit Party or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.
          “Trademark Security Agreements” means the Trademark Security
Agreements made in favor of Agent, on behalf of Lenders, by each applicable
Credit Party.
          “Trademark License” means rights under any written agreement now owned
or hereafter acquired by any Credit Party granting any right to use any
Trademark.
          “Trademarks” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which

A-26



--------------------------------------------------------------------------------



 



any of the foregoing have appeared or appear, designs and general intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.
          “Unfunded Pension Liability” means, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Credit Party or any ERISA Affiliate as a result of such transaction.
          “Welfare Plan” means a Plan described in Section 3(1) of ERISA.
          “Wells Fargo” means Wells Fargo Capital Finance, LLC, a Delaware
limited liability company.
          Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex F. All
other undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.
          Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; the
word “or” is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Whenever any provision in any Loan Document refers to
the knowledge (or an analogous phrase) of any Credit Party, such words are
intended to signify that such Credit Party has actual knowledge or awareness of
a particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

A-27



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
LETTERS OF CREDIT
          (a) Issuance. Subject to the terms and conditions of the Agreement,
Agent and Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
applicable Borrower and for such Borrower’s account, Letter of Credit
Obligations with respect to Letters of Credit issued by any L/C Issuer for such
Borrower’s account. Each Lender shall, subject to the terms and conditions
hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below. The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the least
of (i) Twenty Million Dollars ($20,000,000) (the “L/C Sublimit”), and (ii) the
Maximum Amount less the aggregate outstanding principal balance of the Revolving
Credit Advances and the Swing Line Loan, and (iii) the Borrowing Base less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan. No such Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof, unless otherwise
determined by Agent and the applicable L/C Issuer in their respective sole
discretion (including with respect to customary evergreen provisions), and
neither Agent nor Lenders shall be under any obligation to incur Letter of
Credit Obligations in respect of, or purchase risk participations in, any Letter
of Credit having an expiry date that is later than the Commitment Termination
Date. Each Letter of Credit shall be in form and substance reasonably acceptable
to the applicable L/C Issuer. The amounts payable under each Letter of Credit
must be payable in Dollars.
          (b)(i) Advances Automatic; Participations. In the event that an L/C
Issuer makes or is required to make any payment on or pursuant to any Letter of
Credit, (1) it shall promptly notify Agent and Borrower Representative thereof,
(2) Agent shall pay such L/C Issuer the amount of such payment within one
Business Day after receipt of such notice, and (3) such payment shall be deemed
to be a Revolving Credit Advance to the applicable Borrower under Section 1.1(a)
of the Agreement, regardless of whether a Default or Event of Default has
occurred and is continuing and notwithstanding any Borrower’s failure to satisfy
the conditions precedent set forth in Section 2, and each Lender shall be
obligated to pay its Pro Rata Share thereof in accordance with the Agreement.
The failure of any Lender to make available to Agent for Agent’s own account its
Pro Rata Share of any such Revolving Credit Advance or payment by Agent to the
applicable L/C Issuer shall not relieve any other Lender of its obligation
hereunder to make available to Agent its Pro Rata Share thereof, but no Lender
shall be responsible for the failure of any other Lender to make available such
other Lender’s Pro Rata Share of any such payment.
               (ii) If any Borrower shall be unable to incur Revolving Credit
Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Sections 8.1(h) or (i) or otherwise or if it shall be
illegal or unlawful for any Lender to be

B-1



--------------------------------------------------------------------------------



 



deemed to have assumed a ratable share of the reimbursement obligations owed to
the applicable L/C Issuer, then (A) immediately and without further action
whatsoever, each Lender shall be deemed to have irrevocably and unconditionally
purchased from such L/C Issuer an undivided interest and participation equal to
such Lender’s Pro Rata Share (based on its Revolving Loan Commitment) of the
Letter of Credit Obligations in respect of all Letters of Credit then
outstanding and (B) thereafter, immediately upon issuance of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased from such L/C Issuer an undivided interest and participation in such
Lender’s Pro Rata Share (based on its Revolving Loan Commitment) of the Letter
of Credit Obligations with respect to such Letter of Credit on the date of such
issuance. Each Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
the Agreement with respect to Revolving Credit Advances, and Agent shall
reimburse such L/C Issuer for such payment and disbursements as set forth in
clause (i) above.
               (iii) The obligations of Lenders under clauses (i) and (ii) above
shall be for the benefit of Agent and L/C Issuers and may be enforced by each
such L/C Issuer.
          (c) Cash Collateral. (i) If Borrowers are required to provide cash
collateral for any Letter of Credit Obligations pursuant to the Agreement,
including Section 8.2 of the Agreement, prior to the Commitment Termination
Date, each Borrower will pay to Agent for the ratable benefit of itself and
Lenders cash or cash equivalents acceptable to Agent (“Cash Collateral”) in an
amount equal to 105% of the maximum amount then available to be drawn under each
applicable Letter of Credit outstanding for the benefit of such Borrower. Such
Cash Collateral shall be held by Agent and pledged to, and subject to the
control of, Agent, for the benefit of Agent, Lenders and L/C Issuers. Each
Borrower hereby pledges and grants to Agent, on behalf of itself and Lenders, a
security interest in all such Cash Collateral and all proceeds thereof, as
security for the payment of all amounts due in respect of the Letter of Credit
Obligations and other Obligations, whether or not then due. The Agreement,
including this Annex B, shall constitute a security agreement under applicable
law.
          (ii) If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide Cash Collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver to the applicable L/C Issuer
a stand-by letter (or letters) of credit in guarantee of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus thirty (30) additional days) as, and in an amount equal to
105% of the aggregate maximum amount then available to be drawn under, the
Letters of Credit to which such outstanding Letter of Credit Obligations relate
and shall be issued by a Person, and shall be subject to such terms and
conditions, as are be satisfactory to Agent and such L/C Issuer in their
respective sole discretion.
          (iii) From time to time after funds are deposited as Cash Collateral
by any Borrower, whether before or after the Commitment Termination Date, Agent
may apply such funds then held by it to the payment of any amounts, and in such
order as Agent may elect, as shall be or shall become due and payable by such
Borrower to Agent and Lenders with respect to such Letter of Credit Obligations
of such Borrower and, upon the satisfaction in full of all Letter

B-2



--------------------------------------------------------------------------------



 



of Credit Obligations of such Borrower, to any other Obligations of any Borrower
then due and payable.
          (iv) No Borrower nor any Person claiming on behalf of or through any
Borrower shall have any right to withdraw any of the Cash Collateral, except
that upon the termination of all Letter of Credit Obligations and the payment of
all amounts payable by Borrowers to Agent and Lenders in respect thereof, any
remaining Cash Collateral shall be applied to other Obligations then due and
owing and upon payment in full of such Obligations any remaining amount shall be
paid to Borrowers or as otherwise required by law. Interest earned on Cash
Collateral shall be held as additional collateral.
          (d) Fees and Expenses. Borrowers agree to pay to Agent for the benefit
of Lenders, as compensation to such Lenders for Letter of Credit Obligations
incurred hereunder, (i) all costs and expenses incurred by Agent or any Lender
on account of such Letter of Credit Obligations, and (ii) for each month during
which any Letter of Credit Obligation shall remain outstanding, a fee (the
“Letter of Credit Fee”) in an amount equal to the Applicable L/C Margin from
time to time in effect multiplied by the maximum amount available from time to
time to be drawn under the applicable Letter of Credit. Such fee shall be paid
to Agent for the benefit of the Lenders in arrears, on the first day of each
month and on the Commitment Termination Date. In addition, Borrowers shall pay
to each L/C Issuer, on demand, such fees (including all per annum fees), charges
and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.
          (e) Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent at least two (2) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the applicable L/C Issuer) and (i) a completed Application for
Standby Letter of Credit or Application and Agreement for Documentary letter of
Credit as applicable in the form Exhibit B-1 or B-2 attached hereto or (ii)
shall specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the expiration
date of such Letter of Credit, (D) the name and address of the beneficiary of
the Letter of Credit, and (E) such other information (including, in the case of
an amendment, renewal, or extension, identification of the Letter of Credit to
be so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit. Notwithstanding anything contained
herein to the contrary, Letter of Credit applications by Borrower Representative
and approvals by Agent and the applicable L/C Issuer may be made and transmitted
pursuant to electronic codes and security measures mutually agreed upon and
established by and among Borrower Representative, Agent and such L/C Issuer. The
applicable L/C Issuer shall provide prior written notice to Agent before the
issuance of any Letter of Credit or the amendment, renewal or extension thereof.
          (f) Obligation Absolute. The obligation of Borrowers to reimburse
Agent and Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each Lender to make payments to Agent with respect to

B-3



--------------------------------------------------------------------------------



 



Letters of Credit shall be unconditional and irrevocable. Such obligations of
Borrowers and Lenders shall be paid strictly in accordance with the terms hereof
under all circumstances including the following:
     (i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;
     (ii) the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);
     (iii) any draft, demand, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
     (iv) payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or the applicable L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;
     (v) any other circumstance or event whatsoever, that is similar to any of
the foregoing; or
     (vi) the fact that a Default or an Event of Default has occurred and is
continuing.
          (g) Indemnification; Nature of Lenders’ Duties.
          (i) In addition to amounts payable as elsewhere provided in the
Agreement, Borrowers hereby agrees to pay and to protect, indemnify, and save
harmless Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) that Agent or any
Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or guaranty thereof, or (B) the failure
of Agent or any Lender seeking indemnification or of the applicable L/C Issuer
to honor a demand for payment under any Letter of Credit or guaranty thereof as
a result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent as a result of the gross negligence or willful
misconduct of Agent or such Lender (as finally determined by a court of
competent jurisdiction).
          (ii) As between Agent and any Lender and Borrowers, Borrowers assume
all risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by

B-4



--------------------------------------------------------------------------------



 



law neither Agent nor any Lender shall be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
issued by any party in connection with the application for and issuance of any
Letter of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (B) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (C) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to demand payment under
such Letter of Credit; provided, that in the case of any payment by Agent under
any Letter of Credit or guaranty thereof, Agent shall be liable to the extent
such payment was made solely as a result of its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such Letter of Credit or guaranty
thereof complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.
          (iii) Nothing contained herein shall be deemed to limit any waivers,
covenants or indemnities made by Borrowers in favor of any L/C Issuer in any
letter of credit application, reimbursement agreement or similar document,
instrument or agreement between or among Borrowers and such L/C Issuer,
including, without limitation, an Application and Agreement for Documentary
Letter of Credit and a Master Standby Agreement entered into with GE Capital.

B-5



--------------------------------------------------------------------------------



 



ANNEX C (Section 2.1(a))
to
CREDIT AGREEMENT
RESTATEMENT CHECKLIST
          In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Restatement Date (each capitalized term used but not otherwise
defined herein shall have the meaning ascribed thereto in Annex A to the
Agreement):
          A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.
          B. Revolving Notes and Swing Line Note. Duly executed originals of the
Revolving Notes and Swing Line Notes for each applicable Lender, dated the
Restatement Date.
          C. Reaffirmation of Collateral Documents. Duly executed originals of a
Reaffirmation of Collateral Documents, dated the Restatement Date, executed by
each Credit Party.
          D. Insurance. Satisfactory evidence that the insurance policies
required by Section 5.4 are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements,
as reasonably requested by Agent, in favor of Agent, on behalf of Lenders.
          E. Security Interests and Code Filings. (a) Evidence satisfactory to
Agent that Agent (for the benefit of itself and Lenders) has a valid and
perfected first priority security interest in the Collateral, including (i) such
documents duly executed by each Credit Party (including financing statements
under the Code and other applicable documents under the laws of any jurisdiction
with respect to the perfection of Liens) as Agent may request in order to
perfect its security interests in the Collateral and (ii) copies of Code search
reports listing all effective financing statements that name any Credit Party as
debtor, together with copies of such financing statements, none of which shall
cover the Collateral, except for those relating to Permitted Encumbrances.
          (b) Evidence reasonably satisfactory to Agent, including copies, of
all UCC-1 and other financing statements filed in favor of any Credit Party with
respect to each location, if any, at which Inventory may be consigned.
          (c) Control Letters from (i) all issuers of uncertificated securities
and financial assets held by each Borrower, (ii) all securities intermediaries
with respect to all securities accounts and securities entitlements of each
Borrower, and (iii) all futures commission agents and clearing houses with
respect to all commodities contracts and commodities accounts held by any
Borrower.

C-1



--------------------------------------------------------------------------------



 



          F. [Reserved.]
          G. [Reserved.]
          H. [Reserved.]
          I. Borrowing Base Certificate. Duly executed originals of a Borrowing
Base Certificate from Borrowers, dated the Restatement Date, reflecting
information concerning Eligible Accounts and Eligible Inventory of Borrowers as
of July 31, 2010.
          J. [Reserved.]
          K. Letter of Direction. Duly executed originals of a letter of
direction from Borrower Representative addressed to Agent, on behalf of itself
and Lenders, with respect to the disbursement on the Restatement Date of the
proceeds of the Revolving Credit Advance on such date.
          L. Cash Management System; Control Agreements. Evidence satisfactory
to Agent that, as of the Restatement Date, cash management systems complying
with Section 5.13 to the Agreement have been established and are currently being
maintained in the manner set forth therein, together with copies of duly
executed tri-party blocked account and lock box agreements, reasonably
satisfactory to Agent, with the banks as required by Section 5.13.
          M. Charter and Good Standing. For each Credit Party, such Person’s
(a) charter and all amendments thereto, (b) good standing certificates
(including verification of tax status) in its state of incorporation and
(c) good standing certificates (including, as requested by Agent, within ninety
(90) days following the Restatement Date (or such longer period to which Agent
may consent), verification of tax status) and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date prior to the Restatement Date and certified by the applicable Secretary of
State or other authorized Governmental Authority.
          N. Bylaws and Resolutions. For each Credit Party, (a) such Person’s
bylaws, together with all amendments thereto and (b) resolutions of such
Person’s Board of Directors, approving and authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and the
transactions to be consummated in connection therewith, each certified as of the
Restatement Date by such Person’s corporate secretary or an assistant secretary
as being in full force and effect without any modification or amendment.
          O. Incumbency Certificates. For each Credit Party, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the Restatement Date by such Person’s corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.
          P. Opinions of Counsel. Duly executed originals of opinions of Bryan
Cave LLP, counsel for the Credit Parties, together with any local counsel
opinions reasonably requested by Agent, each in form and substance reasonably
satisfactory to Agent and its counsel, dated the Restatement Date.

C-2



--------------------------------------------------------------------------------



 



          Q. [Reserved.]
          R. [Reserved.]
          S. [Reserved.]
          T. Fee Letter. Duly executed originals of the GE Capital Fee Letter.
          U. Officer’s Certificate. Agent shall have received duly executed
originals of a certificate of the Chief Executive Officer and Chief Financial
Officer of each Borrower, dated the Restatement Date, stating that, (a) since
December 31, 2009, (i) no event or condition has occurred or is existing which
could reasonably be expected to have a Material Adverse Effect; (ii) there has
been no material adverse change in the industry in which any Borrower operates
other than changes in general market conditions affecting the construction and
housing industries; (iii) no Litigation has been commenced which, if successful,
would have a Material Adverse Effect or could challenge any of the transactions
contemplated by the Agreement and the other Loan Documents; (iv) there have been
no Restricted Payments made by any Credit Party other than those permitted by
Section 6.13(a), (b) or (c); and (v) before and after giving effect to the
transactions contemplated by the Credit Agreement, each Credit Party will be
Solvent, and (b) since December 31, 2009, there has been no material increase in
liabilities, liquidated or contingent, and no material decrease in assets of any
Borrower or any of its Subsidiaries except as reflected in the Financial
Statements or Projections.
          V. Environmental Reports. To the extent in any Credit Party’s
possession or control, Agent shall have received Phase I Environmental Site
Assessment Reports, consistent with American Society of Testing and Materials
(ASTM) Standard E 1527-00 (or the current ASTM standard for Phase I
environmental site assessment reports), and applicable state requirements, on
all of the Real Estate, prepared by environmental engineers and Agent shall be
satisfied, in its sole discretion, with the contents of all such environmental
reports.
          W. Appraisals. Agent shall have received recent appraisals on all of
the Mortgaged Properties, conducted by an appraiser chosen by Agent, and in form
and substance (including, without limitation, in compliance with FIRREA
appraisal requirements), reasonably satisfactory to Agent.
          X. Audited Financials; Financial Condition. Agent shall have received
the Financial Statements, Projections and other materials set forth in
Section 3.4, in each case in form and substance satisfactory to Agent, and Agent
shall be satisfied, in its sole discretion, with all of the foregoing. Agent
shall have further received a certificate of the Chief Executive Officer and/or
the Chief Financial Officer of each Borrower, based on such Projections, to the
effect that (a) Borrowers will be Solvent upon the consummation of the
transactions contemplated herein; (b) the Projections reflect Borrowers’ good
faith and reasonable estimates of its future financial performance and of the
other information projected therein for the period set forth therein based on
good faith assumptions made in light of current conditions and current facts
known to Borrowers; and (c) containing such other statements with respect to the
solvency of Borrowers and matters related thereto as Agent shall reasonably
request.

C-3



--------------------------------------------------------------------------------



 



          Y. [Reserved.]
          Z. Mortgage Deliveries. Each Credit Party shall deliver to Agent:
(a) duly executed Mortgages (or amended and restated Mortgages, as applicable)
covering all of the Real Estate owned by such Credit Party (collectively, the
“Mortgaged Properties”) together, with respect to each of the Mortgaged
Properties, (b)(i) a duly executed copy of an opinion of counsel in each state
in which any Mortgaged Property is located, in form and substance reasonably
satisfactory to Agent, (ii) copies of the most recent surveys (accompanied by
bring-down affidavits or “survey affidavits of no change”) for each such survey,
in form and substance reasonably satisfactory to Agent and (iii) title insurance
commitments (or date-down endorsements with respect thereto) for each of the
Mortgaged Properties, in form and substance reasonably satisfactory to Agent.
          AA. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Agent may reasonably request.

C-4



--------------------------------------------------------------------------------



 



ANNEX D (Section 4.1(a))
to
CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING
          Borrowers shall deliver or cause to be delivered to Agent (and Agent
shall provide a copy to each Lender) or to Agent and Lenders, as indicated, the
following:
          (a) Monthly Financials. To Agent, within thirty (30) days after the
end of each Fiscal Month, financial information regarding Borrowers and their
Subsidiaries, certified by the chief financial officer or treasurer of Borrower
Representative (solely with respect to such financial information delivered at
the end of the first two (2) Fiscal Months of each Fiscal Quarter), consisting
of consolidated (and, upon request of Agent, consolidating) (i) unaudited
balance sheets as of the close of such Fiscal Month and the related statements
of income and cash flows for that portion of the Fiscal Year ending as of the
close of such Fiscal Month; and (ii) unaudited statements of income and cash
flows for such Fiscal Month, setting forth in comparative form the figures for
the corresponding period in the prior year and the figures contained in the
Borrowers’ current operating plan described in clause (c) below for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes). Such financial information shall be
accompanied by the certification of the chief financial officer or treasurer of
Borrower Representative that (i) such consolidated financial information
presents fairly in accordance with GAAP (subject to normal year-end adjustments
and the absence of footnotes) the financial position and results of operations
of Borrowers and their Subsidiaries, on a consolidated basis, in each case as at
the end of such Fiscal Month and for that portion of the Fiscal Year then ended
and (ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.
          (b) Quarterly Financials. To Agent, within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year,
consolidated (and, upon request of Agent, consolidating) financial information
regarding Borrowers and their Subsidiaries, certified by the chief financial
officer or treasurer of Borrower Representative, including (i) unaudited balance
sheets as of the close of such Fiscal Quarter and the related statements of
income and cash flow for that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter and (ii) unaudited statements of income and cash flows
for such Fiscal Quarter, in each case setting forth in comparative form the
figures for the corresponding period in the prior year and the figures contained
in the Borrowers’ current operating plan described in clause (c) below for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes). Such financial information shall be
accompanied by (A) a statement in reasonable detail (each, a “Compliance
Certificate”) showing the calculations used in determining compliance with the
Financial Covenant (regardless of whether the Financial Covenant is applicable
with respect to such calculation during such period) and (B) the certification
of the chief financial officer or treasurer of Borrower Representative that
(i) such

D-1



--------------------------------------------------------------------------------



 



consolidated financial information presents fairly in accordance with GAAP
(subject to normal year-end adjustments and the absence of footnotes) the
financial position, results of operations and statements of cash flows of
Borrowers and their Subsidiaries, on a consolidated basis, as at the end of such
Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default and (iii) that all lease or rental payments have been made as
to each leased or rented location at which material Collateral is located or, if
there has been a failure to make such a payment during such period, describing
the nature thereof and the efforts to remedy such failure. In addition,
Borrowers shall deliver to Agent and Lenders, within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year, a
management discussion and analysis that includes a comparison of performance for
that Fiscal Quarter to the corresponding period in the prior year.
          (c) Operating Plan. To Agent, as soon as available, but not later than
thirty (30) days after the end of each Fiscal Year, an annual operating plan for
Borrowers, approved by or otherwise presented to and reviewed by the Board of
Directors of Borrowers, for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based,
(ii) includes monthly balance sheets and a monthly budget for the following year
and (iii) integrates sales, gross profits, operating expenses, operating profit,
cash flow projections and Borrowing Availability projections, all prepared on
the same basis and in similar detail as that on which operating results are
reported (and in the case of cash flow projections, representing management’s
good faith estimates of future financial performance based on historical
performance), and including plans for Capital Expenditures.
          (d) Annual Audited Financials. To Agent, within ninety (90) days after
the end of each Fiscal Year, audited Financial Statements for Borrowers and
their Subsidiaries on a consolidated (and, upon request of Agent, unaudited
consolidating) basis, consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in comparative form in each case
the figures for the previous Fiscal Year, which Financial Statements shall be
prepared in accordance with GAAP and certified without qualification, by an
independent certified public accounting firm of national standing or otherwise
acceptable to Agent. Such Financial Statements shall be accompanied by (i) a
statement prepared in reasonable detail showing the calculations used in
determining compliance with each of the Financial Covenants that is then
required to be tested, (ii) a report from such accounting firm to the effect
that, in connection with their audit examination, nothing has come to their
attention to cause them to believe that a Default or Event of Default has
occurred with respect to the Financial Covenants (or specifying those Defaults
and Events of Default that they became aware of), it being understood that such
audit examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, (iii) the annual letters to such accountants in connection with their
audit examination detailing contingent liabilities and material litigation
matters, and (iv) the certification of the chief executive officer, chief
financial officer or treasurer of Borrowers that all such Financial Statements
present fairly in accordance with GAAP the financial position, results of
operations and statements of cash flows of Borrowers and their Subsidiaries on a
consolidated basis, as at the end of such Fiscal Year and for the period then
ended, and that there was no Default or Event

D-2



--------------------------------------------------------------------------------



 



of Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.
          (e) Management Letters. To Agent, within five (5) Business Days after
receipt thereof by any Credit Party, copies of all management letters, exception
reports or similar letters or reports received by such Credit Party from its
independent certified public accountants.
          (f) Default Notices. To Agent, as soon as practicable, and in any
event within five (5) Business Days after an executive officer of any Borrower
has actual knowledge of the existence of any Default, Event of Default or other
event that has had a Material Adverse Effect, telephonic or telecopied notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
          (g) SEC Filings and Press Releases. To Agent, promptly upon their
becoming available, copies of: (i) all Financial Statements, reports, notices
and proxy statements made publicly available by any Credit Party to its security
holders; (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by any Credit Party with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.
          (h) Subordinated Debt and Equity Notices. To Agent, as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to any subordinated debt or Stock of such Person, and,
within two (2) Business Days after any Credit Party obtains knowledge of any
matured or unmatured event of default with respect to any subordinated debt,
notice of such event of default.
          (i) Supplemental Schedules. To Agent, supplemental disclosures, if
any, required by Section 5.6.
          (j) Litigation. To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of $500,000, (ii) seeks injunctive relief, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets or
against any Credit Party or ERISA Affiliate in connection with any Plan,
(iv) alleges criminal misconduct by any Credit Party, (v) alleges the violation
of any law regarding, or seeks remedies in connection with, any Environmental
Liabilities; or (vi) involves any product recall.
          (k) Insurance Notices. To Agent, disclosure of losses or casualties
required by Section 5.4.
          (l) Lease Default Notices. To Agent, (i) copies of any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral in an amount in excess of $100,000 is located, within
two (2) Business Days after receipt thereof (or,

D-3



--------------------------------------------------------------------------------



 



with respect to locations where less than $100,000 of Collateral is located at
the time when such default notice is received, within two (2) Business Days
after the date on which in excess of $100,000 of Collateral is located at such
location) and (ii) such other notices or documents as Agent may reasonably
request.
          (m) Hedging Agreements. To Agent within two (2) Business Days after
entering into such agreement or amendment, copies of all interest rate,
commodity or currency hedging agreements or amendments thereto.
          (n) Judgments. To Agent, in writing, promptly upon learning thereof,
notice of any final judgment or judgment for the payment of money in excess of
$50,000 against any Credit Party.
          (o) Other Documents. To Agent and Lenders, such other financial and
other information respecting any Credit Party’s business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.

D-4



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(b))
to
CREDIT AGREEMENT
COLLATERAL REPORTS
          Borrowers shall deliver or cause to be delivered (and Agent shall
provide a copy to each Lender) or otherwise permit the following:
          (a) To Agent, upon its request, and in any event not later than seven
(7) Business Days after the end of each Fiscal Month or, at any time Borrowing
Availability is less than $18,000,000 (for each such instance, until such time
as Agent shall have received certification from Borrower Representative and
shall have confirmed that Borrowing Availability has exceeded $25,000,000 for
ninety (90) consecutive days), not later than two (2) Business Days after the
end of each week (in each case, together with a copy of all or any part of the
following reports requested by any Lender in writing after the Restatement
Date), each of the following reports, each of which shall be prepared by the
Borrowers as of the last day of the immediately preceding Fiscal Month or week
or the date two (2) days prior to the date of any such request:
     (i) a Borrowing Base Certificate with respect to Borrowers, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
     (ii) with respect to each Borrower, a summary of Inventory by location and
type with a supporting perpetual Inventory report, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and
     (iii) with respect to each Borrower, a monthly trial balance showing
Accounts outstanding aged from invoice date as follows: 1 to 30 days, 31 to
60 days, 61 to 90 days and 91 days or more, accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion.
          (b) To Agent, on a monthly basis or, at any time Borrowing
Availability is less than $18,000,000 (for each such instance, until such time
as Agent shall have received certification from Borrower Representative and
shall have confirmed that Borrowing Availability has exceeded $25,000,000 for
ninety (90) consecutive days), on a weekly basis or at such more frequent
intervals as Agent may request from time to time (together with a copy of all or
any part of such delivery requested by any Lender in writing after the
Restatement Date), collateral reports with respect to each Borrower, including
all additions and reductions (cash and non-cash) with respect to Accounts of
such Borrower, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion each
of which shall be prepared by the applicable Borrower as of the last day of the
immediately preceding week or the date two (2) days prior to the date of any
such request;

E-1



--------------------------------------------------------------------------------



 



          (c) To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex D:
          (i) a reconciliation of the most recent Borrowing Base, general ledger
and month-end Inventory reports of Borrowers to Borrowers’ general ledger and
monthly Financial Statements delivered pursuant to such Annex D, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
          (ii) a reconciliation of the perpetual inventory by location of each
Borrower to Borrowers’ most recent Borrowing Base Certificate, general ledger
and monthly Financial Statements delivered pursuant to Annex D, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
          (iii) an aging of accounts payable and a reconciliation of that
accounts payable aging to Borrowers’ general ledger and monthly Financial
Statements delivered pursuant to Annex D, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
          (iv) a reconciliation of the Accounts aging to Borrowers’ most recent
Borrowing Base Certificate, general ledger and monthly Financial Statements
delivered pursuant to Annex D, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and
          (v) a reconciliation of the outstanding Loans as set forth in the
monthly loan account statement provided by Agent to Borrowers’ general ledger
and monthly Financial Statements delivered pursuant to Annex D, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
          (d) To Agent, at the time of delivery of each of the annual Financial
Statements delivered pursuant to Annex D, (i) a listing of material government
contracts of each Borrower subject to the Federal Assignment of Claims Act of
1940; and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in the prior Fiscal Quarter;
          (e) Each Borrower, at its own expense, shall deliver to Agent the
results of each physical verification (made in conjunction with any field exam
conducted by or on behalf of Agent), if any, that such Borrower or any of its
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Inventory (and, if a
Default or an Event of Default has occurred and be continuing, each Borrower
shall, upon the request of Agent, conduct, and deliver the results of, such
physical verifications as Agent may require);

E-2



--------------------------------------------------------------------------------



 



          (f) Upon Agent’s request from time to time, the Credit Parties shall
permit and enable Agent to obtain appraisals from appraisers chosen by Agent and
in form and substance reasonably satisfactory to Agent stating (i) the then Net
Orderly Liquidation Value, or such other value as determined by Agent, on all or
any portion of the Inventory of each Credit Party and all Credit Parties and
(ii) the fair market value, or such other value as determined by Agent (for
example, replacement costs for purposes of Flood Insurance) of any Real Estate
of any Credit Party, including any appraisal required to comply with FIRREA;
provided, that notwithstanding any provision herein to the contrary, the Credit
Parties shall only be obligated to reimburse Agent for the expense of
(i) appraisals of Inventory occurring twice per year (or three times during any
year where Availability falls below $12,500,000 at any time during such year)
and (ii) appraisals of Real Estate once per year or, in each case, more
frequently so long as an Event of Default has occurred and is continuing; and
          (g) Such other reports, statements and reconciliations with respect to
the Borrowing Base or Collateral or Obligations of any or all Credit Parties as
Agent shall from time to time request in its reasonable discretion.

E-3



--------------------------------------------------------------------------------



 



ANNEX F (Section 6.10)
to
CREDIT AGREEMENT
FINANCIAL COVENANT
          Borrowers shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
          (a) Minimum Fixed Charge Coverage Ratio. On any day that Borrowing
Availability is less than the Minimum Availability Amount, Borrowers and their
Subsidiaries shall have on a consolidated basis at the end of each Fiscal
Quarter, a Fixed Charge Coverage Ratio for the 12-month period then ended of not
less than 1.25:1.00.
          Unless otherwise specifically provided herein, any accounting term
used in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing. If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrowers, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrowers’ and their Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by Borrowers’ certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; (iv) the reversal of
any reserves established as a result of purchase accounting adjustments; and
(v) a requirement that any Borrower or any of its Subsidiaries commence the
preparation of financial statements in accordance with the International
Financial Reporting Standards as adopted by the International Accounting
Standards Board from time to time. All such adjustments resulting from
expenditures made subsequent to the Restatement Date (including capitalization
of costs and expenses or payment of pre-Restatement Date liabilities) shall be
treated as expenses in the period the expenditures are made and deducted as part
of the calculation of EBITDA in such period. If Agent, Borrowers and Requisite
Lenders agree upon the required amendments, then after appropriate amendments
have been executed and the underlying Accounting Change with respect thereto has
been implemented, any reference to GAAP contained in the Agreement or in any
other Loan Document shall, only to the extent of such Accounting Change, refer
to GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If

F-1



--------------------------------------------------------------------------------



 



Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change. For purposes of Section 8.1,
a breach of a Financial Covenant contained in this Annex F shall be deemed to
have occurred as of any date of determination by Agent or as of the last day of
any specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Agent.

F-2



--------------------------------------------------------------------------------



 



ANNEX G (Section 9.9(a))
to
CREDIT AGREEMENT
LENDERS’ WIRE TRANSFER INFORMATION

         
Name:
  General Electric Capital Corporation
Bank:
  Deutsche Bank
 
  New York, New York
ABA #:
  021001033
Account #:
  50279513
Account Name:
  GECC CFS CIF Collection Account
Reference:
  CFN 8670 — Huttig Building Products

G-1



--------------------------------------------------------------------------------



 



ANNEX H (Section 11.10)
to
CREDIT AGREEMENT
NOTICE ADDRESSES

(A)   If to Agent or GE Capital, at
General Electric Capital Corporation
500 West Monroe Street
Chicago, Illinois 60661
Attention: Huttig Building Products, Jack Morrone
Telecopier No.: (312) 441-7395
Telephone No.: (312) 463-2258       with copies to:       Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention: Timothy J. Dable
Telecopier No.: (312) 558-5700
Telephone No.: (312) 558-5600       and       General Electric Capital
Corporation
500 West Monroe Street
Chicago, Illinois 60661
Attention: Corporate Counsel-Corporate Lending
Telecopier No.: (312) 441-6876
Telephone No.: (312) 463-2451   (B)   If to any Credit Party, at
Huttig Building Products, Inc.
555 Maryville University Drive
St. Louis, Missouri 63141
Attention: Mr. Philip W. Keipp, Vice President, Chief Financial Officer
Telecopier No.: (314) 216-2893
Telephone No.: (314) 216-8793       With copies to:
Bryan Cave LLP
One Metropolitan Square
211 N. Broadway, Suite 3600
St. Louis, Missouri 63102
Attention: Harold R. Burroughs
Telecopier No.: (314) 552-8706
Telephone No.: (314) 259-2706

H-1



--------------------------------------------------------------------------------



 



ANNEX I (from Annex A — Revolving Loan Commitments definition)
to
CREDIT AGREEMENT

         
Lender(s):
         
General Electric Capital Corporation
         
Revolving Loan Commitment (including a Swing Line Commitment of $12,000,000):
  $ 60,000,000    
Wells Fargo Capital Finance, LLC
  $ 60,000,000  

I-1